Exhibit 10.1







FIRST AMENDMENT TO CREDIT AGREEMENT
dated as of May 7, 2020
among
CALLON PETROLEUM COMPANY  as Borrower,
JPMORGAN CHASE BANK, N.A.  as Administrative Agent,
The Guarantors Party Hereto,
and
The Consenting Lenders Party Hereto
______________________________
JPMORGAN CHASE BANK, N.A. and BOFA SECURITIES, INC.,  Joint Lead Arrangers and
Joint Bookrunners
BANK OF AMERICA, N.A.,  as Syndication Agent,
and
CAPITAL ONE, NATIONAL ASSOCIATION, CITIBANK, N.A., REGIONS BANK, THE BANK OF
NOVA SCOTIA, HOUSTON BRANCH,
and
WELLS FARGO BANK, N.A.,  as Documentation Agents








--------------------------------------------------------------------------------



FIRST AMENDMENT TO CREDIT AGREEMENT


This FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”), dated as of
May 7, 2020 (the “First Amendment Effective Date”), is among CALLON PETROLEUM
COMPANY, a Delaware corporation (the “Borrower”); each of the undersigned
guarantors (the “Guarantors”, and together with the Borrower, the “Credit
Parties”); each of the lenders under the Credit Agreement (as defined below)
party hereto (the “Consenting Lenders”); and JPMORGAN CHASE BANK, N.A., as
administrative agent for the Lenders (in such capacity, together with its
successors in such capacity, the “Administrative Agent”).


R E C I T A L S:
A. The Borrower, the Administrative Agent and the Consenting Lenders are parties
to that certain Credit Agreement dated as of December 20, 2019 (the “Credit
Agreement”), pursuant to which the financial institutions party thereto (the
“Lenders”) have, subject to the terms and conditions set forth therein, made
certain credit available to and on behalf of the Borrower.
B. The parties hereto desire to enter into this First Amendment to amend certain
provisions of the Credit Agreement upon the terms and conditions as set forth
herein, to be effective upon satisfaction of the conditions set forth in Section
4 of this First Amendment.
C. The Administrative Agent and the Consenting Lenders have agreed, subject to
the terms and conditions set forth herein, to enter into this First Amendment
and among other things, to reduce the Borrowing Base to $1,700,000,000.00, which
reduction of the Borrowing Base shall be deemed to constitute the Scheduled
Redetermination of the Borrowing Base, which was scheduled to occur on or about
May 1, 2020.
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
Section 1.Defined Terms. Each capitalized term which is defined in the Credit
Agreement, but which is not defined in this First Amendment, shall have the
meaning ascribed such term in the Credit Agreement, as amended by this First
Amendment. Unless otherwise indicated, all section references in this First
Amendment refer to the corresponding section in the Credit Agreement.
Section 2. Amendments to Credit Agreement. In reliance on the representations,
warranties, covenants and agreements contained in this First Amendment, and
subject to the satisfaction of the conditions precedent set forth in Section 4
of this First Amendment:
2.1  The Credit Agreement, but excluding the Schedules and Exhibits thereto
(which shall remain unchanged except to the extent amended as expressly set
forth in Section 2.2 of this First Amendment), shall be amended in its entirety
to read as set forth on the attached Annex I hereto.
2.2 Schedule 1.1 of the Credit Agreement is hereby deleted in its entirety and
is amended and restated to provide as set forth on Annex II hereto.






Page 2


         

--------------------------------------------------------------------------------



Section 3. Borrowing Base Redetermination. Subject to the satisfaction of the
conditions set forth in Section 4 of this First Amendment, the Consenting
Lenders hereby agree that for the period from and including the First Amendment
Effective Date, but until the next Scheduled Redetermination Date, the next
Interim Redetermination Date or the next adjustment to the Borrowing Base under
Section 2.06(e), Section 8.13(c) or Section 9.11, whichever occurs first, the
amount of the Borrowing Base shall be $1,700,000,000.00. This Borrowing Base
redetermination shall be deemed to constitute the Scheduled Redetermination of
the Borrowing Base which was scheduled to occur on or about May 1, 2020. The
parties hereto hereby agree that this Section 3 constitutes the New Borrowing
Base Notice for the Scheduled Redetermination of the Borrowing Base which was
scheduled to occur on or about May 1, 2020.
Section 4. Conditions Precedent. The effectiveness of this First Amendment is
subject to the following:
4.1 Counterparts. The Administrative Agent shall have received counterparts of
this First Amendment from the Credit Parties, each Issuing Bank and each of the
Consenting Lenders constituting at least the Required Revolving Credit Lenders
(which may include any Electronic Signatures transmitted by telecopy, emailed
pdf. or any other electronic means that reproduces an image of an actual
executed signature page).
4.2 No Default or Borrowing Base Deficiency. No Default or Event of Default
shall have occurred which is continuing and no Borrowing Base deficiency shall
exist (immediately after giving effect to this First Amendment).
4.3 Representations and Warranties True and Correct. Each representation and
warranty of the Borrower and/or such Guarantor contained in the Credit Agreement
and the other Loan Documents shall be true and correct in all material respects
(unless already qualified by materiality or Material Adverse Effect in which
case such applicable representation and warranty shall be true and correct) as
of the First Amendment Effective Date and after giving effect to the
transactions contemplated hereby, except to the extent any such representations
and warranties are expressly limited to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects (unless already qualified by materiality or Material Adverse Effect in
which case such applicable representation and warranty shall be true and
correct) as of such specified earlier date.
4.4 Consent Fee.  The Administrative Agent shall have received for the account
of each Consenting Lender that delivers to the Administrative Agent an executed
signature page to this First Amendment by no later than 12:00 p.m. Houston time
on May 7, 2020, a fee (the “Consent Fee”) equal to 0.25% of the aggregate
principal amount of such Consenting Lender’s Commitment as of the First
Amendment Effective Date (after giving effect to this First Amendment).
4.5 Other Fees and Expenses. The Administrative Agent shall have received all
fees and other amounts due and payable on or prior to the First Amendment
Effective Date that have been invoiced at least one (1) Business Day prior to
the First Amendment Effective Date, including the reasonable fees and expenses
of Simpson Thacher & Bartlett L.L.P., counsel to the Administrative Agent in
connection with the preparation, negotiation and execution of this First
Amendment.






Page 3


         

--------------------------------------------------------------------------------



Section 5. Representations and Warranties. To induce the Lenders and the
Administrative Agent to enter into this First Amendment, each Credit Party
hereby represents and warrants to the Lenders and the Administrative Agent as
follows as of the First Amendment Effective Date (unless otherwise specified
below):
5.1 Representations and Warranties. Each representation and warranty of such
Credit Party contained in the Credit Agreement and the other Loan Documents is
true and correct in all material respects (unless already qualified by
materiality or Material Adverse Effect in which case such applicable
representation and warranty are true and correct) as of the First Amendment
Effective Date and after giving effect to the transactions contemplated hereby,
except to the extent any such representations and warranties are expressly
limited to an earlier date, in which case such representations and warranties
are true and correct in all material respects (unless already qualified by
materiality or Material Adverse Effect in which case such applicable
representation and warranty are true and correct) as of such specified earlier
date.
5.2 Due Authorization; No Conflict. The execution, delivery and performance by
such Credit Party of this First Amendment are within such Credit Party’s company
powers, have been duly authorized by all necessary company action, do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority (other than with respect to the recording
and filing of any Security Instruments being delivered in connection with this
First Amendment) and do not violate or constitute a default under any provision
of applicable law or material agreement binding upon such Credit Party or result
in the creation or imposition of any Lien upon any of the assets of such Credit
Party except Excepted Liens or Liens created by the Loan Documents.
5.3 Validity and Enforceability. This First Amendment constitutes the valid and
binding obligation of such Credit Party enforceable in accordance with its
terms, except as %3. the enforceability thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditor’s rights
generally, and %3. the application of general principles of equity, regardless
of whether considered in a proceeding in equity or at law.
5.4 No Default, Event of Default, Borrowing Base Deficiency. No Default or Event
of Default has occurred which is continuing and no Borrowing Base Deficiency
exists (immediately after giving effect to this First Amendment).
Section 6. Post-Closing Covenants.
6.1 Mortgages. On or before the date that is sixty (60 days) following the First
Amendment Effective Date (or such later date as the Administrative Agent may
agree in its sole discretion), the Borrower shall have delivered or cause to be
delivered to the Administrative Agent duly executed and notarized deeds of trust
or mortgages or supplements to existing deeds of trust or mortgages in form
reasonably satisfactory to the Administrative Agent, to the extent necessary so
that the mortgages and/or deeds of trust create first priority, perfected Liens
(subject only to Permitted Liens) on, among other things, Oil and Gas Properties
to which at least 90% of the total value of the Proved Reserves of Hydrocarbons
evaluated in the most recent Reserve Report are attributed.






Page 4


         

--------------------------------------------------------------------------------



6.2 Title Materials. On or before the date that is sixty (60) days following the
First Amendment Effective Date (or such later date as the Administrative Agent
may agree in its sole discretion), the Borrower shall have delivered or cause to
be delivered to the Administrative Agent, together with title information
previously delivered to the Administrative Agent, title information (in form and
substance reasonably satisfactory to the Administrative Agent) setting forth the
status of title to at least 90% of the total value of the Proved Reserves of
Hydrocarbons evaluated in the most recent Reserve Report.
Section 7. Miscellaneous.
7.1 Reaffirmation of Loan Documents. Any and all of the terms and provisions of
the Credit Agreement and the other Loan Documents shall, except as amended and
modified hereby, remain in full force and effect and each Credit Party
acknowledges that it has no defense to its obligation to pay the Obligations
when due. Each Credit Party hereby agrees that the amendments and modifications
herein contained shall not limit or impair any Liens securing the indebtedness
or such Credit Party’s obligation to pay the Obligations when due, each of which
is hereby ratified and affirmed.
7.2 Parties in Interest. All of the terms and provisions of this First Amendment
shall bind and inure to the benefit of the parties hereto and their respective
successors and assigns.
7.3 Counterparts. This First Amendment may be executed in counterparts, and all
parties need not execute the same counterpart. Delivery of this First Amendment
by facsimile or other electronic transmission (e.g., .pdf) shall be effective as
delivery of a manually executed original counterpart hereof.
7.4 Complete Agreement. THIS FIRST AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES HERETO AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF
THE PARTIES HERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR AMONG THE
PARTIES HERETO.
7.5 Headings. The headings, captions and arrangements used in this First
Amendment are, unless specified otherwise, for convenience only and shall not be
deemed to limit, amplify or modify the terms of this First Amendment, nor affect
the meaning thereof.
7.6 Governing Law. THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
7.7 Loan Document. This First Amendment shall constitute a Loan Document (as
defined in the Credit Agreement).
[Signature Pages Follow.]






Page 5


         


--------------------------------------------------------------------------------



The parties hereto have caused this First Amendment to be duly executed as of
the day and year first above written.

BORROWER:Callon Petroleum CompanyBy:/s/ Joseph C. Gatto, Jr.Name:Joseph C.
Gatto, Jr.Title:President and Chief Executive Officer







[SIGNATURE PAGE TO FIRST AMENDMENT - CALLON PETROLEUM COMPANY]



--------------------------------------------------------------------------------



GUARANTORS:
Callon Petroleum Operating CompanyBy:/s/ Joseph C. Gatto, Jr.Name:Joseph C.
Gatto, Jr.Title:President and Chief Executive OfficerCallon (Permian) LLCBy:/s/
Joseph C. Gatto, Jr.Name:Joseph C. Gatto, Jr.Title:President and Chief Executive
OfficerCallon (Permian) Minerals LLCBy:/s/ Joseph C. Gatto, Jr.Name:Joseph C.
Gatto, Jr.Title:President and Chief Executive OfficerCallon (Eagle Ford)
LLCBy:/s/ Joseph C. Gatto, Jr.Name:Joseph C. Gatto, Jr.Title:President and Chief
Executive OfficerCallon (Niobrara) LLCBy:/s/ Joseph C. Gatto, Jr.Name:Joseph C.
Gatto, Jr.Title:President and Chief Executive OfficerCallon (Utica) LLCBy:/s/
Joseph C. Gatto, Jr.Name:Joseph C. Gatto, Jr.Title:President and Chief Executive
OfficerCallon Marcellus Holding Inc.By:/s/ Joseph C. Gatto, Jr.Name:Joseph C.
Gatto, Jr.Title:President and Chief Executive Officer

[SIGNATURE PAGE TO FIRST AMENDMENT - CALLON PETROLEUM COMPANY]



--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT, SWINGLINE LENDER,A LENDER AND ISSUING BANK:JPMorgan Chase
Bank, N.A.,as Administrative Agent, Swingline Lender, a Lender and Issuing
BankBy:/s/ Anson WilliamsName:Anson WilliamsTitle:Authorized Signatory



































































[SIGNATURE PAGE TO FIRST AMENDMENT - CALLON PETROLEUM COMPANY]



--------------------------------------------------------------------------------




CONSENTING LENDERS:Bank of America, N.A.By:/s/ Kimberly MillerName:Kimberly
MillerTitle:Vice President







































[SIGNATURE PAGE TO FIRST AMENDMENT - CALLON PETROLEUM COMPANY]



--------------------------------------------------------------------------------




CONSENTING LENDER:CAPITAL ONE BANK, NATIONAL ASSOCIATIONBy:/s/ Christopher
KunaName:Christopher KunaTitle:Senior Director





























[SIGNATURE PAGE TO FIRST AMENDMENT - CALLON PETROLEUM COMPANY]



--------------------------------------------------------------------------------




CONSENTING LENDERS:CITIBANK, N.A.By:/s/ Jeff ArdName:Jeff ArdTitle:Vice
President





























[SIGNATURE PAGE TO FIRST AMENDMENT - CALLON PETROLEUM COMPANY]



--------------------------------------------------------------------------------




CONSENTING LENDER:The Bank of Nova Scotia, Houston BranchBy:/s/ Marc
GrahamName:Marc GrahamTitle:Managing Director





























[SIGNATURE PAGE TO FIRST AMENDMENT - CALLON PETROLEUM COMPANY]



--------------------------------------------------------------------------------




CONSENTING LENDERS:Wells Fargo Bank, N.A.By:/s/ Edward PakName:Edward
PakTitle:Director





























[SIGNATURE PAGE TO FIRST AMENDMENT - CALLON PETROLEUM COMPANY]



--------------------------------------------------------------------------------




CONSENTING LENDERS:REGIONS BANKBy:/s/ Cody ChanceName:Cody ChanceTitle:Vice
President





























[SIGNATURE PAGE TO FIRST AMENDMENT - CALLON PETROLEUM COMPANY]



--------------------------------------------------------------------------------




CONSENTING LENDERS:BARCLAYS BANK PLCBy:/s/ Sydney G. DennisName:Sydney G.
DennisTitle:Director





























[SIGNATURE PAGE TO FIRST AMENDMENT - CALLON PETROLEUM COMPANY]



--------------------------------------------------------------------------------




CONSENTING LENDERS:BBVA USA,By:/s/ Gabriela AzcarateName:Gabriela
AzcarateTitle:Senior Vice President





























[SIGNATURE PAGE TO FIRST AMENDMENT - CALLON PETROLEUM COMPANY]



--------------------------------------------------------------------------------




CONSENTING LENDER:BANK OF MONTREALBy:/s/ Hill TaylorName:Hill TaylorTitle:Vice
President





























[SIGNATURE PAGE TO FIRST AMENDMENT - CALLON PETROLEUM COMPANY]



--------------------------------------------------------------------------------




CONSENTING LENDER:Canadian Imperial Bank of Commerce, New York BranchBy:/s/
Donovan C. BroussardName:Donovan C. BroussardTitle:Authorized SignatoryBy:/s/
Jacob W. LewisName:Jacob W. LewisTitle:Authorized Signatory



























[SIGNATURE PAGE TO FIRST AMENDMENT - CALLON PETROLEUM COMPANY]



--------------------------------------------------------------------------------




CONSENTING LENDER:CREDIT SUISSE AG, CAYMAN ISLANDS BRANCHBy:/s/ Judy
SmithName:Judy SmithTitle:Authorized SignatoryBy:/s/ Jessica
GavarkovsName:Jessica GavarkovsTitle:Authorized Signatory



























[SIGNATURE PAGE TO FIRST AMENDMENT - CALLON PETROLEUM COMPANY]



--------------------------------------------------------------------------------




CONSENTING LENDERS:GOLDMAN SACHS BANK USABy:/s/ Jamie MinieriName:Jamie
MinieriTitle:Authorized Signatory





























[SIGNATURE PAGE TO FIRST AMENDMENT - CALLON PETROLEUM COMPANY]



--------------------------------------------------------------------------------




CONSENTING LENDER:ROYAL BANK OF CANADABy:/s/ Emilee ScottName:Emilee
ScottTitle:Authorized Signatory





























[SIGNATURE PAGE TO FIRST AMENDMENT - CALLON PETROLEUM COMPANY]



--------------------------------------------------------------------------------




CONSENTING LENDER:Truist BankBy:/s/ Arize AgumaduName:Arize
AgumaduTitle:Director





























[SIGNATURE PAGE TO FIRST AMENDMENT - CALLON PETROLEUM COMPANY]



--------------------------------------------------------------------------------




CONSENTING LENDER:FIFTH THIRD BANK, NATIONAL ASSOCIATIONBy:/s/ Dan
CondleyName:Dan CondleyTitle:Managing Director





























[SIGNATURE PAGE TO FIRST AMENDMENT - CALLON PETROLEUM COMPANY]



--------------------------------------------------------------------------------




CONSENTING LENDER:IBERIABANKBy:/s/ W. Bryan ChapmanName:W. Bryan
ChapmanTitle:Market President-Energy Lending





























[SIGNATURE PAGE TO FIRST AMENDMENT - CALLON PETROLEUM COMPANY]



--------------------------------------------------------------------------------




CONSENTING LENDER:ING Capital LLCBy:/s/ Juli BieserName:Juli
BieserTitle:Managing DirectorBy:/s/ Lauren GuttermanName:Lauren
GuttermanTitle:Vice President



























[SIGNATURE PAGE TO FIRST AMENDMENT - CALLON PETROLEUM COMPANY]



--------------------------------------------------------------------------------




CONSENTING LENDER:KeyBank, National AssociationBy:/s/ George E.
McKeanName:George E. McKeanTitle:Senior Vice President





























[SIGNATURE PAGE TO FIRST AMENDMENT - CALLON PETROLEUM COMPANY]



--------------------------------------------------------------------------------




CONSENTING LENDER:PNC BANK, NATIONAL ASSOCIATIONBy:/s/ John EngelName:John
EngelTitle:Vice President





























[SIGNATURE PAGE TO FIRST AMENDMENT - CALLON PETROLEUM COMPANY]



--------------------------------------------------------------------------------




CONSENTING LENDERS:CREDIT AGRICOLE CORPORATE AND INVESTMENT BANKBy:/s/ Page C.
DillehuntName:Page C. DillehuntTitle:Managing DirectorBy:/s/ Michael
WillisName:Michael WillisTitle:Managing Director


















[SIGNATURE PAGE TO FIRST AMENDMENT - CALLON PETROLEUM COMPANY]



--------------------------------------------------------------------------------



Annex I



CREDIT AGREEMENT    dated as of December 20, 2019
as Amended as of May 7, 2020    among    CALLON PETROLEUM COMPANY,  as Borrower,
   JPMORGAN CHASE BANK, N.A.,  as Administrative Agent,    and    The Lenders
Party Hereto    ________________________________________    JPMORGAN CHASE BANK,
N.A. and BOFA SECURITIES, INC.,  as Joint Lead Arrangers and Joint Bookrunners  
 BANK OF AMERICA, N.A.,  as Syndication Agent,    and    CAPITAL ONE, NATIONAL
ASSOCIATION, CITIBANK, N.A.,  REGIONS BANK, THE BANK OF NOVA SCOTIA, HOUSTON
BRANCH,    and    WELLS FARGO BANK, N.A.,  as Documentation Agents









--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page
ARTICLE I  DEFINITIONS AND ACCOUNTING MATTERS
Section 1.01 Terms Defined Above 1
Section 1.02 Certain Defined Terms 1
Section 1.03 Types of Loans and Borrowings 35
Section 1.04 Terms Generally; Rules of Construction 35
Section 1.05 Accounting Terms and Determinations; GAAP 35
Section 1.06 Limited Condition Transactions 36
Section 1.07 Divisions 36
ARTICLE II  THE REVOLVING CREDIT FACILITY
Section 2.01 Commitments 36
Section 2.02 Revolving Credit Loans and Borrowings 39
Section 2.03 Requests for Revolving Credit Borrowings 40
Section 2.04 Funding of Revolving Credit Borrowings 42
Section 2.05 Termination and Reduction of Aggregate Maximum Credit Amounts 43
Section 2.06 Borrowing Base 44
Section 2.07 Letters of Credit 46
Section 2.08 Swing Line 53
ARTICLE III  PAYMENTS OF PRINCIPAL AND INTEREST ON REVOLVING CREDIT LOANS AND
SWING LINE LOANS; PREPAYMENTS OF REVOLVING CREDIT LOANS; FEES
Section 3.01 Repayment of Revolving Credit Loans and Swing Line Loans 57
Section 3.02 Interest on Revolving Credit Loans and Swing Line Loans 57
Section 3.03 Prepayments of Revolving Credit Loans and Swing Line Loans 58
Section 3.04 Fees 61
ARTICLE IV  PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS
Section 4.01 Payments Generally; Pro Rata Treatment; Sharing of Set-offs 62
Section 4.02 Deductions by the Administrative Agent; Defaulting Lender 63
Section 4.03 Disposition of Proceeds 64
ARTICLE V  INCREASED COSTS; REIMBURSEMENT OF PREPAYMENT COSTS;  TAXES; LIBO RATE
AVAILABILITY
Section 5.01 Increased Costs 65
Section 5.02 Reimbursement of Prepayment Costs 66
Section 5.03 Taxes 67
Section 5.04 Mitigation Obligations; Designation of Different Lending Office 70
Section 5.05 Replacement of Lenders 70
Section 5.06 Circumstances Affecting LIBO Rate Availability 71
Section 5.07 Laws Affecting LIBO Rate Availability 72
Section 5.08 Eurodollar Lending Office 72
i

--------------------------------------------------------------------------------



Section 5.09 Right of Lenders to Fund through Branches and Affiliates 72
ARTICLE VI  CONDITIONS PRECEDENT
Section 6.01 Effectiveness 72
Section 6.02 Each Credit Event 75
Section 6.03 Additional Conditions to Credit Events 76
ARTICLE VII  REPRESENTATIONS AND WARRANTIES
Section 7.01 Organization; Powers 76
Section 7.02 Authority; Enforceability 76
Section 7.03 Approvals; No Conflicts 77
Section 7.04 Financial Condition; No Material Adverse Change 77
Section 7.05 Litigation 78
Section 7.06 Environmental Matters 78
Section 7.07 Compliance with the Laws and Agreements; No Defaults 79
Section 7.08 Investment Company Act 79
Section 7.09 Taxes 79
Section 7.10 ERISA 79
Section 7.11 Disclosure; No Material Misstatements; Beneficial Ownership 80
Section 7.12 Insurance 80
Section 7.13 Restriction on Liens 80
Section 7.14 Subsidiaries 81
Section 7.15 [Reserved] 81
Section 7.16 Properties; Titles, Etc 81
Section 7.17 Maintenance of Properties 82
Section 7.18 Gas Imbalances, Prepayments 82
Section 7.19 Marketing of Production 82
Section 7.20 Swap Agreements 82
Section 7.21 Use of Loans and Letters of Credit 82
Section 7.22 Solvency 82
Section 7.23 Anti-Corruption Laws and Sanctions 83
Section 7.24 EEA Financial Institutions 83
Section 7.25 Security Instruments 83
ARTICLE VIII  AFFIRMATIVE COVENANTS
Section 8.01 Financial Statements; Other Information 83
Section 8.02 Notices of Material Events 85
Section 8.03 Existence; Conduct of Business 86
Section 8.04 Payment of Obligations 86
Section 8.05 [Reserved] 86
Section 8.06 Operation and Maintenance of Properties 86
Section 8.07 Insurance 87
Section 8.08 Books and Records; Inspection Rights 87
Section 8.09 Compliance with Laws 87
Section 8.10 Environmental Matters 87
Section 8.11 Further Assurances 88
ii



--------------------------------------------------------------------------------



Section 8.12 Reserve Reports 89
Section 8.13 Title Information 89
Section 8.14 Agreement to Pledge; Additional Guarantors 90
Section 8.15 ERISA Compliance 91
Section 8.16 Marketing Activities 91
Section 8.17 Unrestricted Subsidiaries 91
Section 8.18 Account Control Agreements 92
Section 8.19 [Reserved] 92
Section 8.20 Minimum Hedged Volume 92
Section 8.21 Consolidated Cash Balance 93
ARTICLE IX  NEGATIVE COVENANTS
Section 9.01 Financial Covenants 93
Section 9.02 Debt 94
Section 9.03 Liens 95
Section 9.04 Restricted Payments 96
Section 9.05 Investments, Loans and Advances 97
Section 9.06 Nature of Business; Organizational Changes 98
Section 9.07 Proceeds of Loans 98
Section 9.08 ERISA Compliance 99
Section 9.09 Sale or Discount of Receivables 99
Section 9.10 Mergers, Etc 99
Section 9.11 Sale of Properties 100
Section 9.12 Transactions with Affiliates 101
Section 9.13 [Reserved] 102
Section 9.14 Negative Pledge Agreements; Dividend Restrictions 102
Section 9.15 Gas Imbalances 102
Section 9.16 Swap Agreements 102
Section 9.17 Designation and Conversion of Subsidiaries and Unrestricted
Subsidiaries; Debt of Unrestricted Subsidiaries 103
Section 9.18 Junior Debt 103
Section 9.19 Use of Proceeds and Letters of Credit 104
Section 9.20 Changes in Fiscal Periods; Accounting Change 104
ARTICLE X  EVENTS OF DEFAULT; REMEDIES
Section 10.01 Events of Default 104
Section 10.02 Remedies 106
ARTICLE XI  THE AGENTS
Section 11.01 Appointment of Administrative Agent 107
Section 11.02 [Reserved] 107
Section 11.03 Scope of Administrative Agent’s Duties 107
Section 11.04 Successor Administrative Agent 108
Section 11.05 Credit Decisions 109
Section 11.06 Authority of Administrative Agent to Enforce This Agreement 109
Section 11.07 Indemnification of Administrative Agent 109
iii



--------------------------------------------------------------------------------



Section 11.08 Knowledge of Default 110
Section 11.09 Administrative Agent’s Authorization; Action by Lenders 110
Section 11.10 Enforcement Actions by Administrative Agent 110
Section 11.11 Collateral Matters 111
Section 11.12 Agents in their Individual Capacities 111
Section 11.13 Administrative Agent’s Fees 111
Section 11.14 Syndication Agent, Documentation Agent or other Titles 112
Section 11.15 No Reliance on Administrative Agent’s Customer Identification
Program 112
Section 11.16 Certain ERISA Matters 112
ARTICLE XII  MISCELLANEOUS
Section 12.01 Notices 114
Section 12.02 Waivers; Amendments 114
Section 12.03 Expenses, Indemnity; Damage Waiver 116
Section 12.04 Successors and Assigns 118
Section 12.05 Survival; Revival; Reinstatement 121
Section 12.06 Counterparts; Integration; Effectiveness; Electronic Execution 122
Section 12.07 Severability 123
Section 12.08 Right of Setoff 123
Section 12.09 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS; WAIVER
OF TRIAL BY JURY 124
Section 12.10 Headings 125
Section 12.11 Confidentiality 125
Section 12.12 Interest Rate Limitation 126
Section 12.13 EXCULPATION PROVISIONS 127
Section 12.14 Collateral Matters; Swap Agreements; Cash Management 128
Section 12.15 No Third Party Beneficiaries 128
Section 12.16 USA Patriot Act Notice 128
Section 12.17 Keepwell 129
Section 12.18 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions 129
Section 12.19 Flood Insurance 129
Section 12.20 Acknowledgement Regarding Any Supported QFCs 130




iv



--------------------------------------------------------------------------------



Schedules and Exhibits

Schedule 1.1Applicable MarginSchedule 1.2AllocationsSchedule 7.04(c)Material
Debt and LiabilitiesSchedule 7.05LitigationSchedule 7.06Environmental
MattersSchedule 7.14SubsidiariesSchedule 7.19Marketing AgreementsSchedule
7.20Swap AgreementsSchedule 9.02Existing DebtSchedule 9.03Existing LiensSchedule
9.05InvestmentsSchedule 12.01NoticesExhibit AForm of Revolving Credit
NoteExhibit BForm of Revolving Credit Borrowing RequestExhibit CForm of
Compliance CertificateExhibit DSecurity InstrumentsExhibit EForm of Assignment
and AssumptionExhibit FForm of Request for Swing Line LoanExhibit GForm of Swing
Line NoteExhibit HForm of Swing Line Participation CertificateExhibit IForm of
Notice of Issuance of Letter of CreditExhibit J-1Form of U.S. Tax Compliance
Certificate (Foreign Lenders; not partnerships)Exhibit J-2Form of U.S. Tax
Compliance Certificate (Foreign Participants; not partnerships)Exhibit J-3Form
of U.S. Tax Compliance Certificate (Foreign Participants; partnerships)Exhibit
J-4Form of U.S. Tax Compliance Certificate (Foreign Lenders;
partnerships)Exhibit KForm of Additional Lender CertificateExhibit LForm of
Elected Commitment Increase CertificateExhibit MForm of Solvency
CertificateExhibit NForm of Intercreditor Agreement



v




--------------------------------------------------------------------------------



CREDIT AGREEMENT
THIS CREDIT AGREEMENT dated as of December 20, 2019, is among CALLON PETROLEUM
COMPANY, a Delaware corporation (the “Borrower”), each of the Lenders from time
to time party hereto, and JPMORGAN CHASE BANK, N.A. as administrative agent for
the Lenders (in such capacity, together with its successors in such capacity,
the “Administrative Agent”).
RECITALS
A. Pursuant to that certain Agreement and Plan of Merger, dated as of July 14,
2019 (including all schedules and exhibits thereto as amended from time to time,
the “Merger Agreement”), among the Borrower and Carrizo Oil & Gas, Inc.
(“Carrizo”), and upon terms and conditions set forth in the Merger Agreement,
Carrizo will merge with and into the Borrower, with the Borrower surviving (the
“Acquisition”).
B. The Borrower has requested that the Lenders and each Issuing Bank provide
certain loans to and extensions of credit on behalf of the Borrower on and after
the Effective Date as provided herein.
C. The Lenders and the Issuing Banks have agreed to make such loans and
extensions of credit subject to the terms and conditions of this Agreement.
D The proceeds of such loans and extensions of credit will be used by the
Borrower for the payment of fees and expenses incurred in connection with the
Transactions on the Effective Date and, after the Effective Date for general
corporate or partnership purposes, including, without limitation, capital
expenditures, investments and acquisitions, in each case, subject to the terms
and conditions of this Agreement.
E. In consideration of the mutual covenants and agreements herein contained and
of the loans, extensions of credit and commitments hereinafter referred to, the
parties hereto agree as follows:
ARTICLE I  DEFINITIONS AND ACCOUNTING MATTERS
Section 1.01 Terms Defined Above. As used in this Agreement, each term defined
above has the meaning indicated above.
Section 1.02 Certain Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
“2023 Senior Notes” means those certain senior unsecured notes due 2023 issued
pursuant to that certain Senior Indenture dated as of May 28, 2008, among
Carrizo Oil & Gas, Inc. (the “Company”), the subsidiary guarantors named therein
and Wells Fargo Bank, National Association, as trustee (such senior indenture,
as amended and supplemented by the Sixteenth Supplemental Indenture thereto
dated as of April 28, 2015, among the Company, the subsidiary guarantors named
therein, and the trustee; the Eighteenth Supplemental Indenture thereto dated as
of May 20, 2015, among the Company, the subsidiary guarantors named therein, and
the trustee; the Twentieth Supplemental Indenture thereto dated as of July 14,
2017, among the Company, the subsidiary guarantors named therein, and the
trustee; and as further supplemented from time to time).



--------------------------------------------------------------------------------



“2024 Senior Notes” means those certain senior unsecured notes due 2024 issued
pursuant to that certain Indenture dated as of October 3, 2016, among Borrower,
the subsidiary guarantors named therein and U.S. Bank National Association, as
trustee (such indenture, as amended, supplemented or otherwise modified from
time to time).
“ABR,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Additional Debt Conditions” has the meaning assigned to such term in Section
9.02(h).
“Additional Lender” has the meaning assigned to such term in Section 2.01(b)(i).
“Additional Lender Certificate” has the meaning assigned to such term in Section
2.01(b)(ii)(E).
“Adjusted EBITDAX” means for each fiscal quarter ending on or after December 31,
2019, the consolidated EBITDAX of the Borrower and the other Credit Parties for
the twelve month period most recently then ended, provided that (i) EBITDAX for
the three month period ended March 31, 2019, shall be deemed to be $254,807,281,
(ii) EBITDAX for the three month period ended June 30, 2019, shall be deemed to
be $306,462,121, (iii) EBITDAX for the three month period ended September 30,
2019, shall be deemed to be $303,854,286 and (iv) EBITDAX for the three month
period ended December 31, 2019, shall be deemed to be $300,115,299.
“Adjusted LIBO Rate” means with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agency Fee Letter” means the agency fee letter dated as of July 14, 2019, among
the Borrower, and JPMorgan Chase Bank, N.A., as amended, restated, supplemented
or otherwise modified from time to time.
“Aggregate Elected Commitment Amount” at any time shall equal the sum of the
Elected Commitments, as the same may be increased, reduced or terminated
pursuant to Section 2.01(b). As of the First Amendment Effective Date, the
Aggregate Elected Commitment Amount is $1,700,000,000.
“Aggregate Maximum Credit Amounts” at any time shall equal the sum of the
Maximum Credit Amounts, as the same may be reduced or terminated pursuant to
Section 2.05. As of the Effective Date, the Aggregate Maximum Credit Amounts of
the Revolving Credit Lenders is $5,000,000,000.
“Agreement” means this Credit Agreement, as the same may from time to time be
amended, amended and restated, modified, supplemented or restated.
2



--------------------------------------------------------------------------------



“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period beginning on such day (or if such day is not a Business Day, on the
immediately preceding Business Day) plus 1%, provided that, the Adjusted LIBO
Rate for any day shall be based on the LIBO Rate at approximately 11:00 a.m.
London time on such day. Any change in the Alternate Base Rate due to a change
in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective
from and including the effective date of such change in the Prime Rate, the
NYFRB Rate or the Adjusted LIBO Rate, respectively; provided further, that if
the Alternate Base Rate shall be less than 1%, such rate shall be deemed to be
1% for purposes of this Agreement. If the Alternate Base Rate is being used as
an alternate rate of interest pursuant to Section 5.06, then the Alternate Base
Rate shall be the greater of clause (a) and (b) above and shall be determined
without reference to clause (c) above.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Applicable Hedge Percentage” means (a) for each month of the twelve (12) month
period from the date such Swap Agreement is executed, ninety-five percent (95%),
and (b) for each month of the forty-eight (48) month period immediately
following the first anniversary of the date such Swap Agreement is executed,
eighty-five percent (85%).
“Applicable Margin” means, for any period, with respect to any ABR Revolving
Credit Loan, ABR Swing Line Loan, Eurodollar Revolving Credit Loan or Letters of
Credit, as the case may be, the rate per annum set forth in the Commitment
Utilization Grid set forth on Schedule 1.1 and based upon the Commitment
Utilization Percentage then in effect.
“Applicable Revolving Credit Percentage” means, with respect to any Revolving
Credit Lender, the percentage of the Aggregate Maximum Credit Amounts
represented by such Revolving Credit Lender’s Maximum Credit Amount as such
percentage (which may be carried out to the seventh decimal place) is set forth
on Schedule 1.2, provided that if the Commitments have terminated or expired,
each Revolving Credit Lender’s Applicable Revolving Credit Percentages shall be
determined based upon the Commitments most recently in effect.
“Approved Counterparty” means (a) any Secured Swap Party and (b) any other
Person if such Person has (or the credit support provider of such Person has) a
long term senior unsecured debt rating at the time of entry into the applicable
Swap Agreement of BBB-/Baa3 by S&P or Moody’s (or their equivalent) or higher.
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in revolving bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by a Lender, an Affiliate of a Lender or an entity or an
Affiliate of an entity that administers or manages a Lender.
“Approved Petroleum Engineers” means (a) W. D. Van Gonten & Co. Petroleum
Engineering, (b) Netherland, Sewell & Associates, Inc., (c) Ryder Scott Company
Petroleum Consultants, L.P., (d) DeGolyer and MacNaughton, (e) Cawley, Gillespie
& Associates, Inc. and (f) at the option of the Borrower, any other independent
petroleum engineers selected by the Borrower and reasonably acceptable to the
Administrative Agent.
3



--------------------------------------------------------------------------------



“Arrangers” means JPMorgan Chase Bank, N.A. and BofA Securities, Inc., in their
capacities as the joint lead arrangers and joint bookrunners hereunder.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit E or any other form approved by the Administrative Agent.
“Assumed Debt” has the meaning assigned to such term in Section 9.02(j).
“Availability Period” means the period from and including the Effective Date to
but excluding the Termination Date.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code that is subject to Section 4975 of the Code, or (c) any Person whose
assets include (for purposes of ERISA Section 3(42) or otherwise for purposes of
Title I of ERISA or Section 4975 of the Code) the assets of any such “employee
benefit plan” or “plan.”
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.
“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans (as defined herein), as to which
a single Interest Period is in effect.
“Borrowing Base” means at any time an amount equal to the amount determined in
accordance with Section 2.06, as the same may be adjusted from time to time
pursuant to the Borrowing Base Adjustment Provisions. As of the First Amendment
Effective Date the Borrowing Base is $1,700,000,000.
“Borrowing Base Adjustment Provisions” means Section 2.06(e), Section 8.13(c)
and Section 9.11 in each case which may adjust (as opposed to redetermine) the
amount of the Borrowing Base.
4



--------------------------------------------------------------------------------



“Borrowing Base Deficiency Notice” has the meaning assigned to such term in
Section 3.03(c)(ii).
“Borrowing Base Properties” means the Oil and Gas Properties constituting Proved
Reserves of the Credit Parties included in the Reserve Report most recently
delivered pursuant to Section 8.12 to which credit is given in determining the
Borrowing Base.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by law
to remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP as in effect as of December
31, 2018, recorded as capital leases on the balance sheet of the Person liable
(whether contingent or otherwise) for the payment of rent thereunder.
“Capital Markets Account” means any deposit account maintained with the
Administrative Agent or any Lender (or any Affiliate of any Lender) which (a)
only holds proceeds from any Permitted Unsecured Notes, any issuance or
incurrence of other Debt by the Borrower or any other Credit Party (including,
without limitation, convertible Debt, but excluding any Debt issued or incurred
under this Agreement or any other Loan Document), and any issuance of Equity
Interests by the Borrower or any other Credit Party, in each case which is not
prohibited under the terms of this Agreement, and (b) all of such proceeds will
be used for a specific pending acquisition of Oil and Gas Properties or
otherwise in accordance with Section 8.18(c).
“Carrizo Credit Agreement” means that certain Credit Agreement, dated as of
January 27, 2011, among Carrizo, as borrower, Wells Fargo Bank, National
Association, as administrative agent and the lenders and other parties from time
to time party thereto, as amended from time to time prior to the Effective Date.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent (as a first priority, perfected security interest), for the
benefit of the Issuing Bank and the Revolving Credit Lenders, cash in Dollars,
at a location and pursuant to documentation in form and substance satisfactory
to the Administrative Agent.
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.
“CERCLA” has the meaning assigned to such term in the definition of
Environmental Laws.
“CFC” means a “controlled foreign corporation” within the meaning of Section
957(a) of the Code.
“Change in Control” means:
5



--------------------------------------------------------------------------------



(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan), becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act),
directly or indirectly, of Equity Interests of the Borrower representing more
than 40% of the ordinary voting power represented by the issued and outstanding
Equity Interests of the Borrower; or
(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.
“Change in Law” has the meaning ascribed to such term in Section 5.01(b).
“CIP Regulations” has the meaning ascribed to such term in Section 11.15(a).
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.
“Collateral” means all Property which is subject to a Lien under one or more
Security Instruments. For the avoidance of doubt, Collateral does not include
any Excluded Asset.
“Commitment” means, with respect to each Revolving Credit Lender, the commitment
of such Revolving Credit Lender to make Revolving Credit Loans and to acquire
participations in Letters of Credit and Swing Line Loans hereunder, expressed as
an amount representing the maximum aggregate amount of such Revolving Credit
Lender’s Revolving Credit Exposure hereunder, as such commitment may be modified
from time to time pursuant to Section 2.01(b) and Section 2.05 and modified from
time to time pursuant to assignments by or to such Revolving Credit Lender
pursuant to Section 12.04(b). The amount representing each Revolving Credit
Lender’s Commitment shall at any time be the least of such Revolving Credit
Lender’s (a) Maximum Credit Amount, (b) Applicable Revolving Credit Percentage
of the then effective Borrowing Base and (c) Elected Commitment.
“Commitment Fee” has the meaning ascribed to such term in Section 3.04(a).
“Commitment Fee Rate” means a rate per annum set forth in the Commitment
Utilization Grid on Schedule 1.1.
“Commitment Utilization Percentage” means, as of any day, the fraction expressed
as a percentage, the numerator of which is the sum of the Revolving Credit
Exposures of the Revolving Credit Lenders on such day, and the denominator of
which is the least of the Borrowing Base, the Aggregate Elected Commitment
Amount, and the Aggregate Maximum Credit Amounts, in each case, in effect on
such day.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
6



--------------------------------------------------------------------------------



“Company Disclosure Schedule” has the meaning assigned to such term in the
Merger Agreement.
“Company Material Adverse Effect” has the meaning assigned to such term in the
Merger Agreement.
“Company SEC Documents” has the meaning assigned to such term in the Merger
Agreement.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Cash Balance” means, at any time, (a) the aggregate amount of cash
and cash equivalents, marketable securities, treasury bonds and bills,
certificates of deposit, investments in money market funds and commercial paper,
in each case, held or owned by (either directly or indirectly), credited to the
account of, or that would otherwise be required to be reflected as an asset on
the balance sheet of the Borrower and its Restricted Subsidiaries (all of the
foregoing, collectively for purposes of this definition, “Cash”) less (b) (i)
any Cash permitted to be paid by the Borrower or its Restricted Subsidiaries in
accordance with this Agreement and the other Loan Documents for amounts then (or
within five (5) Business Days will become) due and owing for which the Borrower
or a Restricted Subsidiary either (x) has issued checks or has initiated wires
or ACH transfers (but which amounts have not, as of such time, been subtracted
from the balance in the relevant account of the Borrower or such Restricted
Subsidiary) or (y) reasonably anticipates in good faith that it will issue
checks or initiate wires or ACH transfers within five (5) Business Days
thereafter, (ii) any Cash used to Cash Collateralize Letter of Credit
Obligations, (iii) any Cash constituting purchase price deposits pursuant to a
binding and enforceable purchase and sale agreement with a third party
containing customary provisions regarding the payment and refunding of such
deposits, and (iv) Cash to be used within five (5) Business Days to pay the
purchase price for an acquisition by the Borrower or a Restricted Subsidiary
pursuant to a binding and enforceable purchase and sale agreement with an
unaffiliated third party containing customary provisions regarding the payment
of such purchase price.
“Consolidated Cash Balance Sweep Period” means (a) in the case of the initial
Consolidated Cash Balance Sweep Period, the period starting on May 11, 2020 and
ending on May 15, 2020 and (b) in the case of any other Consolidated Cash
Balance Sweep Period, the one week period ending on the first Business Day of
each week; provided that at any time during the existence and continuation of an
Event of Default, “Consolidated Cash Balance Sweep Period” shall mean any
Business Day.
“Consolidated Cash Balance Threshold” means, as of any time, the lesser of (a)
$125,000,000 and (b) seven and a half percent (7.5%) of the Borrowing Base in
effect as of such time.
“Consolidated Cash Measurement Date” means the last day of any Consolidated Cash
Balance Sweep Period.
“Consolidated Net Income” means with respect to the Borrower and the other
Credit Parties, for any period, the aggregate of the net income (or loss) of the
Borrower and the other Credit Parties determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded from such net income
(to the extent otherwise included therein) the following: (a) the net income of
any Person in which the Borrower or any other Credit Party has an interest
(which interest does not cause the net income of such other Person to be
consolidated with the net income of the Borrower and the other Credit Parties in
accordance with GAAP), except to the extent of the amount of dividends or
distributions actually paid in cash during such period by such other Person to
the Borrower or to any other Credit
7



--------------------------------------------------------------------------------



Party, as the case may be; (b) the net income (but not loss) during such period
of any Credit Party to the extent that the declaration or payment of dividends
or similar distributions or transfers or loans by that Credit Party is not at
the time permitted by operation of the terms of its charter or any agreement,
instrument or Governmental Requirement applicable to such Credit Party or is
otherwise restricted or prohibited, in each case determined in accordance with
GAAP; (c) any extraordinary gains or losses during such period; (d) any non-cash
gains or losses or positive or negative adjustments under ASC 815 (and any
statements replacing, modifying or superseding such statement) as a result of
changes in the fair market value of derivatives; (e) any gains or losses
attributable to writeups or writedowns of assets, including but not limited to
impairments to oil and gas properties; (f) any net after-tax effect of gains or
losses on (i) disposal, abandonment (including asset retirement costs) or
discontinuance of disposed, abandoned or discontinued operations, (ii) asset
dispositions or (iii) the sale or other disposition of any equity interests of
any person, as applicable, in each case, other than in the ordinary course of
business, as determined in good faith by the Borrower; provided that any
exclusion for the discontinuance of discontinued operations held for sale shall
be at the option of the Borrower pending the consummation of such sale; (g) any
net after-tax effect of income (loss) from the early extinguishment or
conversion of indebtedness; (h) any non-cash equity or phantom equity based or
non-cash compensation charge or expense, including any such charge or expense
arising from grants of stock appreciation rights, equity incentive programs or
similar rights, stock options, restricted stock or other rights to, and any cash
charges associated with the rollover, acceleration, or payout of, equity
interests by management of such person or of a restricted subsidiary or any of
its direct or indirect parent companies; (i) accruals and reserves that are
established or adjusted within twelve months after the Effective Date that are
so required to be established or adjusted as a result of the Transactions (or
within twelve months after the closing of any acquisition that are so required
to be established as a result of such acquisition) in accordance with GAAP; (j)
any expenses, charges or losses to the extent covered by insurance (including
business interruption insurance) or indemnity and actually reimbursed, or, so
long as such Person has made a determination that there exists reasonable
evidence that such amount will in fact be reimbursed by the insurer or
indemnifying party and only to the extent that such amount is in fact reimbursed
within 365 days of the date of such determination (net of any amount so added
back in any prior period to the extent not so reimbursed within the applicable
365-day period); (k) any fees, expenses or charges incurred during such period,
or any amortization thereof for such period, in connection with the novation of
any swap agreements entered into in connection with the closing; (l) contingent
consideration obligations (including to the extent accounted for as bonuses or
otherwise); and (m) the cumulative effect of a change in accounting principles
and changes as a result of the adoption or modification of accounting policies
during such period whether effected through a cumulative effect adjustment or a
retroactive application, in each case in accordance with GAAP. For the purposes
of calculating Consolidated Net Income for any period of four (4) consecutive
fiscal quarters in connection with any determination of the Leverage Ratio and
the Secured Leverage Ratio (the “Reference Period”), and without duplication of
any additions to or subtractions from EBITDAX for the same items set forth in
the definition thereof, (i) if at any time during such Reference Period the
Borrower or any other Credit Party shall have made any Material Disposition, the
Consolidated Net Income for such Reference Period shall be reduced by an amount
equal to the Consolidated Net Income (if positive) attributable to the Property
that is the subject of such Material Disposition for such Reference Period or
increased by an amount equal to the Consolidated Net Income (if negative)
attributable thereto for such Reference Period and (ii) if during such Reference
Period the Borrower or any other Credit Party shall have made a Material
Acquisition, the Consolidated Net Income for such Reference Period shall be
calculated after giving pro forma effect thereto as if such Material Acquisition
occurred on the first day of such Reference Period.
8



--------------------------------------------------------------------------------



“Consolidated Total Assets” means, as of any date of determination, the amount
that would, in conformity with GAAP, be set forth opposite the caption “total
assets” (or any like caption) on a consolidated balance sheet of the Borrower
and the Restricted Subsidiaries at such date.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Control Agreement” means a deposit account control agreement or securities
account control agreement (or similar agreement), as applicable, in form and
substance reasonably satisfactory to the Administrative Agent, executed by the
applicable Credit Party, the Administrative Agent and the relevant financial
institution party thereto, which establishes the Administrative Agent’s control
(within the meaning of Section 9-104 of the UCC) with respect to the applicable
Deposit Account or Securities Account covered thereby.
“Covered Entity” means (a) a “covered entity” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 252.82(b), (b) a “covered bank” as
that term is defined in, and interpreted in accordance with, 12 C.F.R. §
47.3(b), or (c) a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).
“Covered Party” has the meaning assigned to such term in Section 12.20.
“Credit Parties” means the Borrower and the Guarantors, and “Credit Party” means
any one of them, as the context indicates or otherwise requires.
“Current Assets” means, as of any date of determination, without duplication,
the sum of all amounts that would, in accordance with GAAP, be set forth
opposite the caption “total current assets” (or any like caption) on a
consolidated balance sheet of the Borrower and the other Credit Parties at such
date, plus the unused Commitments then available to be borrowed, but excluding
all non-cash assets under ASC 815.
“Current Liabilities” means, as of any date of determination, without
duplication, the sum of all amounts that would, in accordance with GAAP, be set
forth opposite the caption “total current liabilities” (or any like caption) on
a consolidated balance sheet of the Borrower and the other Credit Parties on
such date, but excluding (a) all non-cash obligations under ASC 815, (b) the
current portion of income taxes, (c) the current portion of any Loans, Letters
of Credit, hedging obligations and other Debt for borrowed money, (d) current
liabilities consisting of deferred revenue, (e) any non-cash liabilities
recorded in connection with stock-based or similar incentive-based compensation
awards or arrangements, (f) liabilities to the extent resulting from non-cash
losses or charges required under ASC 410 and (g) current portion of lease
liabilities recognized under ASC 842.
“Customary Intercreditor Agreement” means a customary intercreditor agreement
substantially in the form attached as Exhibit N hereto or otherwise in form and
substance reasonably acceptable to the Administrative Agent and the Borrower,
which agreement shall provide that the Liens on the Collateral securing such
Debt shall rank junior to the Liens on the Collateral securing the Obligations.
“Debt” means, for any Person, the sum of the following (without duplication):
(a) all obligations of such Person for borrowed money or evidenced by bankers’
acceptances, debentures, notes, bonds or other similar instruments;
9



--------------------------------------------------------------------------------



(b) all obligations of such Person (whether contingent or otherwise) in respect
of letters of credit, bank guarantees and similar instruments;
(c) all accrued expenses, liabilities or other obligations of such Person to pay
the deferred purchase price of Property;
(d) all obligations under Capital Leases or Synthetic Leases;
(e) all Debt (as defined in the other clauses of this definition) of others
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) a Lien on any Property of such Person
to the extent of the value of the Property of such Person which is subject to a
Lien securing such Debt, whether or not such Debt is assumed by such Person;
(f) all Debt (as defined in the other clauses of this definition) of others
guaranteed by such Person or in which such Person otherwise assures a creditor
against loss of the Debt (howsoever such assurance shall be made, including by
means of obligations to pay for goods or services even if such goods or services
are not actually taken, received or utilized or by means of) to the extent of
the lesser of the amount of such Debt and the maximum stated amount of such
guarantee or assurance against loss;
(g) any Debt of a partnership for which such Person is liable either by
agreement, by operation of law or by a Governmental Requirement but only to the
extent of such liability;
(h) all Disqualified Capital Stock;
(i) all obligations of such Person under take/ship or pay contracts if any goods
or services are not actually received or utilized by such Person; and
(j) the undischarged balance of any production payment created by such Person or
for the creation of which such Person directly or indirectly received payment.
The Debt of any Person shall include all obligations of such Person of the
character described above to the extent such Person remains legally liable in
respect thereof notwithstanding that any such obligation is not included as a
liability of such Person under GAAP; provided, however, that “Debt” does not
include (i) obligations with respect to surety, performance or appeal bonds and
similar instruments not incurred in respect of debt for borrowed money or (ii)
accounts payable that are not greater than one year past the date of invoice or
delinquent or that are being contested in good faith by appropriate action and
for which adequate reserves have been maintained in accordance with GAAP.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“Defaulting Lender” means any Lender that (a) has failed to (i) fund all or any
portion of its Applicable Revolving Credit Percentage of any Revolving Credit
Loans within two (2) Business Days of the date such Revolving Credit Loans were
required to be funded hereunder, unless the subject of a good faith dispute, or
(ii) pay to the Administrative Agent, the Issuing Bank, any Swing Line Lender or
any other Lender any other amount required to be paid by it hereunder (including
in respect of its participation in Letters of Credit or Swing Line Loans) within
two (2) Business Days of the date when due, (b) has
10



--------------------------------------------------------------------------------



notified the Borrower, the Administrative Agent, the Issuing Bank or the Swing
Line Lender in writing that it does not intend or expect to comply with its
funding obligations hereunder or has made a public statement to that effect
(unless such writing or public statement is based on a good faith dispute
specifically identified in such writing or public statement), (c) has failed,
within three (3) Business Days after written request by the Administrative
Agent, the Issuing Bank, any Swing Line Lender or any other Lender, acting in
good faith, to confirm in writing that it will comply with its prospective
funding obligations hereunder (and is financially able to meet such
obligations); provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt by the requesting party and the
Administrative Agent of such written confirmation in form and substance
satisfactory to such requesting party and the Administrative Agent, or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under the any liquidation, conservatorship, bankruptcy, assignment
for the benefit of creditors, moratorium, rearrangement, receivership,
insolvency, reorganization, or similar debtor relief laws of the United States
or other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally, (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity or (iii) has become
the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority, so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made by such Lender;
provided, further, that the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
by a supervisory authority or regulator with respect to a Lender or a direct or
indirect parent company under the Dutch Financial Supervision Act 2007 (as
amended from time to time and including any successor legislation) shall not be
deemed to result in an event described in clause (d) hereof so long as such
appointment does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from enforcement of judgments
or writs of attachment on its assets or permit such Lender (or such
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official or Governmental Authority) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with such Lender. Any
determination by the Administrative Agent that a Lender is a Defaulting Lender
under any one or more of clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender upon delivery of written notice of such determination to the
Borrower, the Issuing Bank, each Swing Line Lender and each Lender.
“Defaulting Lender’s Unfunded Portion” means such Defaulting Lender’s Applicable
Revolving Credit Percentage of the Aggregate Maximum Credit Amount minus the sum
of (a) the aggregate principal amount of all Revolving Credit Loans funded by
the Defaulting Lender, plus (b) such Defaulting Lender’s Applicable Revolving
Credit Percentage of the aggregate outstanding principal amount of all Swing
Line Loans and Letter of Credit Obligations.
“Deposit Account” has the meaning assigned to such term in the UCC.
“Disqualified Capital Stock” means (a) any Equity Interest that, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable (other than customary redemption provisions in connection with a
change of control or asset sale to the extent the terms of such Equity Interest
provide that such
11



--------------------------------------------------------------------------------



Equity Interest shall not be required to be repurchased or redeemed until the
Revolving Credit Maturity Date has occurred, the repayment in full of the
Obligations has occurred or such repurchase or redemption is otherwise permitted
by or subject to compliance with this Agreement (including as a result of a
waiver hereunder)) for any consideration other than other Equity Interests
(which would not constitute Disqualified Capital Stock), pursuant to a sinking
fund obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part (but if in part only with respect to such amount that meets
the criteria set forth in this definition), on or prior to the date that is one
year after the Revolving Credit Maturity Date and (b) any preferred Equity
Interest that does not constitute Refinancing Preferred Stock; provided that, if
such Equity Interests are issued to any plan for the benefit of employees of the
Borrower or its Subsidiaries or by any such plan to such employees, such Stock
or Stock Equivalents shall not constitute Disqualified Capital Stock solely
because it may be required to be repurchased by the Borrower or its Subsidiaries
in order to satisfy applicable statutory or regulatory obligations; provided,
further, that any Equity Interests held by any future, present or former
employee, director, manager or consultant of the Borrower, any of its
Subsidiaries or any of its direct or indirect parent companies or any other
entity in which the Borrower or a Restricted Subsidiary has an Investment and is
designated in good faith as an “affiliate” by the board of directors or managers
of the Borrower, in each case pursuant to any equity holders’ agreement,
management equity plan or stock incentive plan or any other management or
employee benefit plan or agreement shall not constitute Disqualified Capital
Stock solely because it may be required to be repurchased by the Borrower or its
Subsidiaries.
“Disqualified Institution” means (a) an Industry Competitor as identified to the
Administrative Agent in writing on or prior to the Effective Date (which writing
has been shared with the Lenders), and (b) affiliates of such Persons set forth
in clause (a) that are reasonably identifiable solely on the basis of the
similarity of such Affiliate’s name; provided that (A) the Borrower shall be
permitted to remove a Person as a Disqualified Institution by providing written
notice to the Administrative Agent and (B) no Person shall retroactively become
a Disqualified Institution if such Person that has previously (x) become a
Lender or a Participant or committed to (or been approached to) become a Lender
or a Participant or (y) entered into a trade to become a Lender or a
Participant.
“Documentation Agents” means, collectively, Capital One, National Association,
Citibank, N.A., Regions Bank, The Bank of Nova Scotia, Houston Branch and Wells
Fargo Bank, N.A., as Documentation Agents, and “Documentation Agent” means any
of them.
“Dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America or any state thereof or the District of Columbia.
“E&P Credit Party” shall have the meaning set forth in Section 9.11.
“EBITDAX” means, for any period, Consolidated Net Income for such period plus
the following expenses or charges to the extent deducted from Consolidated Net
Income in such period: the sum of (a) interest, income taxes, depreciation,
depletion, amortization, exploration and abandonment expenses and accretion
expenses related to FAS 143 (superseded primarily by ASC 410) and expenses
recognized under FAS 123(r) and FAS 133 (superseded primarily by ASC 718 and ASC
815, respectively), (b) extraordinary, unusual and non-recurring items provided
that, any items falling within the scope of clause (e) shall be subject to the
add back provided in clause (e) below with respect thereto and shall not be
12



--------------------------------------------------------------------------------



permitted to be added back pursuant to this clause (b), (c) one-time transaction
costs, expenses and charges incurred in connection with the Transactions and
other costs, expenses and charges incurred with respect to any equity or Debt
offerings or issuances, acquisitions, Investments, Transfers, refinancings or
replacements in whole or in part of, or any amendments, waivers, consents,
supplements or other modifications in respect of, the Revolving Credit Loan, any
Specified Additional Debt, any unsecured notes or any other indebtedness for
borrowed money (in the case of each of the foregoing, whether or not consummated
and only to the extent reducing Consolidated Net Income), (d) any other non-cash
gains or charges, including any write-offs or write-downs, in each case,
increasing or reducing Consolidated Net Income for such period with gains
reflected as a negative number (provided that if any such non-cash charges
represent an accrual or reserve for potential cash items in any future period,
(A) the Borrower may determine not to add back such non-cash charge in the
current period and (B) to the extent the Borrower does decide to add back such
non-cash charge, the cash payment in respect thereof in such future period shall
be subtracted from EBITDAX to such extent, and excluding amortization of a
prepaid cash item that was paid in a prior period), (e) restructuring expenses
and the amount of “run rate” cost savings, operating expense reductions and
savings from synergies related to acquisitions, Transfers, restructurings, cost
savings initiatives and other similar initiatives that are reasonably
identifiable, factually supportable and certified by the Borrower to result from
actions that have been taken or with respect to which substantial steps have
been taken or are expected to be taken (in the good faith determination of the
Borrower) within eighteen (18) months after such restructuring, acquisition,
Transfer, cost saving initiative or other similar initiative; provided that (i)
the aggregate amount added-back pursuant to this clause (e) in such period shall
not exceed 15% of EBITDAX for such period and (ii) no amount shall be added
pursuant to this clause (e) to the extent duplicative of any expenses or charges
otherwise added to EBITDAX, whether through a pro forma adjustment or otherwise,
for such period and (f) any costs or expenses incurred pursuant to any
management equity plan, stock option plan or any other management or employee
benefit plan, agreement or any stock subscription or stockholders agreement, to
the extent that such costs or expenses are funded with (A) cash proceeds
contributed to the capital of such Person or (B) the Net Cash Proceeds of an
issuance of Equity Interests of such Person (other than Disqualified Capital
Stock) and, in each case not used for any other purposes. For the purposes of
calculating EBITDAX for any Reference Period pursuant to any determination of
the Leverage Ratio or the Secured Leverage Ratio, and without duplication of any
additions to or subtractions from Consolidated Net Income for the same items set
forth in the definition thereof, (i) if at any time during such Reference Period
any Credit Party shall have made any Material Disposition, the EBITDAX for such
Reference Period shall be reduced by an amount equal to the EBITDAX (if
positive) attributable to the Property that is the subject of such Material
Disposition for such Reference Period or increased by an amount equal to the
EBITDAX (if negative) attributable thereto for such Reference Period and (ii) if
during such Reference Period any Credit Party shall have made a Material
Acquisition, the EBITDAX for such Reference Period shall be calculated after
giving pro forma effect thereto as if such Material Acquisition occurred on the
first day of such Reference Period.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
13



--------------------------------------------------------------------------------



“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the conditions specified in Section
6.01 are satisfied (or waived in accordance with Section 12.02).
“Elected Commitment” means, as to each Lender, the amount set forth opposite
such Lender’s name on Schedule 1.2 under the caption “Elected Commitment,” as
the same may be increased, reduced or terminated from time to time in connection
with an increase, reduction or termination of the Aggregate Elected Commitment
Amount pursuant to Section 2.01(b) or Section 2.05.
“Elected Commitment Increase Certificate” has the meaning assigned to such term
in Section 2.01(b)(ii)(D).
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.
“Engineering Reports” has the meaning assigned to such term in Section
2.06(c)(i).
“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to public health (to the extent relating to exposure to Hazardous
Materials), pollution or protection of the environment, the preservation or
reclamation of natural resources, or the management, Release or threatened
Release of any Hazardous Materials, in effect in any and all jurisdictions in
which the Borrower or any of its Subsidiaries is conducting, or at any time has
conducted, business, or where any Property of the Borrower or any of its
Subsidiaries is located, including, the Oil Pollution Act of 1990 (“OPA”), as
amended, the Clean Air Act, as amended, the Comprehensive Environmental,
Response, Compensation, and Liability Act of 1980 (“CERCLA”), as amended, the
Federal Water Pollution Control Act, as amended, the Occupational Safety and
Health Act of 1970, as amended (to the extent relating to exposure to Hazardous
Materials), the Resource Conservation and Recovery Act of 1976 (“RCRA”), as
amended, the Safe Drinking Water Act, as amended, the Toxic Substances Control
Act, as amended, the Superfund Amendments and Reauthorization Act of 1986, as
amended, the Hazardous Materials Transportation Law, as amended.
“Environmental Permit” means any permit, registration, license, approval,
consent, exemption, variance, or other authorization required under applicable
Environmental Laws.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with any Credit Party would be deemed to be a “single employer”
within the meaning of Section 4001(b)(1) of ERISA or Section 414(b) or (c) of
the Code, or solely with respect to Section 412 of the Code, Section 414 (m) or
(o) of the Code.
14



--------------------------------------------------------------------------------



“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in Section 10.01.
“Excepted Liens” means: (a) Liens for Taxes, assessments or other governmental
charges or levies which are not delinquent or which (provided foreclosure, sale,
or other similar proceedings shall have not been initiated) are being contested
in good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP; (b) Liens in connection with workers’
compensation, unemployment insurance or other social security, old age pension
or public liability obligations which are not delinquent or which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP; (c) landlord’s liens, operators’,
vendors’, carriers’, warehousemen’s, repairmen’s, mechanics’, suppliers’,
workers’, materialmen’s, construction or other like Liens of law arising in the
ordinary course of business each of which is in respect of obligations that are
not delinquent or which are being contested in good faith by appropriate action
and for which adequate reserves have been maintained in accordance with GAAP;
(d) Liens which arise in the ordinary course of business under operating
agreements, joint venture agreements, oil and gas partnership agreements, oil
and gas leases, farm-out agreements, division orders, contracts for the sale,
transportation or exchange of oil and natural gas, unitization and pooling
declarations and agreements, area of mutual interest agreements, overriding
royalty agreements, marketing agreements, processing agreements, net profits
agreements, development agreements, gas balancing or deferred production
agreements, injection, repressuring and recycling agreements, salt water or
other disposal agreements, seismic or other geophysical permits or agreements,
and other agreements which are usual and customary in the oil and gas business
and are entered into in the ordinary course of business and are for claims which
are not delinquent or which are being contested in good faith by appropriate
action and for which adequate reserves have been maintained in accordance with
GAAP, provided that any such Lien referred to in this clause does not materially
impair the use of any Property covered by such Lien for the purposes for which
such Property is held by any Credit Party or materially impair the value of any
Property subject thereto; provided, further that all of such Liens are taken
into account in computing the net revenue interests and working interests of the
Borrower or any other Credit Party warranted herein or in the Security
Instruments; (e) easements, restrictions, servitudes, permits, conditions,
covenants, exceptions, reservations, zoning and land use requirements and other
title defects in any Property of any Credit Party, that in each case are
customarily accepted in the oil and gas financing industry, do not secure Debt
and that do not materially impair the use of such Property for the purposes of
which such Property is held by any Credit Party, interfere with the ordinary
conduct of the business of the Borrower and any other Credit Party, or
materially impair the value of such Property subject thereto; (f) Liens on cash
or securities pledged to secure performance of tenders, surety and appeal bonds,
government contracts, performance and return of money bonds, bids, trade
contracts, leases, statutory obligations, regulatory obligations and other
obligations of a like nature incurred in the ordinary course of business; (g)
judgment and attachment Liens not giving rise to an Event of Default, provided
that any appropriate legal proceedings which may have been duly initiated for
the review of such judgment shall not have been finally terminated or the period
within which such proceeding may be initiated shall not have expired and no
action to enforce such Lien has been commenced; (h) licenses of intellectual
property, none of which, in the aggregate, interfere in any material respect
with the business of the Borrower or its Subsidiaries or materially detract from
the value of the relevant assets of the Borrower or
15



--------------------------------------------------------------------------------



its Subsidiaries; (i) Liens, titles and interests of lessors (including
sublessors) of property leased by such lessors to Borrower or any Subsidiary,
restrictions and prohibitions on encumbrances and transferability with respect
to such property and any Credit Party’s interests therein imposed by such
leases, and Liens and encumbrances encumbering such lessors’ titles and
interests in such property and to which any Credit Party’s leasehold interests
may be subject or subordinate, in each case, whether or not evidenced by UCC
financing statement filings or other documents of record, provided that such
Liens do not secure Debt of any Credit Party and do not encumber Property of any
Credit Party other than the Property that is the subject of such leases and
items located thereon; and (j) Liens on the Equity Interests of Unrestricted
Subsidiaries. Provisions in the Loan Documents allowing Excepted Liens or other
Permitted Liens on any item of Property shall be construed to allow such
Excepted Liens and other Permitted Liens also to cover any improvements,
fixtures or accessions to such Property and the proceeds of such Property,
improvements, fixtures or accessions. No intention to subordinate any Lien
granted in favor of the Administrative Agent and the Lenders is to be hereby
implied or expressed by the permitted existence of any Excepted Liens.
“Exchange Notes” means the Borrower’s second lien notes issued in 2020 in
exchange for any Permitted Unsecured Notes, in an original stated principal
amount up to $400,000,000.
“Excluded Account” means (a) each account all or substantially all of the
deposits in which consist of amounts utilized to fund payroll, employee benefit
or tax obligations of the Credit Parties, (b) fiduciary, trust or escrow
accounts, (c) “zero balance” accounts, (d) any account that is pledged to a
third party to the extent such Lien is permitted by the Loan Documents, (e)
accounts all or substantially all of the deposits in which consist of monies of
third parties, including working interest owners, royalty owners and the like,
(f) subject to Section 8.18(b), any Capital Markets Account, and (g) other
accounts so long as the average daily maximum balance in any such other account
over a 30-day period does not at any time exceed $25,000,000; provided that the
aggregate daily maximum balance for all such bank accounts excluded pursuant to
this clause (g) on any day shall not exceed $50,000,000 in the aggregate.
“Excluded Assets” has the meaning in the Security Agreement.
“Excluded Subsidiary” means (a) any Subsidiary that is not a direct or indirect
wholly owned Subsidiary of the Borrower or a Guarantor, (b) any Immaterial
Subsidiary, (c) any Subsidiary that is prohibited by applicable Law (whether on
the Effective Date or thereafter) or contractual obligations existing on the
Effective Date (or, in the case of any newly acquired Subsidiary, in existence
at the time of acquisition but not entered into in contemplation thereof) from
guaranteeing the Obligations or if guaranteeing the Obligations would require
governmental (including regulatory) or other third party (other than the
Borrower) consent, approval, license or authorization (unless such consent,
approval, license or authorization has been obtained), (d) any direct or
indirect Foreign Subsidiary of the Borrower, (e) any direct or indirect Domestic
Subsidiary (x) that is a direct or indirect Subsidiary of a CFC or (y)
substantially all of whose assets consist of capital stock and/or indebtedness
of one or more CFCs (any Subsidiary described in this clause (e)(y), an
“FSHCO”), (f) any Subsidiary with respect to which the provision of a guarantee
by it would result in material adverse tax consequences to the Borrower or any
of the Borrower’s direct or indirect Subsidiaries, in each case, as reasonably
determined by the Administrative Agent and the Borrower, (g) any not-for-profit
Subsidiaries, (h) any Unrestricted Subsidiaries, (i) any special purpose
securitization vehicle (or similar entity) or (j) any Subsidiary with respect to
which, in the reasonable judgment of Administrative Agent and the Borrower, the
cost or other consequences of providing a guarantee would be excessive in
relation to the benefits to be obtained by the lenders therefrom.
16



--------------------------------------------------------------------------------



“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 12.17 and any other “keepwell,
support or other agreement” for the benefit of such Guarantor and any and all
guarantees of such Guarantor’s Swap Obligations by other Credit Parties) at the
time the Guaranty of such Guarantor, or a grant by such Guarantor of a security
interest, becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guaranty or security interest is or becomes
excluded in accordance with the first sentence of this definition.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the Administrative Agent, any Lender, the Issuing Bank or any other recipient of
any payment to be made by or on account of any obligation of any Credit Party
hereunder or under any other Loan Document, (a) Taxes imposed on or measured by
net income (however denominated), franchise taxes (including Texas margin tax),
and branch profits Taxes, in each case, (i) imposed as a result of such
recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office is located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender (other than an
assignee pursuant to a request by the Borrower under Section 5.05), any United
States federal withholding tax that is imposed on amounts payable to such Lender
pursuant to a law in effect at the time such Lender becomes a party to this
Agreement (or designates a new lending office), except to the extent that such
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts with respect
to such withholding tax pursuant to Section 5.03(a) or Section 5.03(c), (c)
taxes attributable to such recipient’s failure to comply with Section 5.03(e)
and (d) any withholding Taxes imposed under FATCA.
“Existing Carrizo Preferred Stock” mean the Series A Preferred Stock, par value
$0.01, issued pursuant to that certain Statement of Resolutions of 8.875%
Redeemable Preferred Stock of Carrizo Oil & Gas, Inc. dated June 28, 2017, as
amended from time to time.
“Existing Credit Agreement” means that certain Sixth Amended and Restated Credit
Agreement, dated as of May 25, 2017, among the Borrower, as borrower, JPMorgan
Chase Bank, N.A., as administrative agent and the lender and other parties from
time to time party thereto as amended from time to time prior to the Effective
Date.
“Existing Secured Swap Agreements” means (a) those certain Hedge Contracts
entered into with Swap Counterparties under the Existing Credit Agreement (as
such terms are defined therein) and (b) those certain Swap Agreements entered
into with Hedge Banks under the Carrizo Credit Agreement (as such term s are
defined therein).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement, (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement,
treaty or convention among Governmental Authorities entered into in connection
with the implementation of any of the
17



--------------------------------------------------------------------------------



foregoing and any fiscal or regulatory legislation, rules or official
administrative practices adopted pursuant to any of the foregoing.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if such rate shall be
less than zero, such rate shall be deemed to be zero for all purposes of this
Agreement.
“Fee Letter” means the fee letter dated as of July 14, 2019, among the Borrower,
JPMorgan Chase Bank, N.A., and Bank of America, N.A. as amended, restated,
supplemented or otherwise modified from time to time.
“Financial Officer” means, for any Person, the chief executive officer, chief
financial officer, principal accounting officer, vice president - finance,
general counsel, treasurer, controller or other natural person principally
responsible for the financial matters of such Person. Unless otherwise
specified, all references herein to a Financial Officer means a Financial
Officer of the Borrower.
“Financial Statements” means the financial statement or statements of the
Borrower and its consolidated Subsidiaries referred to in Section 7.04(a).
“First Amendment” means that certain First Amendment to Credit Agreement, dated
as of May 7, 2020, among the Borrower, the Administrative Agent and the Lenders
party thereto.
“First Amendment Effective Date” has the meaning assigned to such term in the
First Amendment.
“Foreign Lender” means any Lender that is not a U.S. Person.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“Fronting Fee” has the meaning assigned such term in Section 2.07(d)(i)(B).
“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.05.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
without limitation any supranational bodies such as the European Union or the
European Central Bank) and any group or body charged with setting financial
accounting or regulatory capital rules or standards (including, without
limitation, the Financial Accounting Standards Board, the Bank for International
Settlements or the Basel Committee on Banking Supervision or any successor or
similar authority to any of the foregoing).
“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, rules of common law, authorization or other
directive or requirement, whether now or hereinafter in effect, of any
Governmental Authority.
18



--------------------------------------------------------------------------------



“Guarantors” means the Borrower and each Subsidiary of the Borrower that
guarantees the Obligations pursuant to Section 8.14(b) and each other Person
executing a Guarantee Agreement.
“Guarantee Agreement” means an agreement executed by the Guarantors in form and
substance satisfactory to the Administrative Agent unconditionally guarantying
on a joint and several basis, payment of the Obligations, as the same may be
amended, modified or supplemented from time to time.
“Hazardous Material” means any substance regulated or as to which liability
might arise under any applicable Environmental Law due to its dangerous or
deleterious properties or characteristics, including: (a) any chemical,
compound, material, product, byproduct, substance or waste defined as or
included in the definition or meaning of “hazardous substance,” “hazardous
material,” “hazardous waste,” “solid waste,” “toxic waste,” “extremely hazardous
substance,” “toxic substance,” “contaminant,” “pollutant,” or words of similar
meaning or import found in any applicable Environmental Law; (b) Hydrocarbons,
petroleum products, petroleum substances, natural gas, oil, oil and gas waste,
crude oil, and any components, fractions, or derivatives thereof; and (c)
radioactive materials, explosives, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon, infectious or medical wastes.
“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Notes or on other
Obligations under laws applicable to such Lender which are presently in effect
or, to the extent allowed by law, under such applicable laws which may hereafter
be in effect and which allow a higher maximum nonusurious interest rate than
applicable laws allow as of the date hereof.
“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.
Unless otherwise indicated herein, each reference to the term “Hydrocarbon
Interests” means Hydrocarbon Interests of the Credit Parties.
“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.
“Immaterial Subsidiary” means any Subsidiary that is not a Material Subsidiary.
“Impacted Interest Period” has the meaning given to such term in the definition
of “LIBO Rate.”
“Increased Costs” has the meaning ascribed to such term in Section 5.01(b).
“Increasing Lender” has the meaning assigned such term in Section 2.01(b).
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in (a), Other Taxes.
“Industry Competitor” means any Person (other than any Credit Party or any of
their Affiliates or Subsidiaries) that is (or one or more of whose Affiliates
are readily identifiable on the basis of its name) actively engaged as one of
its principal businesses in the exploration, development or production of Oil
and Gas Properties; provided, the term “Industry Competitor” is deemed to
exclude any Lender, any
19



--------------------------------------------------------------------------------



Approved Fund or any of their respective Affiliates, in each case that is
actively engaged in the making of revolving loans.
“Interest Payment Date” means with respect to any ABR Revolving Credit Loan, the
first day of each March, June, September and December and with respect to any
Eurodollar Revolving Credit Loan, the last day of the Interest Period applicable
to the Revolving Credit Borrowing of which such Revolving Credit Loan is a part;
provided, however, that if any Interest Period applicable to the Revolving
Credit Borrowing of which such Revolving Credit Loan is a part exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates.
“Interest Period” means (a) with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three, six or, if then
available to all Lenders, twelve months thereafter, in each case, as the
Borrower may elect and (b) with respect to a Swing Line Loan carried at the
Quoted Rate, an interest period of 30 days (or any lesser number of days agreed
to in advance by the Borrower, the Administrative Agent and the Swing Line
Lender); provided, that if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
“Interim Redetermination” has the meaning assigned to such term in Section
2.06(b).
“Interim Redetermination Date” means the date on which a Borrowing Base that has
been redetermined pursuant to an Interim Redetermination becomes effective as
provided in Section 2.06(d).
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period and (b) the LIBO Screen Rate for the shortest
period (for which the LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time; provided that, if the Interpolated
Rate as so determined would be less than zero, such rate shall be deemed to be
zero for the purposes of this Agreement.
“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities, or otherwise) of Equity Interests of any other
Person or any agreement to make any such acquisition (including, without
limitation, any “short sale” or any sale of any securities at a time when such
securities are not owned by the Person entering into such short sale); (b) the
making of any advance, loan or capital contribution to, assumption of Debt of,
purchase or other acquisition of any other Debt or equity participation or
interest in, or other extension of credit to, any other Person (including the
purchase of Property from another Person subject to an understanding or
agreement, contingent or otherwise, to resell such Property to such Person, but
excluding any such advance, loan or extension of credit having a term not
exceeding one hundred twenty (120) days representing the purchase price of
inventory or
20



--------------------------------------------------------------------------------



supplies sold by such Person in the ordinary course of business); (c) the
purchase or acquisition (in one or a series of transactions) of Property of
another Person that constitutes a business unit; or the entering into of any
guarantee of, or other surety obligation (including the deposit of any Equity
Interests to be sold) with respect to, Debt of any other Person.
“Issuing Bank” means (a) JPMorgan Chase Bank, N.A., in its capacity as issuer of
one or more Letters of Credit hereunder, (b) any other Lender designated in
writing, from time to time, to the Administrative Agent by the Borrower (and
consented to by such Lender), as an issuer of one or more Letters of Credit
hereunder, and (c) any successor that agrees to act in such capacity and is
designated by Borrower and the Majority Revolving Credit Lenders.
“Issuing Office” means such office as the Issuing Bank shall designate as its
Issuing Office.
“Joint Venture” means general or limited partnerships, limited liability
companies, or other types of entities engaged principally in oil and gas
exploration, development, production, processing and related activities,
including gathering, processing and transportation.
“Junior Debt” means any Permitted Unsecured Notes, any Specified Additional Debt
(including the Exchange Notes), any Assumed Debt and any Permitted Refinancing
Debt in respect of any of the foregoing.
“Junior Liens” means Liens on the Collateral (other than Liens securing the
Obligations) that are subordinated in all respects to the Liens granted under
the Loan Documents pursuant to a Customary Intercreditor Agreement (it being
understood that Junior Liens are not required to be pari passu with other Junior
Liens, and that Debt secured by Junior Liens may have Liens that are senior in
priority to, or pari passu with, or junior in priority to, other Liens
constituting Junior Liens).
“L/C Indemnified Amounts” has the meaning ascribed to such term in Section
2.07(i).
“L/C Indemnified Person” has the meaning ascribed to such term in Section
2.07(i).
“Lenders” means the Persons listed on Schedule 1.2, any Person that shall have
become a party hereto pursuant to an Assignment and Assumption, and any Person
that shall have become a party hereto as an Additional Lender pursuant to
Section 2.01(b), other than, in each case, any such Person that ceases to be a
party hereto pursuant to an Assignment and Assumption, and shall include the
Revolving Credit Lenders and the Swing Line Lenders.
“Letter(s) of Credit” means any standby letters of credit issued by the Issuing
Bank at the request of the Borrower pursuant to Section 2.07.
“Letter of Credit Agreement” means, collectively, the letter of credit
application and related documentation executed and/or delivered by the Borrower
in respect of each Letter of Credit, in each case satisfactory to the Issuing
Bank, as amended, restated, amended and restated, supplemented or otherwise
modified from time to time.
“Letter of Credit Documents” shall have the meaning ascribed to such term in
Section 2.07(g)(i) and (ii).
“Letter of Credit Fees” means the fees payable in connection with Letters of
Credit pursuant to Section 2.07(d)(i)(A) and (B).
21



--------------------------------------------------------------------------------



“Letter of Credit Maximum Amount” means Two Hundred Million Dollars
($200,000,000).
“Letter of Credit Obligations” means at any date of determination, the sum of
(a) the aggregate undrawn amount of all Letters of Credit then outstanding, and
(b) the aggregate amount of Reimbursement Obligations which remain unpaid as of
such date.
“Letter of Credit Payment” means any amount paid or required to be paid by the
Issuing Bank in its capacity hereunder as issuer of a Letter of Credit as a
result of a draft or other demand for payment under any Letter of Credit.
“Leverage Ratio” has the meaning ascribed to such term in Section 9.01(b).
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for U.S. Dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; in each case the “LIBO Screen Rate”)) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided that if the LIBO Screen Rate shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement; provided further
that if the LIBO Screen Rate shall not be available at such time for such
Interest Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate.
“LIBO Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate.”
“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to the lien or
security interest arising from a mortgage, pledge, security agreement,
conditional sale or trust receipt or a lease, consignment or bailment for
security purposes. For the purposes of this Agreement, the Credit Parties shall
be deemed to be the owner of any Property which it has acquired or holds subject
to a conditional sale agreement, or leases under a financing lease or other
arrangement pursuant to which title to the Property has been retained by or
vested in some other Person in a transaction intended to create a financing.
“Limited Condition Acquisition” means a Permitted Acquisition or other
Investment not prohibited hereunder by Borrower or one or more of its Restricted
Subsidiaries, the consummation of which is not conditioned on the availability
of, or on obtaining, third party financing.
“Liquid Investments” means any Investment of the type described in Sections
9.05(c) through (f).
“Liquidity” means the aggregate of the unused Commitments plus any unrestricted
cash and Liquid Investments of the Credit Parties.
“Loan Documents” means this Agreement, the Notes, the Letter of Credit
Agreements, the Letters of Credit, the Security Instruments, the Fee Letter, and
each other agreement, instrument, or document executed by the Borrower, any
Guarantor, or any Subsidiary of the Borrower or a Guarantor or any of their
officers at any time in connection with this Agreement. For the avoidance of
doubt, “Loan
22



--------------------------------------------------------------------------------



Documents” does not include Secured Swap Agreements or participation or similar
agreements between any Lender and any other lender or creditor with respect to
any Obligations pursuant to this Agreement.
“Loans” means, collectively, the Revolving Credit Loans and the Swing Line
Loans.
“Majority Revolving Credit Lenders” means at any time (a) so long as the
Aggregate Maximum Credit Amounts have not been terminated, the Non-Defaulting
Lenders holding more than fifty percent (50%) of the aggregate Commitments and
(b) if the Aggregate Maximum Credit Amounts have been terminated (whether by
maturity, acceleration or otherwise), the Non-Defaulting Lenders holding more
than fifty percent (50%) of the aggregate principal amount then outstanding
under the Revolving Credit Loans; provided that, for purposes of determining
Majority Revolving Credit Lenders hereunder, the Reimbursement Obligations and
Swing Line Loans shall be allocated among the Revolving Credit Lenders based on
their respective Applicable Revolving Credit Percentages; provided further that,
such calculations shall be made without regard to any sale by a Non-Defaulting
Lender of a participation in any Loan under Section 12.04(b)(vi).
“Material Acquisition” means any acquisition of Property or series of related
acquisitions of Property that involves the payment of consideration by any
Credit Party in excess of a dollar amount equal to ten percent (10%) of the
lesser of the then effective Borrowing Base or the Aggregate Elected Commitment
Amount, as applicable.
“Material Adverse Effect” means a material adverse change in, or material
adverse effect on the business, operations, Property, prospects or condition
(financial or otherwise) of the Credit Parties taken as a whole, the ability of
any Credit Party to perform any of its obligations under any Loan Document, the
validity or enforceability of any Loan Document or the rights and remedies of or
benefits available to the Administrative Agent, any other Agent, the Issuing
Bank or any Lender under any Loan Document.
“Material Disposition” means any Transfer of Property or series of related
Transfers of property that yields gross proceeds to any Credit Party in excess
of a dollar amount equal to ten percent (10%) of the lesser of the then
effective Borrowing Base or the Aggregate Elected Commitment Amount, as
applicable.
“Material Indebtedness” means, as of any date of determination, Debt (other than
the Loans and Letters of Credit), or obligations in respect of one or more Swap
Agreements, of any one or more of the Borrower and its Restricted Subsidiaries
in an aggregate principal amount exceeding $100,000,000. For purposes of
determining Material Indebtedness, the “principal amount” of the obligations of
the Borrower and its Restricted Subsidiaries in respect of any Swap Agreement at
any time shall be the Swap Termination Value.
“Material Subsidiary” means, at any date of determination, each Restricted
Subsidiary of the Borrower (a) which is liable, as a borrower or surety, for any
Junior Debt, or (b) either (i) whose Total Assets (when combined with the assets
of such Subsidiary’s Restricted Subsidiaries, after eliminating intercompany
obligations) at the last day of the Reference Period for which Section 8.01
Financial Statements have been delivered were equal to or greater than 5.0% of
the Consolidated Total Assets of the Borrower and the Restricted Subsidiaries at
such date or (ii) whose revenues (when combined with the revenues of such
Subsidiary’s Restricted Subsidiaries, after eliminating intercompany
obligations) during such Reference Period were equal to or greater than 5.0% of
the consolidated revenues of the Borrower and the Restricted Subsidiaries for
such period, in each case determined in accordance with GAAP; provided that if,
at any time and from time to time after the Effective Date, Restricted
Subsidiaries that
23



--------------------------------------------------------------------------------



are not Material Subsidiaries have, in the aggregate, (1) Total Assets (when
combined with the assets of such Subsidiary’s Restricted Subsidiaries, after
eliminating intercompany obligations) at the last day of such Reference Period
equal to or greater than 10.0% of the Consolidated Total Assets of the Borrower
and the Restricted Subsidiaries at such date or (2) revenues (when combined with
the revenues of such Subsidiary’s Restricted Subsidiaries, after eliminating
intercompany obligations) during such Reference Period equal to or greater than
10.0% of the consolidated revenues of the Borrower and the Restricted
Subsidiaries for such period, in each case determined in accordance with GAAP,
then the Borrower shall, on the date on which financial statements for such
quarter are delivered pursuant to this Agreement, designate in writing to the
Administrative Agent one or more of such Restricted Subsidiaries as “Material
Subsidiaries.”
“Maximum Credit Amount” means, as to each Revolving Credit Lender, the amount
set forth opposite such Revolving Credit Lender’s name on Schedule 1.2 under the
caption “Maximum Credit Amount,” as the same may be reduced or terminated from
time to time in connection with a reduction or termination of the Aggregate
Maximum Credit Amounts pursuant to Section 2.05(b) or modified from time to time
pursuant to any assignment permitted by Section 12.04(b).
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.
“Mortgaged Property” means any real or immovable Property owned by the Credit
Parties which is subject to the Liens existing and to exist under the terms of
the Security Instruments.
“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA.
“Net Cash Proceeds” means the aggregate cash payments received by any of the
Credit Parties from any Transfer, the issuance of Equity Interests or the
issuance of Debt, as the case may be, net of (a) the ordinary and customary
direct costs incurred in connection with such Transfer or issuance, as the case
may be, such as legal, accounting and investment banking fees, sales
commissions, and other third party charges, (b) property taxes, transfer taxes
and any other taxes paid or payable by the Credit Parties in respect of any
Transfer or issuance and (c) Debt (other than the Obligations) which is secured
by a Lien upon any of the assets subject to such Transfer and which must be
repaid as a result of such Transfer.
“New Borrowing Base Notice” has the meaning assigned to such term in Section
2.06(d).
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Notes” means, collectively, the Revolving Credit Notes and the Swing Line Note.
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received to the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
24



--------------------------------------------------------------------------------



“Obligations” means any and all amounts owing or to be owing by the Credit
Parties (whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter
arising): (a) to the Administrative Agent, the Issuing Bank, any Lender or any
Affiliate of any Lender under any Loan Document; (b) to any Secured Swap Party
under any Secured Swap Agreement; (c) to any Cash Management Bank under any
Secured Cash Management Agreement including interest and fees that accrue after
the commencement by or against any Credit Party or Affiliate thereof under any
Federal, state, foreign bankruptcy, insolvency, receivership, or similar law
naming such Person as the debtor in such proceeding, regardless of whether such
interests and fees are allowed claims in such proceeding; and (d) all renewals,
extensions and/or rearrangements of any of the above; provided that the
“Obligations” shall exclude any Excluded Swap Obligations.
“Oil and Gas Properties” means (a) all Hydrocarbon Interests, (b) all Properties
now or hereafter pooled or unitized with Hydrocarbon Interests, (c) all
presently existing or future unitization, pooling agreements and declarations of
pooled units and the units created thereby (including without limitation all
units created under orders, regulations and rules of any Governmental Authority)
which may affect all or any portion of the Hydrocarbon Interests, (d) all
operating agreements, contracts and other agreements, including production
sharing contracts and agreements, which relate to any of the Hydrocarbon
Interests or the production, sale, purchase, exchange or processing of
Hydrocarbons from or attributable to such Hydrocarbon Interests; (e) all
Hydrocarbons in and under and which may be produced and saved or attributable to
the Hydrocarbon Interests, including all oil in tanks, and all rents, issues,
profits, proceeds, products, revenues and other incomes from or attributable to
the Hydrocarbon Interests; (f) all tenements, hereditaments, appurtenances and
Properties in any manner appertaining, belonging, affixed or incidental to the
Hydrocarbon Interests; (g) the Water Services Assets and (h) all Properties,
rights, titles, interests and estates described or referred to above, including
any and all Property, real or personal, now owned or hereinafter acquired and
situated upon, used, held for use or useful in connection with the operating,
working or development of any of such Hydrocarbon Interests or Property
(excluding drilling rigs, automotive equipment, rental equipment or other
personal Property which may be on such premises for the purpose of drilling a
well or for other similar temporary uses) and including any and all oil wells,
gas wells, injection wells or other wells, buildings (subject to Section 12.19),
structures (subject to Section 12.19), fuel separators, liquid extraction
plants, plant compressors, pumps, pumping units, field gathering systems, tanks
and tank batteries, fixtures, valves, fittings, machinery and parts, engines,
boilers, meters, apparatus, equipment, appliances, tools, implements, cables,
wires, towers, casing, tubing and rods, surface leases, rights-of-way, easements
and servitudes together with all additions, substitutions, replacements,
accessions and attachments to any and all of the foregoing. Unless otherwise
indicated herein, each reference to the term “Oil and Gas Properties” means Oil
and Gas Properties of the Credit Parties.
“OPA” has the meaning assigned to such term in the definition of Environmental
Laws.
“Other Connection Taxes” means, with respect to (a) the Administrative Agent,
(b) any Lender and (c) any Issuing Bank, as applicable, Taxes imposed as a
result of a present or former connection between such Person and the
jurisdiction imposing such Tax (other than connections arising from such Person
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar taxes, charges or similar levies
arising from any payment made hereunder or from the execution, delivery,
performance, enforcement or registration of, from the receipt or perfection
25



--------------------------------------------------------------------------------



of a security interest under, or otherwise with respect to, this Agreement and
any other Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 5.05).
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).
“Participant” has the meaning set forth in Section 12.04(b)(vi).
“Participant Register” has the meaning assigned to such term in Section
12.04(b)(viii).
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
“Permitted Acquisition” means any acquisition by a Borrower or a Restricted
Subsidiary that meets the following requirements (in the case of clause (e)
below, subject to Section 1.06 with respect to any Limited Condition
Acquisition):
(a) the proposed acquisition has been approved by the Board of Directors of the
Person whose assets or Equity Interests are being acquired and such acquisition
and all transactions related thereto shall be consummated in accordance with
applicable Governmental Requirements;
(b) with respect to any Person or newly formed or acquired Subsidiary that is a
wholly-owned Subsidiary of the Borrower or a Restricted Subsidiary, the Borrower
or such Restricted Subsidiary shall have taken, or shall cause to be taken, such
actions necessary for such newly formed or acquired wholly-owned Subsidiary to
become a Guarantor as set forth in (and within the time periods required by)
Section 8.14; provided, that in the case of an acquisition of the Equity
Interests of a Person pursuant to this clause (b) that does not become a
Borrower or a Guarantor within the time periods required by Section 8.14, such
acquisition shall only be permitted to be made to the extent there is available
aggregate capacity for Investments in Subsidiaries that are not Guarantors
pursuant to Section 9.05;
(c) such acquisition shall result in the Administrative Agent, for the benefit
of the Secured Parties, being granted a security interest in any assets so
acquired by a Borrower or a Restricted Subsidiary to the extent required by (and
within the time periods required by) Section 8.14 (it being agreed that, in the
case of an acquisition of Equity Interests, the Borrower or applicable Guarantor
shall only be required to pledge such Equity Interests that are owned by a
Borrower or a Guarantor);
(d) the Person or business to be acquired shall be in a line of business
permitted pursuant to Section 9.06; and
(e) immediately before and immediately after giving pro forma effect to such
acquisition, no Event of Default shall have occurred and be continuing (or, in
the case of a Limited Condition Acquisition, no Event of Default shall have
occurred and be continuing on the date the definitive agreement for such
acquisition is entered into).
“Permitted Lien” means any Lien permitted under Section 9.03.
26



--------------------------------------------------------------------------------



“Permitted Refinancing Debt” means Debt (for purposes of this definition, “new
Debt”) incurred in exchange for, or proceeds of which are used to extend,
refinance, renew, replace, defease, discharge, refund or otherwise retire for
value, in whole or in part, any other Debt (the “Refinanced Debt”): provided
that (a) such new Debt is in an aggregate principal amount not in excess of the
sum of (i) the aggregate principal amount then outstanding of the Refinanced
Debt (or, if the Refinanced Debt is exchanged or acquired for an amount less
than the principal amount thereof to be due and payable upon a declaration of
acceleration thereof, such lesser amount) and (ii) an amount necessary to pay
all accrued (including, for the purposes of defeasance, future accrued) and
unpaid interest on the Refinanced Debt and any fees and expenses, including
premiums, related to such exchange or refinancing; (b) such new Debt has a
stated maturity no earlier than the sooner to occur of (i) the date that is 91
days after the Revolving Credit Maturity Date (as in effect on the date of
incurrence of such new Debt) and (ii) so long as the Refinanced Debt is not the
2023 Senior Notes (or any part thereof) or the 2024 Senior Notes (or any part
thereof), the stated maturity date of the Refinanced Debt; (c) such new Debt has
an average weighted life to maturity at the time such new Debt is incurred that
is no shorter than the shorter of (i) the period beginning on the date of
incurrence of such new Debt and ending on the date that is 91 days after the
Revolving Credit Maturity Date (as in effect on the date of incurrence of such
new Debt) and (ii) so long as the Refinanced Debt is not the 2023 Senior Notes
(or any part thereof) or the 2024 Senior Notes (or any part thereof), the
average life of the Refinanced Debt at the time such new Debt is incurred; (d)
such new Debt is not incurred or guaranteed by a non-Guarantor Restricted
Subsidiary if the Borrower or a Guarantor is the issuer or is otherwise an
obligor on the Refinanced Debt; and (e) if the Refinanced Debt was subordinated
in right of payment to the Obligations or the guarantees under the Guarantee
Agreement, such new Debt is (and any guarantees thereof are) subordinated in
right of payment to the Obligations (or, if applicable, the guarantees under the
Guarantee Agreement) to at least the same extent as the Refinanced Debt.
“Permitted Unsecured Notes” means the unsecured notes existing on the Effective
Date that are reflected on Schedule 9.02 (and any Permitted Refinancing Debt
issued or incurred to refinance such Debt) and any guaranty of such unsecured
notes permitted in Section 9.02(e).
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan, as defined in Section 3(2) of
ERISA (but other than a Multiemployer Plan), which is subject to Title IV of
ERISA or Section 412 of the Code and which is sponsored, maintained or
contributed to by a Credit Party or an ERISA Affiliate, or was at any time
during the six calendar years preceding the date hereof sponsored, maintained or
contributed to by a Credit Party or an ERISA Affiliate if a liability to a
Credit Party remains.
“Preferred Redemption” has the meaning assigned to such term in the Merger
Agreement.
“Preferred Stock” means any Equity Interest with preferential rights of payment
of dividends or upon liquidation, dissolution, or winding up.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its office
located at 270 Park Avenue, New York, New York; each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective.
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.
27



--------------------------------------------------------------------------------



“Proposed Borrowing Base” has the meaning assigned to such term in Section
2.06(c)(i).
“Proposed Borrowing Base Notice” has the meaning assigned to such term in
Section 2.06(c)(ii).
“Proved Developed Producing Reserves” shall mean oil and gas mineral interests
that, in accordance with Petroleum Industry Standards, are classified as both
“Proved Reserves” and “Developed Producing Reserves.”
“Proved Reserves” means oil and gas mineral interests that, in accordance with
Petroleum Industry Standards, are classified as both “Proved Reserves” and one
of the following: (a) “Developed Producing Reserves,” (b) “Developed
Non-Producing Reserves” or (c) “Undeveloped Reserves.”
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Purchase Money Indebtedness” means Debt, the proceeds of which are used to
finance the acquisition, construction, or improvement of inventory, equipment or
other Property in the ordinary course of business.
“QFC” means a “qualified financial contract” has the meaning set forth in, and
interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“QFC Credit Support” has the meaning set forth in Section 12.20.
“Qualified ECP Guarantor” means, at any time, each Credit Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
person to qualify as an “eligible contract participant” at such time under §
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Qualified Preferred Stock” means any Preferred Stock of the Borrower that is
not Disqualified Capital Stock and any Refinancing Preferred Stock in respect of
the foregoing.
“Qualified Professional Asset Manager” has the meaning set forth in Section
11.16(a)(iii).
“Quoted Rate” means the rate of interest per annum offered by the Swing Line
Lender in its sole discretion with respect to a Swing Line Loan and accepted by
the Borrower.
“Quoted Rate Loan” means any Swing Line Loan which bears interest at the Quoted
Rate.
“RCRA” has the meaning assigned to such term in the definition of Environmental
Laws.
“Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment, defeasance or any other acquisition or retirement for
value (or the segregation of funds with respect to any of the foregoing) of such
Debt. “Redeem” has the correlative meaning thereto.
“Reference Period” has the meaning assigned to such term in the definition of
Consolidated Net Income.
“Refinanced Debt” has the meaning assigned such term in the definition of
“Permitted Refinancing Debt.”
28



--------------------------------------------------------------------------------



“Refinancing Preferred Stock” means preferred Equity Interests of the Borrower
that (a) are unsecured and do not prohibit the repayment or prepayment of any
Obligations, (b) do not have a maturity date or other mandatory redemption date
that is on or earlier than the date one year after the Revolving Credit Maturity
Date, (c) do not have any sinking fund payments, scheduled dividend payments, or
mandatory redemption obligations (other than customary redemption provisions in
connection with changes in control that also constitute an Event of Default
hereunder or certain asset dispositions) that are due on or prior to the date
one year after the Revolving Credit Maturity Date, (d) do not impose
representations, warranties, covenants, conditions, mandatory prepayments,
events of default, remedies or other provisions similar to the foregoing that
are materially more restrictive or burdensome as a whole than the terms and
provisions of the Indenture for the 2024 Senior Notes as in effect on the
Effective Date, (e) do not impose any representation, warranty, covenant,
condition, mandatory prepayment, event of default, remedy or other provision
similar to the foregoing that is more restrictive or burdensome than the
comparable terms and provisions of this Agreement, (f) do not impose a cash
dividend rate that exceeds a rate equal to 10% per annum, and (g) permit the
Borrower to defer payment of cash dividends thereon in the Borrower’s
discretion.
“Refunded Swing Line Loans” has the meaning ascribed to such term in Section
2.08(e)(i).
“Register” has the meaning assigned to such term in Section 12.04(b)(iv).
“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.
“Reimbursement Obligation(s)” means the aggregate amount of all unreimbursed
drawings under all Letters of Credit (excluding for the avoidance of doubt,
reimbursement obligations that are deemed satisfied pursuant to a deemed
disbursement under Section 2.07(f)(iii)).
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors (including attorneys, accountants and experts) of such Person and such
Person’s Affiliates.
“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing.
“Relevant Debt” has the meaning assigned to such term in Section 8.17(d).
“Remedial Work” has the meaning assigned to such term in Section 8.10(a).
“Removal Effective Date” has the meaning assigned to such term in Section 11.04.
“Request for Swing Line Loan” means a request for a Swing Line Loan issued by
the Borrower under Section 2.08(c) of this Agreement in the form attached hereto
as Exhibit F.
“Required Repayment Amount” has the meaning assigned to such term in Section
8.21.
“Required Revolving Credit Lenders” means at any time (a) so long as the
Aggregate Maximum Credit Amounts have not been terminated, the Non-Defaulting
Lenders holding more than sixty-six and two-thirds percent (66⅔%) of the
aggregate Commitments and (b) if the Aggregate Maximum Credit Amounts have been
terminated (whether by maturity, acceleration or otherwise), the Non-Defaulting
29



--------------------------------------------------------------------------------



Lenders holding more than sixty-six and two-thirds percent (66⅔%) of the
aggregate principal amount then outstanding under the Revolving Credit Loans;
provided that, for purposes of determining Required Revolving Credit Lenders
hereunder, the Reimbursement Obligations and Swing Line Loans shall be allocated
among the Revolving Credit Lenders based on their respective Applicable
Revolving Credit Percentages; provided further that, such calculations shall be
made without regard to any sale by a Non-Defaulting Lender of a participation in
any Loan under Section 12.04(b)(vi).
“Reserve Report” means a report, in form and substance reasonably satisfactory
to the Administrative Agent, setting forth, on the dates required in Section
8.12 (or such other date in the event of an Interim Redetermination) the
estimated proved oil and gas reserves attributable to the Oil and Gas Properties
of the Credit Parties, together with a projection of the rate of production and
future net income, taxes, operating expenses and capital expenditures with
respect thereto as of such date, based upon the pricing assumptions consistent
with the Administrative Agent’s lending requirements at the time.
“Responsible Officer” means, as to any Person, the President, any Financial
Officer or any Vice President of such Person. Unless otherwise specified, all
references to a Responsible Officer herein means a Responsible Officer of the
Borrower.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in any Credit
Party, or any payment (whether in cash, securities or other Property), including
any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such Equity
Interests in any Credit Party or any option, warrant or other right to acquire
any such Equity Interests in any Credit Party.
“Restricted Subsidiary” means any Domestic Subsidiary of the Borrower that is
not an Unrestricted Subsidiary.
“Revolving Credit Borrowing” means a Borrowing of a Revolving Credit Loan.
“Revolving Credit Borrowing Request” means a request by the Borrower for a
Borrowing in accordance with Section 2.03.
“Revolving Credit Exposure” means, with respect to any Revolving Credit Lender
at any time, the sum of the outstanding principal amount of such Revolving
Credit Lender’s Revolving Credit Loans and its Applicable Revolving Credit
Percentage of any outstanding Swing Line Loans and Letter of Credit Obligations.
“Revolving Credit Lenders” means the financial institutions from time to time
parties hereto as lenders of Revolving Credit Loans.
“Revolving Credit Loan” means a Borrowing requested by the Borrower and made by
the Revolving Credit Lenders under Section 2.01 of this Agreement, including
without limitation any re-advance, refunding or conversion of such borrowing and
any deemed disbursement of a Loan in respect of a Letter of Credit under Section
2.07(f)(iii), and may include, subject to the terms hereof, Eurodollar Loans and
ABR Loans.
“Revolving Credit Maturity Date” means the earliest of (i) December 20, 2024,
(ii) in the event the 2023 Senior Notes are still outstanding on the 91st day
prior to the maturity of the 2023 Senior Notes, the date that falls 91 days
prior to the maturity of the 2023 Senior Notes, (iii) in the event the 2024
Senior Notes are still outstanding on the 91st day prior to the maturity of the
2024 Senior Notes, the date that
30



--------------------------------------------------------------------------------



falls 91 days prior to the maturity of the 2024 Senior Notes and (iv) in the
event any Exchange Notes mature prior to December 20, 2024 and such Exchange
Notes are still outstanding on the 91st day prior to the maturity of such
Exchange Notes, the date that falls 91 days prior to the maturity of such
Exchange Notes.
“Revolving Credit Notes” means the promissory notes of the Borrower described in
Section 2.02(d) and being substantially in the form of Exhibit A, together with
all amendments, modifications, replacements, extensions and rearrangements
thereof.
“Riptide Entities” means Riptide Midstream, LLC and/or any other Subsidiary of
the Borrower or any other Person in which the Borrower directly or indirectly
owns Equity Interests that primarily holds Water Services Assets (and property
incidental thereto), together, in each case, with their respective subsidiaries.
“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.
“Sanctioned Country” means, at any time, a country, region or territory which is
the subject or target of any Sanctions (as of the Effective Date, Cuba, Iran,
North Korea, Sudan, Syria and Crimea).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person owned or controlled by any such Person or Persons described in
the foregoing clauses (a) or (b).
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.
“Scheduled Redetermination” has the meaning assigned to such term in Section
2.06(b).
“Scheduled Redetermination Date” means the date on which a Borrowing Base that
has been redetermined pursuant to a Scheduled Redetermination becomes effective
as provided in Section 2.06(d).
“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.
“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Credit Party and any Cash Management Bank.
“Secured Leverage Ratio” has the meaning ascribed to such term in Section
9.01(c).
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
Cash Management Banks and each Secured Swap Party.
“Secured Swap Agreement” means any Swap Agreement between any Credit Party and
any Person that was, on the date such Swap Agreement was entered into, or
became, at any time after such Swap Agreement was entered into, a Lender or an
Affiliate of a Lender, even if such Person subsequently ceases to be a Lender
(or an Affiliate thereof) for any reason and for purposes herein shall include
31



--------------------------------------------------------------------------------



Existing Secured Swap Agreements (each such Person, a “Secured Swap Party”);
provided that, for the avoidance of doubt, the term “Secured Swap Agreement”
shall not include any Swap Agreement or transactions under any Swap Agreement
entered into after the time that such Secured Swap Party ceases to be a Lender
or an Affiliate of a Lender.
“Secured Swap Party” has the meaning assigned to such term in the definition of
“Secured Swap Agreement.”
“Securities Account” has the meaning assigned to such term in the UCC.
“Security Agreement” means that certain security agreement executed by the
Credit Parties on the Effective Date, in form and substance satisfactory to the
Administrative Agent.
“Security Instruments” means the mortgages, deeds of trust, pledge agreements,
security agreements, including without limitation the Security Agreement,
control agreements, and other agreements, instruments, supplements or
certificates described or referred to in Exhibit D, and any and all other
agreements, instruments, supplements, consents or certificates (including the
Guarantee Agreement) now or hereafter executed and delivered by the Credit
Parties or any other Person (other than Secured Swap Agreements or participation
or similar agreements between any Lender and any other lender or creditor with
respect to any Obligations pursuant to this Agreement) as security for the
payment or performance of the Obligations, the Notes, this Agreement, or
Reimbursement Obligations, as such agreements may be amended, modified,
supplemented or restated from time to time.
“Specified Additional Debt” means the Exchange Notes and any unsecured senior,
senior subordinated, subordinated loans or notes or unsecured funded debt issued
or incurred by the Borrower or a Restricted Subsidiary pursuant to Section
9.02(h) (or any Permitted Refinancing Debt in respect thereof to the extent
constituting Specified Additional Debt); provided that (i) such new Debt has a
stated maturity no earlier than the date that is 91 days after the Revolving
Credit Maturity Date (as in effect on the date of incurrence of such new Debt)
(other than the Exchange Notes); (ii) such new Debt has an average weighted life
to maturity at the time such new Debt is incurred that is no shorter than the
period beginning on the date of incurrence of such new Debt and ending on the
date that is 91 days after the Revolving Credit Maturity Date (as in effect on
the date of incurrence of such new Debt), (iii) such new Debt is not incurred or
guaranteed by a non-Guarantor Restricted Subsidiary if the Borrower or a
Guarantor is the issuer or is otherwise an obligor on the Specified Additional
Debt, and (iv) if secured, secured by Junior Liens subject to the representative
of such Debt becoming party to a Customary Intercreditor Agreement.
“Specified Credit Party” means any Credit Party that is not an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 12.17).
“Specified Merger Agreement Representations” means such of the representations
and warranties made by Carrizo in the Merger Agreement as are material to the
interests of the Lenders, but only to the extent that the Borrower or its
Affiliates have the right to terminate its obligations under the Merger
Agreement, or to decline to consummate the Acquisition as a result of a breach
of such representations and warranties.
“Specified Representations” means those representations and warranties of the
Borrower in Section 7.01 (as to the execution, delivery and performance under
the Loan Documents), Section 7.02, Section 7.03 (limited to the execution,
delivery and performance under the Loan Documents), Section 7.08, Section 7.21,
Section 7.22, Section 7.23 and Section 7.25.
32



--------------------------------------------------------------------------------



“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentage shall include those imposed pursuant to such Regulation D. Eurodollar
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
other Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other Person of which Equity Interests representing more than 50% of the equity
or more than 50% of the ordinary voting power (irrespective of whether or not at
the time Equity Interests of any other class or classes of such Person shall
have or might have voting power by reason of the happening of any contingency)
or, in the case of a partnership, any general partnership interests are, as of
such date, owned, controlled or held, or that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
“Subsidiary” means any subsidiary of the Borrower.
“Successor Administrative Agent” has the meaning assigned to such term in
Section 11.04.
“Supported QFC” has the meaning assigned to such term in Section 12.20.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement, whether exchange
traded, “over-the-counter” or otherwise, involving, or settled by reference to,
one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions; provided that no phantom stock or similar plan providing
for payments only on account of services provided by current or former
directors, officers, employees or consultants of any Credit Party shall be a
Swap Agreement.
“Swap Obligations” means with respect to any Credit Party any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, for any date on or after the date
such Swap Agreements have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and for any date prior to the
date referenced above, the amount(s) determined as the mark-to-market value(s)
for such Swap Agreements, as reasonably determined by the counterparties (other
than any Credit Party) to such Swap Agreements.
“Sweep Agreement” means any agreement relating to the “Sweep to Loan” automated
system of the Administrative Agent or any other cash management arrangement
which the Borrower and the
33



--------------------------------------------------------------------------------



Administrative Agent have executed for purposes of effecting the borrowing and
repayment of Swing Line Loans.
“Swing Line” means the revolving credit loans to be advanced to the Borrower by
the Swing Line Lender pursuant to Section 2.08, in an aggregate amount (subject
to the terms hereof), not to exceed, at any one time outstanding, the Swing Line
Maximum Amount.
“Swing Line Lender” means (a) JPMorgan Chase Bank, N.A. in its capacity as a
lender of one or more Swing Line Loans under Section 2.08 of this Agreement, (b)
any other Lender designated in writing, from time to time, to the Administrative
Agent by the Borrower (and consented to by such Lender), as a lender of one or
more Swing Line Loans under Section 2.08 of this Agreement, and (c) any
successor that agrees to act in such capacity as subsequently designated
hereunder.
“Swing Line Loan” means a borrowing requested by the Borrower and made by a
Swing Line Lender pursuant to Section 2.08 and may include, subject to the terms
hereof, Quoted Rate Loans and ABR Loans.
“Swing Line Maximum Amount” means Fifty Million and No/100 Dollars
($50,000,000).
“Swing Line Note” means the swing line note which may be issued by the Borrower
to each Swing Line Lender pursuant to Section 2.08(b)(ii) in the form attached
hereto as Exhibit G, as such note may be amended or supplemented from time to
time, and any note or notes issued in substitution, replacement or renewal
thereof from time to time.
“Swing Line Participation Certificate” means the Swing Line Participation
Certificate delivered by the Administrative Agent to each Revolving Credit
Lender pursuant to Section 2.08(e)(ii) in the form attached hereto as Exhibit H.
“Syndication Agent” means Bank of America, N.A.,
“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of U.S. federal income taxes, if
the lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination an amount in excess of, 80% of the
residual value of the Property subject to such operating lease upon expiration
or early termination of such lease.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings (including backup withholding), assessments,
fees or other charges imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.
“Termination Date” means the earlier of the Revolving Credit Maturity Date and
the date of termination of the Commitments.
“Termination Event” means (a) the occurrence of a “reportable event” described
in Section 4043 of ERISA and the regulations issued thereunder with respect to a
Plan (other than a reportable event not subject to the provision for 30 day
notice to the PBGC under such regulations), (b) the failure with respect to any
Plan to make the “minimum required contribution” (as defined in Section 430 of
the Code or Section 303 of ERISA), (c) the filing pursuant to Section 412(c) of
the Code or Section 302(c) of ERISA
34



--------------------------------------------------------------------------------



of an application for a waiver of the minimum funding standard with respect to
any Plan, (d) the withdrawal of any Credit Party or any ERISA Affiliate from a
Plan during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA, (e) the termination of a Plan, the filing of a
notice of intent to terminate a Plan or the treatment of a Plan amendment as a
termination under Section 4041 of ERISA, (f) the institution of proceedings to
terminate, or the appointment of a trustee with respect to, a Plan by the PBGC,
(g) the occurrence of any other event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan, (h) the imposition of a Lien on the assets of
any Credit Party pursuant to Section 430(k) of the Code or Section 303(k) of
ERISA, (i) the determination that any Plan is considered an at-risk plan within
the meaning of Section 430 of the Code or Section 303 of ERISA or any
Multiemployer Plan is in endangered or critical status within the meaning of
Section 432 of the Code or Section 305 of ERISA, (j) the partial or complete
withdrawal of any Credit Party or any ERISA Affiliate from a Multiemployer Plan,
(k) the receipt by any Credit Party or any ERISA Affiliate from a Multiemployer
Plan of any notice concerning the imposition of withdrawal liability or a
determination that a Multiemployer Plan is, or is expected to be, “insolvent”
(within the meaning of Section 4245 of ERISA), (l) any event or condition which
results in the termination of a Multiemployer Plan under Section 4041A of ERISA
or the institution by PBGC of proceedings to terminate a Multiemployer Plan, or
(m) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Credit
Party or any ERISA Affiliate.
“Total Assets” means, as of any date of determination with respect to any
Person, the amount that would, in conformity with GAAP, be set forth opposite
the caption “total assets” (or any like caption) on a balance sheet of such
Person at such date.
“Total Debt” means with respect to any Person, at any time, without duplication,
the Debt of such Person described in clauses (a), (b) and (d) of the definition
of “Debt”; provided that Debt with respect to letters of credit referred to in
clause (b) of such definition shall be considered “Total Debt” only to the
extent such letters of credit are drawn or funded. For the avoidance of doubt,
the Total Debt of the Borrower is the consolidated Total Debt of the Credit
Parties, determined in accordance with GAAP.
“Total Secured Debt” means with respect to any Person, at any time, without
duplication, the aggregate outstanding principal amount of Total Debt that is
secured by Liens permitted under Section 9.03. For the avoidance of doubt, the
Total Secured Debt of the Borrower is the consolidated Total Secured Debt of the
Credit Parties, determined in accordance with GAAP.
“Transactions” means, with respect to each Credit Party, (a) the execution,
delivery and performance of this Agreement, each other Loan Document to which it
is a party, the borrowing of Loans, and the issuance of Letters of Credit
hereunder, (b) the guaranteeing of the Obligations and the other obligations
under the Guarantee Agreement by such Credit Party and such Credit Party’s grant
of the security interests and provision of Collateral under the Security
Instruments, (c) the grant of Liens on Mortgaged Properties pursuant to the
Security Instruments and (d) the consummation of the Acquisition (including the
refinancing of the Existing Credit Agreement and Carrizo Credit Agreement and,
if applicable, the redemption of the Existing Carrizo Preferred Stock).
“Transfer” has the meaning assigned to such term in Section 9.11.
“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the Adjusted LIBO Rate.
35



--------------------------------------------------------------------------------



“UCC” means the Uniform Commercial Code of the State of New York or of any other
state the laws of which are required to be applied in connection with the
perfection of security interests in any Collateral.
“Unrestricted Subsidiary” means Mississippi Marketing, Inc., the Riptide
Entities (to the extent constituting a Subsidiary) and any other Person that
would otherwise be a Restricted Subsidiary of the Borrower that the Borrower has
designated to be an “Unrestricted Subsidiary” in writing to the Administrative
Agent pursuant to Section 9.17 and each Subsidiary thereof.
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“U.S. Special Resolution Regime” has the meaning assigned to such term in
Section 12.20.
“U.S. Tax Compliance Certificate” has the meaning assigned such term in Section
5.03(e)(ii)(B)(3).
“USA Patriot Act” means the Trading with the Enemy Act, as amended, or any of
the foreign assets control regulations of the United States Treasury Department
(31 CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or
executive order relating thereto, or The United and Strengthening America by
providing appropriate Tools Required to Intercept and Obstruct Terrorism.
“Water Services Assets” means those certain water handling and recycling assets
(to none of which any Proved Reserves of oil or natural gas are attributed)
owned by the Credit Parties as of the Effective Date which have been or will be
contributed by the Credit Parties to the Riptide Entities or any other
Unrestricted Subsidiary.
“Withholding Agent” means any Credit Party or the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Section 1.03 Types of Loans and Borrowings. For purposes of this Agreement,
Loans and Borrowings, respectively, may be classified and referred to by Type
(e.g., a “Eurodollar Loan” or a “Eurodollar Borrowing”).
Section 1.04 Terms Generally; Rules of Construction. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” as used in this Agreement shall be deemed to be
followed by the phrase “without limitation.” The word “or” is not exclusive. The
word “shall” shall be construed to have the same meaning and effect as the word
“will.” Unless the context requires otherwise any definition of or reference to
any agreement, instrument or other document herein shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth in the Loan Documents), any
reference herein to any law shall be construed as referring to such law as
amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time, any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject
36



--------------------------------------------------------------------------------



to the restrictions contained in the Loan Documents), the words “herein,”
“hereof” and “hereunder,” and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, with respect to the determination of any time period, the word “from”
means “from and including” and the word “to” means “to and including” and any
reference herein to Articles, Sections, Annexes, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Annexes, Exhibits and
Schedules to, this Agreement. No provision of this Agreement or any other Loan
Document shall be interpreted or construed against any Person solely because
such Person or its legal representative drafted such provision.
Section 1.05 Accounting Terms and Determinations; GAAP. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and certificates and reports as to financial matters
required to be furnished to the Administrative Agent or the Lenders hereunder
shall be prepared, in accordance with GAAP, applied on a basis consistent with
the Financial Statements except for changes in which the Borrower’s independent
certified public accountants concur and which are disclosed to the
Administrative Agent as part of, or along with, the audited annual financial
statements delivered to the Lenders pursuant to Section 8.01(a); provided that,
unless the Borrower and the Majority Revolving Credit Lenders shall otherwise
agree in writing, no such change shall modify or affect the manner in which
compliance with the covenants set forth in Section 9.01 is computed such that
all such computations shall be conducted utilizing financial information
presented consistently with prior periods. In the event that any “Accounting
Change” shall occur and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then
the Borrower and the Administrative Agent agree to enter into negotiations in
order to amend such provisions of this Agreement so as to reflect equitably such
Accounting Changes with the desired result that the criteria for evaluating the
Borrower’s financial condition shall be the same after such Accounting Changes
as if such Accounting Changes had not been made. “Accounting Changes” refers to
changes in accounting principles required by the promulgation of any rule,
regulation, pronouncement or opinion by the Financial Accounting Standards Board
of the American Institute of Certified Public Accountants or, if applicable, the
SEC. For the purposes of this agreement, operating leases shall be accounted for
in a manner consistent with GAAP as in effect on December 31, 2018.
Notwithstanding anything herein to the contrary, for the purposes of calculating
any of the ratios tested under Section 9.01, and the components of each of such
ratios, all Unrestricted Subsidiaries (including their assets, liabilities,
income, losses, cash flows, and the elements thereof) shall be excluded, except
for any cash dividends or distributions actually paid by any Unrestricted
Subsidiary to any Credit Parties or Restricted Subsidiaries, which shall be
deemed to be income to such Credit Party or Restricted Subsidiary when actually
received by it.
Section 1.06 Limited Condition Transactions. Notwithstanding anything in this
Agreement or any Loan Document to the contrary, to the extent that any provision
requires (x) compliance with any financial ratio or test (which, where
calculated on a pro forma basis, shall take into account pro forma cost savings
and synergy add-backs), (y) the absence of any Default or Event of Default or
(z) compliance with any condition to (1) the consummation of any transaction in
connection with any acquisition or similar Investment or any fundamental change,
(2) the making of any Restricted Payment, (3) the incurrence of any Debt or Lien
in connection therewith and/or (4) the making of any restricted payment in
respect of any Junior Debt, the determination of whether the relevant condition
is satisfied may be made, at the election of the Borrower: (A) in the case of
any acquisition or similar Investment or any fundamental change, either (I) at
the time of the execution of the definitive agreement with respect to the
relevant acquisition or similar Investment or any fundamental change or (II) at
the time of the consummation of the relevant acquisition or similar Investment
or any fundamental change, in either case
37



--------------------------------------------------------------------------------



after giving effect to the acquisition or similar Investment or any fundamental
change and any related Debt on a pro forma basis, (B) in the case of any
Restricted Payment made within 60 days of the declaration of such restricted
payment, either (I) at the time of the declaration of such Restricted Payment or
(II) at the time of the making of such Restricted Payment, in either case after
giving effect to the relevant restricted payment on a pro forma basis, (C) in
the case of any Debt or Lien in connection therewith, either (I) at the time of
entry into the commitment for such Debt or Lien or (II) at the time of the
incurrence of such Debt or Lien, in either case after giving effect to the
relevant Debt on a pro forma basis and/or (D) in the case of any restricted
payment in respect of any Junior Debt made within 60 days of delivering an
irrevocable notice, either (I) at the time of delivery an irrevocable notice
(which may be conditional) with respect to such restricted payment or (II) at
the time of the making of such restricted payment, in either case after giving
effect to the relevant restricted payment and any substantially concurrent
incurrence of Debt on a pro forma basis. For the avoidance of doubt, if any of
such ratios, tests or caps are exceeded as a result of fluctuations in such
ratios, tests or caps (including due to fluctuations in EBITDAX of the Borrower
or the person subject to such acquisition or Investment or other transaction),
at or prior to the consummation of the relevant transaction or action, such
ratios, tests or caps will not be deemed to have been exceeded as a result of
such fluctuations solely for purposes of determining whether the relevant
transaction or action is permitted to be consummated or taken.
Section 1.07 Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its equity
interests at such time.
ARTICLE II   THE REVOLVING CREDIT FACILITY
Section 2.01 Commitments.
(a) Commitments. Subject to the terms and conditions set forth herein, each
Revolving Credit Lender severally and for itself alone, agrees to make Revolving
Credit Loans to the Borrower during the Availability Period in an aggregate
principal amount that will not result in such Revolving Credit Lender’s
Revolving Credit Exposure exceeding such Revolving Credit Lender’s Commitment or
the total Revolving Credit Exposures exceeding the total Commitments. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, repay and reborrow the Revolving Credit Loans.
(b) Increases, Reductions and Terminations of Aggregate Elected Commitment
Amount.
(i) Subject to the conditions set forth in Section 2.01(b)(ii), the Borrower may
increase the Aggregate Elected Commitment Amount then in effect by increasing
the Elected Commitment of one or more existing Lenders (each such Lender, an
“Increasing Lender”) and/or causing one or more Persons acceptable to the
Administrative Agent and that at such time are not Lenders to become a Lender
(each such Person that is not at such time a Lender and becomes a Lender, an
“Additional Lender”). Notwithstanding anything to the contrary contained in this
Agreement, in no case shall an Additional Lender be the Borrower, an Affiliate
of the Borrower or a natural person.
38



--------------------------------------------------------------------------------



(ii) Any increase in the Aggregate Elected Commitment Amount shall be subject to
the following additional conditions:
(A) no increase in the Aggregate Elected Commitment Amount shall be permitted if
after giving effect thereto the Aggregate Elected Commitment Amount exceeds the
lesser of (x) the Borrowing Base then in effect and (y) the Aggregate Maximum
Credit Amount;
(B) the Borrower may not increase the Aggregate Elected Commitment Amount more
than once between any two redeterminations of the Borrowing Base, whether a
Scheduled Redetermination or an Interim Redetermination;
(C) no Lender’s Elected Commitment may be increased without the consent of such
Lender;
(D) subject to Section 2.01(b)(ix) below, if the Borrower elects to increase the
Aggregate Elected Commitment Amount by increasing the Elected Commitment of one
or more Lenders, the Borrower and each such Increasing Lender shall execute and
deliver to the Administrative Agent a certificate substantially in the form of
Exhibit L (an “Elected Commitment Increase Certificate”) and the Borrower shall
pay any applicable fees as may have been agreed to between the Borrower, such
Increasing Lender and/or the Administrative Agent; and
(E) if the Borrower elects to increase the Aggregate Elected Commitment Amount
by causing one or more Additional Lenders to become a party to this Agreement,
then the Borrower and each such Additional Lender shall execute and deliver to
the Administrative Agent a certificate substantially in the form of Exhibit K
(an “Additional Lender Certificate”), together with an Administrative
Questionnaire for each Additional Lender, and the Borrower shall (x) if
requested by any Additional Lender, deliver a Note payable to such Additional
Lender in a principal amount equal to its Maximum Credit Amount, and otherwise
duly completed and (y) pay any applicable fees as may have been agreed to
between the Borrower, any Additional Lender and/or the Administrative Agent.
(iii) Subject to acceptance and recording thereof pursuant to Section
2.01(b)(iv), from and after the effective date specified in the Elected
Commitment Increase Certificate or the Additional Lender Certificate: (x) the
amount of the Aggregate Elected Commitment Amount shall be increased as set
forth therein, and (y) in the case of an Additional Lender Certificate, any
Additional Lender party thereto shall be a party to this Agreement and have the
rights and obligations of a Lender under this Agreement and the other Loan
Documents. In addition, each Increasing Lender and Additional Lender shall be
deemed to have purchased a pro rata portion of the outstanding Loans (and
participation interests in Letters of Credit) of each of the other Lenders (and
such Lenders hereby agree to sell and to take all such further action to
effectuate such sale) such that each Lender (including any Increasing Lender and
any Additional Lender) shall hold its Applicable Revolving Credit Percentage of
the outstanding Loans (and participation interests in Letters of Credit) after
giving effect to the increase in the Aggregate Elected Commitment Amount and the
resulting modification of each Lender’s Applicable Revolving Credit Percentage
and Maximum Credit Amount pursuant to Section 2.01(b)(v).
(iv) Upon its receipt of a duly completed Elected Commitment Increase
Certificate or an Additional Lender Certificate, executed by the Borrower and
the Lender or by the
39



--------------------------------------------------------------------------------



Borrower and the Additional Lender party thereto, as applicable, and the
Administrative Questionnaire referred to in Section 2.01(b)(ii) the
Administrative Agent shall accept such Elected Commitment Increase Certificate
or Additional Lender Certificate and record the information contained therein in
the Register required to be maintained by the Administrative Agent pursuant to
Section 12.04(b)(iv).
(v) Upon any increase in the Aggregate Elected Commitment Amount pursuant to
this Section 2.01(b), (w) each Lender’s Applicable Revolving Credit Percentage
shall be automatically deemed amended to the extent necessary so that each such
Lender’s Applicable Revolving Credit Percentage equals the percentage of the
Aggregate Elected Commitment Amount represented by such Lender’s Elected
Commitment, in each case after giving effect to such increase, (x) each Lender’s
Maximum Credit Amount shall be automatically deemed amended to the extent
necessary so that each Lender’s Maximum Credit Amount equals such Lender’s
Applicable Revolving Credit Percentage, after giving effect to any adjustments
thereto pursuant to the foregoing clause (w), of the Aggregate Maximum Credit
Amount, (y) Schedule 1.2 to this Agreement shall be deemed amended to reflect
the Elected Commitment of any Increasing Lender and any Additional Lender, and
any changes in the Lenders’ respective Applicable Revolving Credit Percentages
and Maximum Credit Amounts pursuant to the foregoing clauses (w) and (x) and (y)
the Borrower shall execute and deliver new Notes to the extent required under
Section 2.02(d).
(vi) The Borrower may from time to time terminate or reduce the Aggregate
Elected Commitment Amount; provided that (x) each reduction of the Aggregate
Elected Commitment Amount shall be in an amount that is an integral multiple of
$100,000 and not less than $1,000,000 and (y) the Borrower shall not reduce the
Aggregate Elected Commitment Amount if, after giving effect to any concurrent
prepayment of the Loans in accordance with Section 3.03(c), the total Revolving
Credit Exposures would exceed the Aggregate Elected Commitment Amount.
(vii) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Aggregate Elected Commitment Amount under Section
2.01(b)(vi) at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Any termination or reduction
of the Aggregate Elected Commitment Amount shall be permanent and may not be
reinstated, except pursuant to Section 2.01(b)(i). Each reduction of the
Aggregate Elected Commitment Amount shall be made ratably among each Lender’s
Maximum Credit Amount in accordance with each Lender’s Applicable Revolving
Credit Percentage (and Schedule 1.2 shall be deemed amended to reflect such
amendments to each Lender’s Elected Commitment and the Aggregate Elected
Commitment Amount).
(viii) Upon any redetermination or other adjustment in the Borrowing Base
pursuant to this Agreement that would otherwise result in the Borrowing Base
becoming less than the Aggregate Elected Commitment Amount, the Aggregate
Elected Commitment Amount shall be automatically reduced (ratably among the
Lenders in accordance with each Lender’s Applicable Revolving Credit Percentage)
so that they equal such redetermined Borrowing Base (and Schedule 1.2 shall be
deemed amended to reflect such amendments to each Lender’s Elected Commitment
and the Aggregate Elected Commitment Amount).
(ix) If (A) the Borrower elects to increase the Aggregate Elected Commitment
Amount and (B) each Lender has consented to such increase in its Elected
Commitment, then the Aggregate Elected Commitment Amount shall be increased
(ratably among the Lenders in accordance with each Lender’s Applicable Revolving
Credit Percentage) by the amount requested by the
40



--------------------------------------------------------------------------------



Borrower (subject to the limitations set forth in Section 2.01(b)(ii)(A))
without the requirement that any Lender deliver an Elected Commitment Increase
Certificate, and Schedule 1.2 shall be deemed amended to reflect such amendments
to each Lender’s Elected Commitment and the Aggregate Elected Commitment Amount.
The Administrative Agent shall record the information regarding such increases
in the Register required to be maintained by the Administrative Agent pursuant
to Section 12.04(b)(iv).
Section 2.02 Revolving Credit Loans and Borrowings.
(a) Revolving Credit Borrowings; Several Obligations. Each Revolving Credit Loan
shall be made as part of a Revolving Credit Borrowing consisting of Revolving
Credit Loans made by the Revolving Credit Lenders ratably in accordance with
their respective Commitments. The failure of any Revolving Credit Lender to make
any Revolving Credit Loan required to be made by it shall not relieve any other
Revolving Credit Lender of its obligations hereunder; provided that the
Commitments are several and no Revolving Credit Lender shall be responsible for
any other Revolving Credit Lender’s failure to make Revolving Credit Loans as
required.
(b) Types of Revolving Credit Loans. Each Revolving Credit Borrowing shall be
comprised entirely of ABR Revolving Credit Loans or Eurodollar Revolving Credit
Loans as the Borrower may request in accordance herewith. Each Revolving Credit
Lender at its option may make any Revolving Credit Loan by causing any domestic
or foreign branch or Affiliate of such Revolving Credit Lender to make such
Revolving Credit Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Revolving Credit Loan in
accordance with the terms of this Agreement.
(c) Minimum Amounts; Limitation on Number of Revolving Credit Borrowings. At the
commencement of each Interest Period for any Eurodollar Revolving Credit
Borrowing, such Revolving Credit Borrowing shall be in an amount not less than
$1,000,000 and increments of $100,000 in excess thereof. At the time that each
ABR Revolving Credit Borrowing is made, such Revolving Credit Borrowing shall be
in an amount not less than $1,000,000 and increments of $100,000 in excess
thereof; provided that, notwithstanding the foregoing, an ABR Revolving Credit
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments or that is required to finance the
reimbursement of a Reimbursement Obligation as contemplated by Section
2.07(f)(iii). Revolving Credit Borrowings of more than one Type may be
outstanding at the same time, provided that there shall not at any time be more
than a total of six Eurodollar Revolving Credit Borrowings outstanding.
Notwithstanding any other provision of this Agreement, the Borrower shall not be
entitled to request, or to elect to convert or continue, any Revolving Credit
Borrowing if the Interest Period requested with respect thereto would end after
the Revolving Credit Maturity Date.
(d) Revolving Credit Notes. Upon request of such Revolving Credit Lender, the
Revolving Credit Loans made by a Revolving Credit Lender shall be evidenced by a
single promissory note of the Borrower in substantially the form of Exhibit A,
and, (i) in the case of any Revolving Credit Lender party hereto as of the date
of this Agreement, such Revolving Credit Note shall be dated as of the date of
this Agreement, (ii) in the case of any Revolving Credit Lender that becomes a
party hereto pursuant to an Assignment and Assumption, such Revolving Credit
Note shall be dated as of the effective date of the Assignment and Assumption,
or (iii) in the case of any Lender that becomes a party hereto in connection
with an increase in the Aggregate Elected Commitment Amounts pursuant to Section
2.01(b), as of the effective date of such increase, in each case, payable to
such Revolving Credit Lender in a principal amount equal to its Maximum Credit
Amount as in effect on such date, and otherwise duly completed. In the event
that any Revolving Credit Lender’s Maximum Credit Amount increases or
41



--------------------------------------------------------------------------------



decreases for any reason (whether pursuant to Section 2.05, Section 12.04(b) or
otherwise), the Borrower shall, upon request of such Revolving Credit Lender,
deliver or cause to be delivered on the effective date of such increase or
decrease, a new Revolving Credit Note payable to such Revolving Credit Lender in
a principal amount equal to its Maximum Credit Amount after giving effect to
such increase or decrease, and otherwise duly completed, against return to the
Borrower of the Revolving Credit Note so replaced. The date, amount, Type,
interest rate and, if applicable, Interest Period of each Revolving Credit Loan
made by each Revolving Credit Lender, and all payments made on account of the
principal thereof, shall be recorded by such Revolving Credit Lender on its
books for its Revolving Credit Note. Failure to make any such notation or to
attach a schedule shall not affect any Revolving Credit Lender’s or the
Borrower’s rights or obligations in respect of such Revolving Credit Loans.
(e) Register. The Administrative Agent shall maintain the Register pursuant to
Section 12.04(b)(iv), and a subaccount therein for each Revolving Credit Lender,
in which Register and subaccounts (taken together) shall be recorded (i) the
amount of each Revolving Credit Borrowing made hereunder, the type thereof and
each Interest Period applicable to any Eurodollar Borrowing, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Revolving Credit Lender hereunder in respect of the Revolving
Credit Borrowings and (iii) both the amount of any sum received by the
Administrative Agent hereunder from the Borrower in respect of the Revolving
Credit Borrowings and each Revolving Credit Lender’s share thereof. The entries
made in the Register maintained pursuant to this Section 2.2(e) shall, absent
manifest error, to the extent permitted by applicable law, be prima facie
evidence of the existence and amounts of the obligations of the Borrower therein
recorded; provided, however, that the failure of any Revolving Credit Lender or
the Administrative Agent to maintain the Register or any account, as applicable,
or any error therein, shall not in any manner affect the obligation of the
Borrower to repay the Revolving Credit Borrowings (and all other amounts owing
with respect thereto) made to the Borrower by the Revolving Credit Lenders in
accordance with the terms of this Agreement.
Section 2.03 Requests for Revolving Credit Borrowings. The Borrower may request
a Revolving Credit Borrowing, a refund of any Revolving Credit Borrowing in the
same Type of Borrowing or to convert any Revolving Credit Borrowing to any other
Type of Revolving Credit Borrowing only by delivery to the Administrative Agent
of a Revolving Credit Borrowing Request executed by a Responsible Officer of the
Borrower, subject to the following:
(a) each such Revolving Credit Borrowing Request shall set forth the information
required on the Revolving Credit Borrowing Request, including without
limitation:
(i) the proposed date of such Revolving Credit Borrowing (or the refunding or
conversion of an outstanding Revolving Credit Borrowing), which must be a
Business Day;
(ii) whether such Borrowing is a new Revolving Credit Borrowing or a refunding
or conversion of an outstanding Revolving Credit Borrowing; and
(iii) whether such Revolving Credit Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing, and, except in the case of an ABR Borrowing, the first
Interest Period applicable thereto.
(b) each such Revolving Credit Borrowing Request shall be delivered to the
Administrative Agent by 12:00 noon (New York time) three (3) Business Days prior
to the proposed date of the Revolving Credit Borrowing, except in the case of an
ABR Borrowing, for which the Revolving
42



--------------------------------------------------------------------------------



Credit Borrowing Request must be delivered by 12:00 noon (New York time) on the
proposed date for such Revolving Credit Borrowing; provided that any such notice
of an ABR Borrowing to finance the reimbursement of an Letter of Credit Payment
as contemplated by Section 2.07(f) may be given not later than 11:00 a.m., New
York City time, on the date of the proposed Borrowing;
(c) on the proposed date of such Revolving Credit Borrowing, the sum of (x) the
aggregate principal amount of all Revolving Credit Exposures outstanding on such
date (including, without duplication and (y) the Loans that are deemed to be
disbursed by Administrative Agent under Section 2.07(f)(iii) in respect of
Borrower’s Reimbursement Obligations hereunder), after giving effect to all
outstanding requests for Revolving Credit Borrowings and Swing Line Loans and
for the issuance of any Letters of Credit, shall not exceed the least of (i) the
Aggregate Maximum Credit Amounts, (ii) the then applicable Borrowing Base and
(iii) the then applicable Aggregate Elected Commitment Amount;
(d) a Revolving Credit Borrowing Request, once delivered to the Administrative
Agent, shall not be revocable by the Borrower and (other than a Revolving Credit
Borrowing Request to refund, continue or convert any outstanding Revolving
Credit Borrowing) shall constitute a certification by the Borrower as of the
date thereof that the conditions set forth in subsections (a), (b) and (c) of
Section 6.02 have been satisfied;
(e) if the Borrower fails to deliver a timely Revolving Credit Borrowing Request
with respect to a Eurodollar Revolving Credit Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Revolving Credit Borrowing; notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing, no
outstanding Revolving Credit Borrowing may be converted to or continued as a
Eurodollar Revolving Credit Borrowing (and any Revolving Credit Borrowing
Request that requests the conversion of any Revolving Credit Borrowing to, or
continuation of any Revolving Credit Borrowing as, a Eurodollar Revolving Credit
Borrowing shall be ineffective) and unless repaid, each Eurodollar Borrowing
shall be converted to an ABR Revolving Credit Borrowing at the end of the
Interest Period applicable thereto.
The Administrative Agent, acting on behalf of the Revolving Credit Lenders, may
also, at its option, lend under this Section 2.03 upon the telephone or email
request of a Responsible Officer of the Borrower to make such requests and, in
the event the Administrative Agent, acting on behalf of the Revolving Credit
Lenders, makes any such Revolving Credit Borrowing upon a telephone or email
request, a Responsible Officer shall fax or deliver by electronic file to the
Administrative Agent, on the same day as such telephone or email request, an
executed Revolving Credit Borrowing Request. The Borrower hereby authorizes the
Administrative Agent to disburse Revolving Credit Borrowings under this Section
2.03 pursuant to the telephone or email instructions of any person purporting to
be a Responsible Officer. Notwithstanding the foregoing, the Borrower
acknowledges that the Borrower shall bear all risk of loss resulting from
disbursements made upon any telephone or email request. Each telephone or email
request for a Revolving Credit Borrowing from a Responsible Officer for the
Borrower shall constitute a certification of the matters set forth in the
Revolving Credit Borrowing Request form as of the date of such requested
Revolving Credit Borrowing.
Section 2.04 Funding of Revolving Credit Borrowings.
(a) Upon receiving any Revolving Credit Borrowing Request from Borrower under
Section 2.03, the Administrative Agent shall promptly notify each Revolving
Credit Lender by wire, telex or telephone (confirmed by wire, telecopy or telex)
of the amount of such Revolving Credit Borrowing
43



--------------------------------------------------------------------------------



being requested and the date such Revolving Credit Borrowing is to be made by
each Revolving Credit Lender in an amount equal to its Applicable Revolving
Credit Percentage of such Revolving Credit Borrowing. Unless such Revolving
Credit Lender’s Commitment to make Revolving Credit Loans hereunder shall have
been suspended or terminated in accordance with this Agreement, each such
Revolving Credit Lender shall make available the amount of its Applicable
Revolving Credit Percentage of each Revolving Credit Borrowing in immediately
available funds to the Administrative Agent, as follows:
(i) for ABR Revolving Credit Borrowings, at the office of the Administrative
Agent located at 383 Madison Avenue, New York, New York 10179, not later than
12:00 noon (New York time) on the date of such Borrowing; and
(ii) for Eurodollar Borrowings, at the office of the Administrative Agent
located at 383 Madison Avenue, New York, New York 10179, not later than 12:00
noon (New York time) on the date of such Borrowing.
(b) Except in respect of Revolving Credit Borrowings covering the reimbursement
of Letters of Credit pursuant to Section 2.07(f), the Administrative Agent will
make such Revolving Credit Loans available to the Borrower by promptly crediting
the funds so received from the Revolving Credit Lenders to an account of the
Borrower designated by the Borrower in the applicable Revolving Credit Borrowing
Request not later than 4:00 p.m. (New York time); provided that ABR Revolving
Credit Borrowings made to finance the reimbursement of a Letter of Credit
Payment as provided in Section 2.07(f) shall be remitted by the Administrative
Agent to the Issuing Bank; provided, further, that ABR Revolving Credit
Borrowings made to refund any Swing Line Loan pursuant to Section 2.08(e) shall
be remitted by the Administrative Agent to the Swing Line Lender.
(c) The Administrative Agent shall deliver the documents and papers received by
it for the account of each Revolving Credit Lender to each such Revolving Credit
Lender. Unless the Administrative Agent shall have been notified by any
Revolving Credit Lender prior to the date of any proposed Revolving Credit
Borrowing that such Revolving Credit Lender does not intend to make available to
the Administrative Agent such Revolving Credit Lender’s Applicable Revolving
Credit Percentage of such Borrowing, the Administrative Agent may assume that
such Revolving Credit Lender has made such amount available to the
Administrative Agent on such date, as aforesaid. The Administrative Agent may,
but shall not be obligated to, make available to the Borrower the amount of such
payment in reliance on such assumption. If such amount is not in fact made
available to the Administrative Agent by such Revolving Credit Lender, as
aforesaid, the Administrative Agent shall be entitled to recover such amount on
demand from such Revolving Credit Lender. If such Revolving Credit Lender does
not pay such amount forthwith upon the Administrative Agent’s demand therefor
and the Administrative Agent has in fact made a corresponding amount available
to the Borrower, the Administrative Agent shall promptly notify the Borrower and
the Borrower shall pay such amount to the Administrative Agent, if such notice
is delivered to the Borrower prior to 12:00 noon (New York time) on a Business
Day, on the day such notice is received, and otherwise on the next Business Day,
and such amount paid by the Borrower shall be applied as a prepayment of the
Revolving Credit Loans (without any corresponding reduction in the Aggregate
Maximum Credit Amounts), reimbursing the Administrative Agent for having funded
said amounts on behalf of such Revolving Credit Lender. The Borrower shall
retain its claim against such Revolving Credit Lender with respect to the
amounts repaid by it to the Administrative Agent and, if such Revolving Credit
Lender subsequently makes such amounts available to the Administrative Agent,
the Administrative Agent shall promptly make such amounts available to the
Borrower as a Revolving Credit Borrowing. The Administrative Agent shall also be
44



--------------------------------------------------------------------------------



entitled to recover from such Revolving Credit Lender or the Borrower, as the
case may be, but without duplication, interest on such amount in respect of each
day from the date such amount was made available by the Administrative Agent to
the Borrower, to the date such amount is recovered by the Administrative Agent,
at a rate per annum equal to:
(i) in the case of such Revolving Credit Lender, for the first two (2) Business
Days such amount remains unpaid, the NYFRB Rate, and thereafter, at the rate of
interest then applicable to such Revolving Credit Borrowings; and
(ii) in the case of the Borrower, the rate of interest then applicable to such
Revolving Credit Borrowing.
Until such Revolving Credit Lender has paid the Administrative Agent such
amount, such Revolving Credit Lender shall have no interest in or rights with
respect to such Borrowing for any purpose whatsoever. The obligation of any
Revolving Credit Lender to make any Revolving Credit Borrowing hereunder shall
not be affected by the failure of any other Revolving Credit Lender to make any
Borrowing hereunder, and no Revolving Credit Lender shall have any liability to
the Borrower or any of its Subsidiaries, the Administrative Agent, any other
Revolving Credit Lender, or any other party for another Revolving Credit
Lender’s failure to make any loan or Borrowing hereunder.
Section 2.05 Termination and Reduction of Aggregate Maximum Credit Amounts.
(a) Scheduled Termination of Commitments. Unless previously terminated, the
Commitments shall terminate on the Revolving Credit Maturity Date. If at any
time the Aggregate Maximum Credit Amounts, the Borrowing Base or the Aggregate
Elected Commitment Amount are terminated or reduced to zero, then the
Commitments shall terminate on the effective date of such termination or
reduction.
(b) Optional Termination and Reduction of Aggregate Credit Amounts.
(i) The Borrower may at any time terminate, or from time to time reduce, the
Aggregate Maximum Credit Amounts; provided that each reduction of the Aggregate
Maximum Credit Amounts shall be in an amount that is an integral multiple of
$100,000 and not less than $500,000 and the Borrower shall not terminate or
reduce the Aggregate Maximum Credit Amounts if, after giving effect to any
concurrent prepayment of the Revolving Credit Loans in accordance with Section
3.03(c)(i), the total Revolving Credit Exposures would exceed the total
Commitments. No reduction shall reduce the Swing Line Maximum Amount unless the
Borrower so elects, provided that the Swing Line Maximum Amount shall at no time
be greater than the Aggregate Maximum Credit Amounts.
(ii) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Aggregate Maximum Credit Amounts under Section
2.05(b)(i) at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Revolving Credit Lenders of the contents thereof. Each notice
delivered by the Borrower pursuant to this Section 2.05(b)(ii) shall be
irrevocable; provided that a notice of termination of the Aggregate Maximum
Credit Amount delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities or other
agreements, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Each reduction of the Aggregate Maximum Credit
Amounts shall
45



--------------------------------------------------------------------------------



be made ratably among the Revolving Credit Lenders in accordance with each
Revolving Credit Lender’s Applicable Revolving Credit Percentage.
Section 2.06 Borrowing Base.
(a) Initial Borrowing Base. The Borrowing Base on the Effective Date shall be
$2,500,000,000. Notwithstanding the foregoing, the Borrowing Base may be subject
to further adjustments from time to time pursuant to the Borrowing Base
Adjustment Provisions.
(b) Scheduled and Interim Redeterminations. The Borrowing Base shall be
redetermined as provided in accordance with this Section 2.06, and, subject to
Section 2.06(d). The Borrowing Base shall be redetermined semi-annually (each a
“Scheduled Redetermination”), and shall become effective and applicable to the
Borrower, the Administrative Agent, the Issuing Bank and the Revolving Credit
Lenders on or about May 1 (with respect to the Reserve Report delivered no later
than April 1) and on or about November 1 (with respect to the Reserve Report
delivered no later than October 1) of each year commencing on or about May 1,
2020. In addition, Borrower may, by notifying the Administrative Agent thereof,
and the Administrative Agent may, at the direction of the Required Revolving
Credit Lenders, by notifying the Borrower thereof, two times per year, each
elect to cause the Borrowing Base to be redetermined between Scheduled
Redeterminations (each an “Interim Redetermination”). In addition to, and not
including and/or limited by the Interim Redeterminations allowed above, the
Borrower may, by notifying the Administrative Agent thereof, at any time between
Scheduled Redeterminations, request additional Interim Redeterminations of the
Borrowing Base in the event the Borrower or any Restricted Subsidiary acquires
Oil and Gas Properties with Proved Reserves which are to be Borrowing Base
Properties having total value of the proved Oil and Gas Properties (calculated
at the time of acquisition) in excess of 5.0% of the Borrowing Base in effect
immediately prior to such acquisition (as determined by the Administrative
Agent); provided that for purposes of the foregoing, the designation of an
Unrestricted Subsidiary owning Oil and Gas Properties with Proved Reserves as a
Restricted Subsidiary shall be deemed to constitute an acquisition by the
Borrower of Oil and Gas Properties with Proved Reserves.
(c) Scheduled and Interim Redetermination Procedure.
(i) Each Scheduled Redetermination and each Interim Redetermination shall be
effectuated as follows: Upon receipt by the Administrative Agent of the Reserve
Report, the certificate required to be delivered by the Borrower to the
Administrative Agent, in the case of a Scheduled Redetermination, pursuant to
Section 8.12(a) and (c), and in the case of an Interim Redetermination, pursuant
to Section 8.12(b) and (c), and such other reports, data and supplemental
information, including, without limitation, the information provided pursuant to
Section 8.12(c), as may, from time to time, be reasonably requested by the
Majority Revolving Credit Lenders (the Reserve Report, such certificate and such
other reports, data and supplemental information with respect to the Oil and Gas
Properties and other Properties of the Credit Parties being the “Engineering
Reports”), the Administrative Agent shall evaluate the information contained in
the Engineering Reports and shall, in good faith, propose a new Borrowing Base
(the “Proposed Borrowing Base”) based upon such information and such other
information (including, without limitation, the status of title information with
respect to the Oil and Gas Properties as described in the Engineering Reports
and the existence of any other Debt) as the Administrative Agent deems
appropriate in its sole discretion and consistent with its normal oil and gas
lending criteria as it exists at the particular time.
46



--------------------------------------------------------------------------------



(ii) The Administrative Agent shall notify the Borrower and the Revolving Credit
Lenders of the Proposed Borrowing Base (the “Proposed Borrowing Base Notice”):
(A) in the case of a Scheduled Redetermination if the Administrative Agent shall
have received the Engineering Reports required to be delivered by the Borrower
pursuant to Section 8.12(a) and (c) in a timely and complete manner, then on or
before April 15 and October 15 of such year following the date of delivery, or
if the Administrative Agent shall not have received the Engineering Reports
required to be delivered by the Borrower pursuant to Section 8.12(a) and (c) in
a timely and complete manner, then promptly after the Administrative Agent has
received complete Engineering Reports from the Borrower and has had a reasonable
opportunity to determine the Proposed Borrowing Base in accordance with Section
2.06(c)(i); and
(B) in the case of an Interim Redetermination, promptly, and in any event,
within fifteen (15) days after the Administrative Agent has received the
required Engineering Reports.
(iii) Any Proposed Borrowing Base that would increase the Borrowing Base then in
effect must be approved or deemed to have been approved by all of the Revolving
Credit Lenders as provided in this Section 2.06(c)(iii); and any Proposed
Borrowing Base that would decrease or maintain the Borrowing Base then in effect
(not including an automatic reduction pursuant to Section 2.01(b)(viii)) must be
approved or be deemed to have been approved by the Required Revolving Credit
Lenders (in each Revolving Credit Lender’s sole discretion consistent with its
normal oil and gas lending criteria as it exists at the particular time) as
provided in this Section 2.06(c)(iii). Upon receipt of the Proposed Borrowing
Base Notice, each Revolving Credit Lender shall have fifteen (15) days to agree
with the Proposed Borrowing Base or disagree with the Proposed Borrowing Base by
proposing an alternate Borrowing Base. If at the end of such fifteen (15) days,
any Revolving Credit Lender has not communicated its approval or disapproval in
writing to the Administrative Agent, such silence shall be deemed to be an
approval of the Proposed Borrowing Base. If, at the end of such 15-day period,
all of the Revolving Credit Lenders, in the case of a Proposed Borrowing Base
that would increase the Borrowing Base then in effect, or the Required Revolving
Credit Lenders, in the case of a Proposed Borrowing Base that would decrease or
maintain the Borrowing Base then in effect, have approved or deemed to have
approved, as aforesaid, then the Proposed Borrowing Base shall become the new
Borrowing Base, effective on the date specified in Section 2.06(d). If, however,
at the end of such 15-day period, all of the Revolving Credit Lenders or the
Required Revolving Credit Lenders, as applicable, have not approved or deemed to
have approved, as aforesaid, then the Administrative Agent shall poll the
Revolving Credit Lenders to ascertain the highest Borrowing Base then acceptable
(x) in the case of a decrease or reaffirmation, to a number of Revolving Credit
Lenders sufficient to constitute the Required Revolving Credit Lenders and (y)
in the case of an increase, to all of the Revolving Credit Lenders, and such
amount shall become the new Borrowing Base, effective on the date specified in
Section 2.06(d).
(d) Effectiveness of a Redetermined Borrowing Base. After a redetermined
Borrowing Base is approved or is deemed to have been approved by all of the
Revolving Credit Lenders or the Required Revolving Credit Lenders, as
applicable, pursuant to Section 2.06(c)(iii) or adjusted pursuant to the
Borrowing Base Adjustment Provisions, the Administrative Agent shall notify the
Borrower and the Revolving Credit Lenders of the amount of the redetermined
Borrowing Base (the “New Borrowing Base Notice”), and such amount shall become
the new Borrowing Base, effective and applicable to the Borrower, the
Administrative Agent, the Issuing Bank and the Revolving Credit Lenders:
47



--------------------------------------------------------------------------------



(i) in the case of a Scheduled Redetermination, if the Administrative Agent
shall have received the Engineering Reports required to be delivered by the
Borrower pursuant to Section 8.12(a) and Section 8.12(c) in a timely and
complete manner, then as of May 1 or November 1 as applicable, or if the
Administrative Agent shall not have received the Engineering Reports required to
be delivered by the Borrower pursuant to Section 8.12(a) and Section 8.12(c) in
a timely and complete manner, then on the Business Day next succeeding delivery
of such notice; and
(ii) in the case of an Interim Redetermination or an adjustment to the Borrowing
Base pursuant to the Borrowing Base Adjustment Provisions, on the Business Day
next succeeding delivery of such notice.
Such amount shall then become the Borrowing Base until the next Scheduled
Redetermination Date, the next Interim Redetermination Date or the next
adjustment to the Borrowing Base pursuant to the Borrowing Base Adjustment
Provisions, whichever occurs first. Notwithstanding the foregoing, no Scheduled
Redetermination, Interim Redetermination or adjusted Borrowing Base shall become
effective until the New Borrowing Base Notice related thereto is received by the
Borrower.
(e) Adjustment for Debt Incurrence. If any Credit Party assumes, issues or
incurs any Junior Debt or Debt permitted under Section 9.02(f) (other than any
such (i) unsecured Debt incurred after the Effective Date in an aggregate
principal amount up to $500,000,000, (ii) Exchange Notes in an aggregate
principal amount up to $400,000,000, and (iii) amounts constituting Permitted
Refinancing Debt) during the period between Scheduled Redeterminations, then (i)
on the date on which such Debt is issued, the Borrowing Base then in effect
shall be reduced by an amount equal to the product of 0.25 multiplied by the
stated principal amount of such Debt, and (ii) the Borrowing Base as so reduced
shall become the new Borrowing Base immediately upon the date of such issuance,
effective and applicable to the Borrower, the Administrative Agent, the Swing
Line Lender, the Issuing Bank and the Lenders on such date until the next
redetermination or modification thereof hereunder. For purposes of this Section
2.06(e), if any such Junior Debt is issued at a discount or otherwise sold for
less than “par,” the reduction shall be calculated based upon the stated
principal amount without reference to such discount. Notwithstanding the
foregoing, no such reduction to the Borrowing Base shall be required with
respect to any issuance of Permitted Refinancing Debt in respect of any Debt
except with respect to any portion of the face principal amount of such
Permitted Refinancing Debt which exceeds the principal amount of refinanced Debt
(plus any accrued interest, fees, expenses and premiums of such refinanced
Debt).
Section 2.07 Letters of Credit.
(a) General. Subject to the terms and conditions of this Agreement, the Issuing
Bank may (but shall not be required to) through the Issuing Office, at any time
and from time to time from and after the date hereof until five (5) Business
Days (or such shorter period as the Issuing Bank may agree) prior to the
Revolving Credit Maturity Date, upon the written request of the Borrower
accompanied by a duly executed Letter of Credit Agreement and such other
documentation related to the requested Letter of Credit as Issuing Bank may
require, issue Letters of Credit in Dollars for the account of any Credit Party,
in an aggregate amount for all Letters of Credit issued hereunder at any one
time outstanding not to exceed the Letter of Credit Maximum Amount.
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, any Credit Party other
than the Borrower, the Borrower shall be obligated to reimburse the Issuing Bank
hereunder for any and all drawings under such Letter of Credit. The Borrower
hereby acknowledges that the issuance of Letters of Credit for the account of
any other Credit Party inures to the benefit of the Borrower and that the
Borrower’s business derives substantial benefits from the businesses of such
other Credit Party. Each
48



--------------------------------------------------------------------------------



Letter of Credit (including any renewal thereof) shall expire not later than the
first to occur of (i) twelve (12) months after the date of issuance thereof or
such longer time as may be approved by Issuing Bank and (ii) five (5) Business
Days (or such shorter period as the Issuing Bank may agree) prior to the
Revolving Credit Maturity Date in effect on the date of issuance thereof;
provided that any Letter of Credit with a one-year tenor may provide for the
renewal thereof for additional one-year periods (which shall in no event extend
beyond the date referred to in clause (ii) of this sentence, except to the
extent Cash Collateralized or backstopped five (5) Business Days (or such
shorter period as the Issuing Bank may agree) prior to the Revolving Credit
Maturity Date pursuant to arrangements reasonably acceptable to the
Administrative Agent and applicable Issuing Bank). The submission of all
applications in respect of and the issuance of each Letter of Credit hereunder
shall be subject in all respects to the International Standby Practices 98, and
any successor documentation thereto and to the extent not inconsistent
therewith, the laws of the State of New York. In the event of any conflict
between this Agreement and any Letter of Credit Document other than any Letter
of Credit, this Agreement shall control.
For the avoidance of doubt, any Letter of Credit initially issued under the
Existing Credit Agreement by an Issuing Bank and outstanding immediately prior
to the Effective Date shall be automatically rolled over and become issued as a
Letter of Credit under this Agreement on the Effective Date.
(b) Conditions to Issuance. No Letter of Credit shall be issued (including the
renewal or extension of any Letter of Credit previously issued) at the request
and for the account of the Borrower unless, as of the date of issuance (or
renewal or extension) of such Letter of Credit:
(i) after giving effect to the Letter of Credit requested, the Letter of Credit
Obligations do not exceed the Letter of Credit Maximum Amount;
(ii) after giving effect to the Letter of Credit requested, the Letter of Credit
Obligations on such date plus the aggregate amount of all Revolving Credit Loans
and Swing Line Loans (including all Loans deemed disbursed by Administrative
Agent under Section 2.07(f)(iii) in respect of the Borrower’s Reimbursement
Obligations) hereunder requested or outstanding on such date do not exceed the
least of (A) the Aggregate Maximum Credit Amounts, (B) the then applicable
Borrowing Base and (C) the Aggregate Elected Commitment Amount;
(iii) the conditions set forth in Section 6.02 have been satisfied;
(iv) if requested by the Issuing Bank, the Borrower shall have delivered to the
Issuing Bank at its Issuing Office the Letter of Credit Agreement related
thereto, together with such other documents and materials as may be required
pursuant to the terms thereof, and the terms of the proposed Letter of Credit
shall be reasonably satisfactory to the Issuing Bank;
(v) no order, judgment or decree of any court, arbitrator or Governmental
Authority shall purport by its terms to enjoin or restrain Issuing Bank from
issuing the Letter of Credit requested, or any Revolving Credit Lender from
taking an assignment of its Applicable Revolving Credit Percentage thereof
pursuant to Section 2.07(f), and no law, rule, regulation, request or directive
(whether or not having the force of law) shall prohibit the Issuing Bank from
issuing, or any Revolving Credit Lender from taking an assignment of its
Applicable Revolving Credit Percentage of, the Letter of Credit requested or
letters of credit generally; and
(vi) there shall have been (x) no introduction of or change in the
interpretation of any law or regulation, (y) no declaration of a general banking
moratorium by banking
49



--------------------------------------------------------------------------------



authorities in the United States, New York or the respective jurisdictions in
which the Revolving Credit Lenders, the Borrower and the beneficiary of the
requested Letter of Credit are located, and (z) no establishment of any new
restrictions by any central bank or other Governmental Authority on transactions
involving letters of credit or on banks generally that, in any case described in
this Section 2.07(b)(vi), would make it unlawful or unduly burdensome for the
Issuing Bank to issue or any Revolving Credit Lender to take an assignment of
its Applicable Revolving Credit Percentage of the requested Letter of Credit or
letters of credit generally.
Each Letter of Credit Agreement submitted to Issuing Bank pursuant hereto shall
constitute the certification by Borrower of the matters set forth in Section
6.02. The Administrative Agent shall be entitled to rely on such certification
without any duty of inquiry.
(c) Notice. The Issuing Bank shall deliver to the Administrative Agent,
concurrently with or promptly following its issuance of any Letter of Credit, a
true and complete copy of each Letter of Credit. Promptly upon its receipt
thereof, the Administrative Agent shall give notice, substantially in the form
attached as Exhibit K, to each Revolving Credit Lender of the issuance of each
Letter of Credit, specifying the amount thereof and the amount of such Revolving
Credit Lender’s Applicable Revolving Credit Percentage thereof.
(d) Letter of Credit Fees.
(i) The Borrower shall pay letter of credit fees as follows:
(A) The greater of (x) per annum letter of credit fee with respect to the face
amount of each Letter of Credit issued pursuant hereto in the amount of the
Applicable Margin applicable to Eurodollar Revolving Credit Loans (determined
with reference to Schedule 1.1 to this Agreement) and (y) $500 shall be paid to
the Administrative Agent for distribution to the Revolving Credit Lenders in
accordance with their Applicable Revolving Credit Percentages.
(B) A fronting fee to each Issuing Bank on account of each Letter of Credit
issued by it (the “Fronting Fee”), for the period from the date of issuance of
such Letter of Credit to the termination or expiration date of such Letter of
Credit, computed at the rate for each day equal to 0.125% per annum (or such
other amount as may be agreed in a separate writing between the Borrower and the
relevant Issuing Bank) on the average daily stated amount of such Letter of
Credit (or at such other rate per annum as agreed in writing between the
Borrower and the relevant Issuing Bank). Such Fronting Fees shall be due and
payable by the Borrower (i) quarterly in arrears on the last Business Day of
each March, June, September and December and (ii) on the Termination Date (for
the period for which no payment has been received pursuant to Section 3.04(a)).
(ii) All payments by the Borrower to the Administrative Agent for distribution
to the Issuing Bank or the Revolving Credit Lenders under this Section 2.07(d)
shall be made in Dollars in immediately available funds at the Issuing Office or
such other office of the Administrative Agent as may be designated from time to
time by written notice to Borrower by the Administrative Agent. The fees
described in clauses (i)(A) and (B) above (1) shall be nonrefundable under all
circumstances subject to Section 12.12 and (2) shall be payable quarterly in
arrears on the last day of each March, June, September and December of each
year. The fees due under Section 2.07(d)(i)(A) above shall be determined by
multiplying the Applicable Margin times the face amount of each such Letter of
Credit on
50



--------------------------------------------------------------------------------



the date of determination, and shall be calculated on the basis of a 360 day
year and assessed for the actual number of days from the date of the issuance
thereof to the stated expiration thereof.
(e) Other Fees. In connection with the Letters of Credit, and in addition to the
Letter of Credit Fees, the Borrower shall pay, for the sole account of the
Issuing Bank, standard documentation, administration, payment and cancellation
charges assessed by the Issuing Bank or the Issuing Office, at the times, in the
amounts and on the terms set forth or to be set forth from time to time in the
standard fee schedule of the Issuing Office in effect from time to time.
(f) Participation Interests in and Drawings and Demands for Payment Under
Letters of Credit.
(i) By the issuance of a Letter of Credit (or an amendment to a Letter of Credit
increasing the amount thereof) and without any further action on the part of the
Issuing Bank or the Lenders, the Issuing Bank hereby grants to each Revolving
Credit Lender, and each Revolving Credit Lender hereby acquires from the Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Revolving Credit Percentage of the aggregate amount available to be drawn under
such Letter of Credit. In consideration and in furtherance of the foregoing,
each Revolving Credit Lender hereby absolutely and unconditionally agrees to pay
to the Administrative Agent, for the account of the Issuing Bank, such Lender’s
Applicable Revolving Credit Percentage of each Letter of Credit Payment made by
the Issuing Bank and not reimbursed by the Borrower on the date due as provided
in clause (ii) below, or of any reimbursement payment required to be refunded to
the Borrower for any reason. Each Revolving Credit Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a
Default, an Event of Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.
(ii) If the Issuing Bank shall honor a draft or other demand for payment
presented or made under any Letter of Credit, the Borrower agrees to pay to the
Issuing Bank an amount equal to the amount paid by the Issuing Bank in respect
of such draft or other demand under such Letter of Credit and all reasonable
expenses paid or incurred by the Administrative Agent relative thereto not later
than 12:00 noon (New York time), in Dollars, on (A) the Business Day that the
Borrower received notice of such presentment and honor, if such notice is
received prior to 10:00 a.m. (New York time) or (B) the Business Day immediately
following the day that the Borrower received such notice, if such notice is
received after 10:00 a.m. (New York time).
(iii) If the Issuing Bank shall honor a draft or other demand for payment
presented or made under any Letter of Credit, but the Borrower does not
reimburse the Issuing Bank as required under Section 2.07(f)(ii) above and the
Aggregate Maximum Credit Amounts have not been terminated (whether by maturity,
acceleration or otherwise), the Borrower shall be deemed to have immediately
requested that the Revolving Credit Lenders make a ABR Revolving Credit
Borrowing (which Borrowing may be subsequently converted at any time into a
Eurodollar Borrowing pursuant to Section 2.03) in the principal amount equal to
the amount paid by the Issuing Bank in respect of such draft or other demand
under such Letter of Credit and all reasonable expenses paid or incurred by the
Administrative Agent relative thereto. The Administrative Agent will promptly
notify the Revolving Credit Lenders of such deemed request, and each such Lender
shall make available to the Administrative
51



--------------------------------------------------------------------------------



Agent an amount equal to its pro rata share (based on its Applicable Revolving
Credit Percentage) of the amount of such Borrowing.
(iv) If the Issuing Bank shall honor a draft or other demand for payment
presented or made under any Letter of Credit, but the Borrower does not
reimburse the Issuing Bank as required under Section 2.07(f)(ii) above, and (A)
the Aggregate Maximum Credit Amounts have been terminated (whether by maturity,
acceleration or otherwise), or (B) any reimbursement received by the Issuing
Bank from the Borrower is or must be returned or rescinded upon or during any
bankruptcy or reorganization of the Borrower or any of its Subsidiaries or
otherwise, then the Administrative Agent shall notify each Revolving Credit
Lender, and each Revolving Credit Lender will be obligated to pay the
Administrative Agent for the account of the Issuing Bank its pro rata share
(based on its Applicable Revolving Credit Percentage) of the amount paid by the
Issuing Bank in respect of such draft or other demand under such Letter of
Credit and all reasonable expenses paid or incurred by the Administrative Agent
relative thereto (but no such payment shall diminish the obligations of the
Borrower hereunder). Upon receipt thereof, the Administrative Agent will deliver
to such Revolving Credit Lender a participation certificate evidencing its
participation interest in respect of such payment and expenses. To the extent
that a Revolving Credit Lender fails to make such amount available to the
Administrative Agent by 10:00 am New York time on the Business Day next
succeeding the date such notice is given, such Revolving Credit Lender shall pay
interest on such amount in respect of each day from the date such amount was
required to be paid, to the date paid to the Administrative Agent, at a rate per
annum equal to the rate applicable under Section 2.04(c)(i) with respect to
Revolving Credit Borrowings. The failure of any Revolving Credit Lender to make
its pro rata portion of any such amount available under to the Administrative
Agent shall not relieve any other Revolving Credit Lender of its obligation to
make available its pro rata portion of such amount, but no Revolving Credit
Lender shall be responsible for failure of any other Revolving Credit Lender to
make such pro rata portion available to the Administrative Agent.
(v) In the case of any Borrowing made under this Section 2.07(f), each such
Borrowing shall be disbursed notwithstanding any failure to satisfy any
conditions for disbursement of any Borrowing set forth in Article II or Article
VI, and, to the extent of the Borrowing so disbursed, the Reimbursement
Obligation of Borrower to the Administrative Agent under this Section 2.07(f)
shall be deemed satisfied (unless, in each case, taking into account any such
deemed Borrowings, the aggregate outstanding principal amount of Revolving
Credit Borrowings and Swing Line Loans, plus the Letter of Credit Obligations
(other than the Reimbursement Obligations to be reimbursed by this Borrowing) on
such date exceed the lesser of the Borrowing Base, the then applicable Aggregate
Maximum Credit Amounts or the then applicable Aggregate Elected Commitment
Amount).
(vi) If the Issuing Bank shall honor a draft or other demand for payment
presented or made under any Letter of Credit, the Issuing Bank shall provide
notice thereof to the Borrower on the date such draft or demand is honored, and
to each Revolving Credit Lender on such date unless the Borrower shall have
satisfied its Reimbursement Obligations by payment to the Administrative Agent
(for the benefit of the Issuing Bank) as required under this Section 2.07(f).
The Issuing Bank shall further use reasonable efforts to provide notice to the
Borrower prior to honoring any such draft or other demand for payment, but such
notice, or the failure to provide such notice, shall not affect the rights or
obligations of the Issuing Bank with respect to any Letter of Credit or the
rights and obligations of the parties hereto, including without limitation the
obligations of the Borrower under this Section 2.07(f).
(vii) Notwithstanding the foregoing however, no Revolving Credit Lender shall be
deemed to have acquired a participation in a Letter of Credit if the officers of
the Issuing Bank
52



--------------------------------------------------------------------------------



immediately responsible for matters concerning this Agreement shall have
received written notice from the Administrative Agent or any Lender at least two
(2) Business Days prior to the date of the issuance or extension of such Letter
of Credit or, with respect to any Letter of Credit subject to automatic
extension, at least five (5) Business Days prior to the date that the
beneficiary under such Letter of Credit must be notified that such Letter of
Credit will not be renewed, that the issuance or extension of Letters of Credit
should be suspended based on the occurrence and continuance of a Default or
Event of Default and stating that such notice is a “notice of default”;
provided, however, that the Revolving Credit Lenders shall be deemed to have
acquired such a participation upon the date on which such Default or Event of
Default has been waived by the requisite Revolving Credit Lenders, as
applicable, but effective as of the extension or issuance date.
(viii) Nothing in this Agreement shall be construed to require or authorize any
Revolving Credit Lender to issue any Letter of Credit, it being recognized that
the Issuing Bank shall be the sole issuer of Letters of Credit under this
Agreement.
(ix) In the event that any Revolving Credit Lender becomes a Defaulting Lender,
the Issuing Bank may, at its option, require that the Borrower enter into
arrangements satisfactory to the Issuing Bank to eliminate the Issuing Bank’s
risk with respect to the participation in Letters of Credit by such Defaulting
Lender, including creation of a cash collateral account or delivery of other
security to assure payment of such Defaulting Lender’s Applicable Revolving
Credit Percentage of all outstanding Letter of Credit Obligations.
(g) Obligations Irrevocable. The obligations of the Borrower to make payments to
the Administrative Agent for the account of the Issuing Bank or the Revolving
Credit Lenders with respect to Letter of Credit Obligations under Section
2.07(f), shall be unconditional and irrevocable and not subject to any
qualification or exception whatsoever, including, without limitation:
(i) Any lack of validity or enforceability of any Letter of Credit, any Letter
of Credit Agreement, any other documentation relating to any Letter of Credit,
this Agreement or any of the other Loan Documents (the “Letter of Credit
Documents”);
(ii) Any amendment, modification, waiver, consent, or any substitution, exchange
or release of or failure to perfect any interest in collateral or security, with
respect to or under any Letter of Credit Document;
(iii) The existence of any claim, setoff, defense or other right which the
Borrower may have at any time against any beneficiary or any transferee of any
Letter of Credit (or any persons or entities for whom any such beneficiary or
any such transferee may be acting), the Administrative Agent, the Issuing Bank
or any Revolving Credit Lender or any other Person, whether in connection with
this Agreement, any of the Letter of Credit Documents, the transactions
contemplated herein or therein or any unrelated transactions;
(iv) Any draft or other statement or document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;
(v) Payment by the Issuing Bank to the beneficiary under any Letter of Credit
against presentation of documents which do not comply with the terms of such
Letter of Credit, including failure of any documents to bear any reference or
adequate reference to such Letter of Credit;
53



--------------------------------------------------------------------------------



(vi) Any failure, omission, delay or lack on the part of the Administrative
Agent, the Issuing Bank or any Revolving Credit Lender or any party to any of
the Letter of Credit Documents or any other Loan Document to enforce, assert or
exercise any right, power or remedy conferred upon the Administrative Agent, the
Issuing Bank, any Revolving Credit Lender or any such party under this
Agreement, any of the other Loan Documents or any of the Letter of Credit
Documents, or any other acts or omissions on the part of the Administrative
Agent, the Issuing Bank, any Revolving Credit Lender or any such party; or
(vii) Any other event or circumstance that would, in the absence of this Section
2.07(g), result in the release or discharge by operation of law or otherwise of
the Borrower from the performance or observance of any obligation, covenant or
agreement contained in Section 2.07(f).
No setoff, counterclaim, reduction or diminution of any obligation or any
defense of any kind or nature which the Borrower has or may have against the
beneficiary of any Letter of Credit shall be available hereunder to the Borrower
against the Administrative Agent, the Issuing Bank or any Revolving Credit
Lender. With respect to any Letter of Credit, nothing contained in this Section
2.07(g) shall be deemed to prevent the Borrower, after satisfaction in full of
the absolute and unconditional obligations of the Borrower hereunder with
respect to such Letter of Credit, from asserting in a separate action any claim,
defense, set off or other right which it may have against the Administrative
Agent, the Issuing Bank or any Revolving Credit Lender in connection with such
Letter of Credit.
(h) Risk Under Letters of Credit.
(i) In the administration and handling of Letters of Credit and any security
therefor, or any documents or instruments given in connection therewith, the
Issuing Bank shall have the sole right to take or refrain from taking any and
all actions under or upon the Letters of Credit.
(ii) Subject to other terms and conditions of this Agreement, the Issuing Bank
shall issue the Letters of Credit and shall hold the documents related thereto
in its own name and shall make all collections thereunder and otherwise
administer the Letters of Credit in accordance with the Issuing Bank’s regularly
established practices and procedures and will have no further obligation with
respect thereto. In the administration of Letters of Credit, the Issuing Bank
shall not be liable for any action taken or omitted on the advice of counsel,
accountants, appraisers or other experts selected by the Issuing Bank with due
care and the Issuing Bank may rely upon any notice, communication, certificate
or other statement from the Borrower, beneficiaries of Letters of Credit, or any
other Person which the Issuing Bank believes to be authentic. The Issuing Bank
will, upon request, furnish the Revolving Credit Lenders with copies of Letter
of Credit Documents related thereto.
(iii) In connection with the issuance and administration of Letters of Credit
and the assignments hereunder, the Issuing Bank makes no representation and
shall have no responsibility with respect to (A) the obligations of the Borrower
or the validity, sufficiency or enforceability of any document or instrument
given in connection therewith, or the taking of any action with respect to same,
(B) the financial condition of, any representations made by, or any act or
omission of the Borrower or any other Person, or (C) any failure or delay in
exercising any rights or powers possessed by the Issuing Bank in its capacity as
issuer of Letters of Credit in the absence of its gross negligence, bad faith or
willful misconduct. Each of the Revolving Credit Lenders expressly acknowledges
that it has made and will continue to make its own evaluations of the Borrower’s
creditworthiness without reliance on any representation of the Issuing Bank or
the Issuing Bank’s officers, agents and employees.
54



--------------------------------------------------------------------------------



(iv) If at any time the Issuing Bank shall recover any part of any unreimbursed
amount for any draw or other demand for payment under a Letter of Credit, or any
interest thereon, the Administrative Agent or the Issuing Bank, as the case may
be, shall receive same for the pro rata benefit of the Revolving Credit Lenders
in accordance with their respective Applicable Revolving Credit Percentages and
shall promptly deliver to each Revolving Credit Lender its share thereof, less
such Revolving Credit Lender’s pro rata share of the costs of such recovery,
including court costs and attorney’s fees. If at any time any Revolving Credit
Lender shall receive from any source whatsoever any payment on any such
unreimbursed amount or interest thereon in excess of such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of such payment, such Revolving
Credit Lender will promptly pay over such excess to the Administrative Agent,
for redistribution in accordance with this Agreement.
(i) Indemnification. The Borrower hereby indemnifies and agrees to hold harmless
the Revolving Credit Lenders, the Issuing Bank and the Administrative Agent and
their respective Affiliates, and the respective officers, directors, employees
and agents of such Persons (each an “L/C Indemnified Person”), from and against
any and all claims, damages, losses, liabilities, costs or expenses of any kind
or nature whatsoever which the Revolving Credit Lenders, the Issuing Bank or the
Administrative Agent or any such Person may incur or which may be claimed
against any of them by reason of or in connection with any Letter of Credit
(collectively, the “L/C Indemnified Amounts”), and none of the L/C Indemnified
Persons shall be liable or responsible for:
(i) the use which may be made of any Letter of Credit or for any acts or
omissions of any beneficiary in connection therewith;
(ii) the validity, sufficiency or genuineness of documents or of any endorsement
thereon, even if such documents should in fact prove to be in any or all
respects invalid, insufficient, fraudulent or forged;
(iii) payment by the Issuing Bank to the beneficiary under any Letter of Credit
against presentation of documents which do not strictly comply with the terms of
any Letter of Credit (unless such payment resulted from the gross negligence,
bad faith or willful misconduct of the Issuing Bank), including failure of any
documents to bear any reference or adequate reference to such Letter of Credit;
(iv) any error, omission, interruption or delay in transmission, dispatch or
delivery of any message or advice, however transmitted, in connection with any
Letter of Credit; or
(v) any other event or circumstance whatsoever arising in connection with any
Letter of Credit.
It is understood that in making any payment under a Letter of Credit, the
Issuing Bank will rely on documents presented to it under such Letter of Credit
as to any and all matters set forth therein without further investigation and
regardless of any notice or information to the contrary.
With respect to subparagraphs (i) through (v) hereof, (A) the Borrower shall not
be required to indemnify any L/C Indemnified Person for any L/C Indemnified
Amounts to the extent such amounts result from the gross negligence, bad faith
or willful misconduct of such L/C Indemnified Person or any officer, director,
employee or agent of such L/C Indemnified Person and (B) the Administrative
Agent and the Issuing Bank shall be liable to the Borrower to the extent, but
only to the extent, of any direct, as opposed to consequential or incidental,
damages suffered by the Borrower which were caused by the gross
55



--------------------------------------------------------------------------------



negligence, bad faith or willful misconduct of any L/C Indemnified Person or by
the Issuing Bank’s wrongful dishonor of any Letter of Credit after the
presentation to it by the beneficiary thereunder of a draft or other demand for
payment and other documentation strictly complying with the terms and conditions
of such Letter of Credit.
(j) Right of Reimbursement. Each Revolving Credit Lender agrees to reimburse the
Issuing Bank on demand, pro rata in accordance with its respective Applicable
Revolving Credit Percentage, for (A) the reasonable out-of-pocket costs and
expenses of the Issuing Bank to be reimbursed by the Borrower pursuant to any
Letter of Credit Agreement or any Letter of Credit, to the extent not reimbursed
by the Borrower or any of its Subsidiaries and (B) any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs, fees,
reasonable out-of-pocket expenses or disbursements of any kind and nature
whatsoever which may be imposed on, incurred by or asserted against the Issuing
Bank in any way relating to or arising out of this Agreement (including Section
2.07(f)(iii)), any Letter of Credit, any documentation or any transaction
relating thereto, or any Letter of Credit Agreement, to the extent not
reimbursed by the Borrower, except to the extent that such liabilities, losses,
costs or expenses were incurred by the Issuing Bank as a result of the Issuing
Bank’s gross negligence, bad faith or willful misconduct or by the Issuing
Bank’s wrongful dishonor of any Letter of Credit after the presentation to it by
the beneficiary thereunder of a draft or other demand for payment and other
documentation strictly complying with the terms and conditions of such Letter of
Credit.
Section 2.08 Swing Line.
(a) Swing Line Loans. Each Swing Line Lender may, on the terms and subject to
the conditions hereinafter set forth (including without limitation Section
2.08(c)), but shall not be required to, make one or more Swing Line Loans to the
Borrower from time to time on any Business Day during the period from the
Effective Date hereof until (but excluding) the Revolving Credit Maturity Date
in an aggregate amount not to exceed at any one time outstanding the Swing Line
Maximum Amount. Subject to the terms set forth herein, advances, repayments and
re-advances may be made under the Swing Line.
(b) Accrual of Interest and Maturity; Evidence of Indebtedness.
(i) Each Swing Line Lender shall maintain in accordance with its usual practice
an account or accounts evidencing indebtedness of the Borrower to such Swing
Line Lender resulting from each Swing Line Loan made by it from time to time,
including the amount and date of each Swing Line Loan, its applicable interest
rate, its Interest Period, if any, and the amount and date of any repayment made
on any Swing Line Loan from time to time. The entries made in such account or
accounts of such Swing Line Lender shall be prima facie evidence, absent
manifest error, of the existence and amounts of the obligations of the Borrower
therein recorded; provided, however, that the failure of any Swing Line Lender
to maintain such account, as applicable, or any error therein, shall not in any
manner affect the obligation of Borrower to repay the Swing Line Loans (and all
other amounts owing with respect thereto) in accordance with the terms of this
Agreement.
(ii) the Borrower agrees that, upon the written request of any Swing Line
Lender, the Borrower will execute and deliver to such Swing Line Lender a Swing
Line Note.
(iii) the Borrower unconditionally promises to pay to the Administrative Agent
for the account of the applicable Swing Line Lender the then unpaid principal
amount of each Swing Line Loan (plus all accrued and unpaid interest) made by
such Swing Line Lender on (A) the earlier of (1) the Termination Date and (2)
the tenth Business Day after such Swing Line Loan is made
56



--------------------------------------------------------------------------------



and (B) on such other dates and in such other amounts as may be required from
time to time pursuant to this Agreement. Subject to the terms and conditions
hereof, each Swing Line Loan shall, from time to time after the date of such
Loan (until paid), bear interest at the rate specified in Section 3.02.
(c) Requests for Swing Line Loans. The Borrower may request a Swing Line Loan by
the delivery to the applicable Swing Line Lender of a Request for Swing Line
Loan executed by a Responsible Officer for the Borrower, subject to the
following:
(i) each such Request for Swing Line Loan shall set forth the information
required on the Request for Swing Line Loan, including without limitation, (A)
the proposed date of such Swing Line Loan, which must be a Business Day, (B)
whether such Swing Line Loan is to be a ABR Loan or a Quoted Rate Loan, and (C)
in the case of a Quoted Rate Loan, the duration of the Interest Period
applicable thereto;
(ii) on the proposed date of such Swing Line Loan, after giving effect to all
outstanding requests for Swing Line Loans made by the Borrower as of the date of
determination, (A) the aggregate principal amount of all Swing Line Loans
outstanding on such date shall not exceed the Swing Line Maximum Amount and (B)
such Swing Line Lender’s Revolving Credit Exposure shall not exceed its
Commitment;
(iii) on the proposed date of such Swing Line Loan, after giving effect to all
outstanding requests for Revolving Credit Loans and Swing Line Loans and Letters
of Credit requested by the Borrower on such date of determination (including,
without duplication, Loans that are deemed disbursed pursuant to Section
2.07(f)(iii) in respect of the Borrower’s Reimbursement Obligations hereunder),
the sum of (A) the aggregate principal amount of all Revolving Credit Loans and
the Swing Line Loans outstanding on such date plus (B) the Letter of Credit
Obligations on such date shall not exceed the lesser of (x) the Aggregate
Maximum Credit Amounts, (y) the then applicable Borrowing Base and (z) the
Aggregate Elected Commitment Amount;
(iv) (A) in the case of a Swing Line Loan that is an ABR Loan, the principal
amount of the initial funding of such Loan, as opposed to any refunding or
conversion thereof, shall be at least $250,000 or such lesser amount as may be
agreed to by the applicable Swing Line Lender, and (B) in the case of a Swing
Line Loan that is a Quoted Rate Loan, the principal amount of such Loan, plus
any other outstanding Swing Line Loans to be then combined therewith having the
same Interest Period, if any, shall be at least $250,000 or such lesser amount
as may be agreed to by the applicable Swing Line Lender, and at any time there
shall not be in effect more than three (3) Interest Periods;
(v) each such Request for Swing Line Loan shall be delivered to the applicable
Swing Line Lender by 2:00 p.m. (New York time) on the proposed date of the Swing
Line Loan;
(vi) each Request for Swing Line Loan, once delivered to such Swing Line Lender,
shall not be revocable by the Borrower, and shall constitute and include a
certification by the Borrower as of the date thereof that the conditions set
forth in subsections (a), (b) and (c) of Section 6.02 have been satisfied;
(vii) At the option of the Administrative Agent, subject to revocation by the
Administrative Agent at any time and from time to time and so long as the
Administrative Agent is the applicable Swing Line Lender, the Borrower may
utilize the Administrative Agent’s “Sweep to Loan” automated system for
obtaining Swing Line Loans and making periodic repayments. At any time during
57



--------------------------------------------------------------------------------



which the “Sweep to Loan” system is in effect, Swing Line Loans shall be
advanced to fund borrowing needs pursuant to the terms of the Sweep Agreement.
Each time a Swing Line Loan is made using the “Sweep to Loan” system, the
Borrower shall be deemed to have certified to the Administrative Agent and the
Lenders each of the matters set forth in Section 2.08(c). Principal and interest
on such Swing Line Loans requested, or deemed requested, pursuant to this
Section 2.08 shall be paid pursuant to the terms and conditions of the Sweep
Agreement without any deduction, setoff or counterclaim whatsoever. Unless
sooner paid pursuant to the provisions hereof or the provisions of the Sweep
Agreement, the principal amount of such Swing Line Loans shall be paid in full,
together with accrued interest thereon, on the Revolving Credit Maturity Date.
The Administrative Agent may suspend or revoke the Borrower’s privilege to use
the “Sweep to Loan” system at any time and from time to time for any reason and,
immediately upon any such revocation, the “Sweep to Loan” system shall no longer
be available to the Borrower for the funding of such Swing Line Loans hereunder
(or otherwise), and the regular procedures set forth in this Section 2.08 for
the making of Swing Line Loans shall be deemed immediately to apply. The
Administrative Agent may, at its option, also elect to make Swing Line Loans
upon the Borrower’s telephone requests on the basis set forth in the last
paragraph of Section 2.03, provided that Borrower complies with the provisions
set forth in this Section 2.08.
(d) Disbursement of Swing Line Loans. Upon receiving any executed Request for
Swing Line Loan from the Borrower and the satisfaction of the conditions set
forth in Section 2.08(c), the applicable Swing Line Lender shall make available
to the Borrower the amount so requested in Dollars not later than 3:00 p.m. (New
York time) on the date of such Loan, by credit to an account of the Borrower
maintained with the Administrative Agent or to such other account or third party
as the Borrower may reasonably direct in writing, subject to applicable law,
provided such direction is timely given. The applicable Swing Line Lender shall
promptly notify the Administrative Agent of any such Swing Line Loan by
telephone, telex or telecopier.
(e) Refunding of or Participation Interest in Swing Line Loans.
(i) Each Swing Line Lender may by written notice given to the Administrative
Agent require the Revolving Credit Lenders to acquire participations in all or a
portion of its Swing Line Loans outstanding. Such notice shall specify the
aggregate amount of such Swing Line Loans in which Revolving Credit Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each Revolving Credit Lender, specifying in such notice
such Revolving Credit Lender’s Applicable Revolving Credit Percentage of such
Swing Line Loans. Each Revolving Credit Lender hereby absolutely and
unconditionally agrees, promptly upon receipt of such notice from the
Administrative Agent (and in any event, if such notice is received by 12:00
noon, New York time, on a Business Day no later than 5:00 p.m. New York time on
such Business Day and if received after 12:00 noon, New York time, on a Business
Day means no later than 10:00 a.m. New York time on the immediately succeeding
Business Day), to pay to the Administrative Agent, for the account of the
applicable Swing Line Lender, such Revolving Credit Lender’s Applicable
Revolving Credit Percentage of such Swing Line Loans (the “Refunded Swing Line
Loans”);
provided, however, that the Swing Line Loans carried at the Quoted Rate which
are refunded with Revolving Credit Loans at the request of the applicable Swing
Line Lender at a time when no Default or Event of Default has occurred and is
continuing shall not be subject to Section 5.02 and no losses, costs or expenses
may be assessed by such Swing Line Lender against the Borrower or the Revolving
Credit Lenders as a consequence of such refunding. The applicable Revolving
Credit Loans used to refund any such Swing Line Loans shall be ABR Loans. In
connection with the making of any such Refunded Swing Line Loans or the purchase
of a participation interest in Swing Line Loans under Section 2.08(e)(ii), the
58



--------------------------------------------------------------------------------



Swing Line Lender shall retain its claim against the Borrower for any unpaid
interest or fees in respect thereof accrued to the date of such refunding.
Unless any of the events described in Section 10.01(h) or (i) shall have
occurred (in which event the procedures of Section 2.08(e)(ii) shall apply) and
regardless of whether the conditions precedent set forth in this Agreement to
the making of a Revolving Credit Loan are then satisfied (but subject to Section
2.08(e)(iii)), each Revolving Credit Lender shall make the proceeds of its
Revolving Credit Loan available to the Administrative Agent for the benefit of
the applicable Swing Line Lender at the office of the Administrative Agent
specified in Section 2.04(a) prior to 11:00 a.m. (New York time) on the Business
Day next succeeding the date such notice is given, in immediately available
funds. The proceeds of such Revolving Credit Loans shall be immediately applied
to repay the Refunded Swing Line Loans, subject to Section 5.02.
(ii) If, prior to the making of a Revolving Credit Loan pursuant to Section
2.08(e)(i), one of the events described in Section 10.01(h) or Section 10.01(i)
shall have occurred, each Revolving Credit Lender will, on the date such
Revolving Credit Loan was to have been made, purchase from the applicable Swing
Line Lender an undivided participating interest in each of its Swing Line Loans
that was to have been refunded in an amount equal to its Applicable Revolving
Credit Percentage of such Swing Line Loans. Each Revolving Credit Lender within
the time periods specified in Section 2.08(e)(i), as applicable, shall
immediately transfer to Administrative Agent, for the benefit of the applicable
Swing Line Lender, in immediately available funds, an amount equal to its
Applicable Revolving Credit Percentage of the aggregate principal amount of all
of its Swing Line Loans outstanding as of such date. Upon receipt thereof, the
Administrative Agent will deliver to such Revolving Credit Lender a Swing Line
Participation Certificate evidencing such participation.
(iii) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
to refund Swing Line Loans, and to purchase participation interests, in
accordance with Section 2.08(e)(i) and Section 2.08(e)(ii), respectively, shall
be absolute and unconditional and shall not be affected by any circumstance,
including, without limitation, (A) any set-off, counterclaim, recoupment,
defense or other right which such Revolving Credit Lender may have against any
Swing Line Lender, the Borrower or any other Person for any reason whatsoever;
(B) the occurrence or continuance of any Default or Event of Default; (C) any
adverse change in the condition (financial or otherwise) of the Borrower or any
other Person; (D) any breach of this Agreement or any other Loan Document by the
Borrower or any other Person; (E) any inability of the Borrower to satisfy the
conditions precedent to borrowing set forth in this Agreement on the date upon
which such Revolving Credit Loan is to be made or such participating interest is
to be purchased; (F) the reduction or termination of the Commitments hereunder;
or (G) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing. If any Revolving Credit Lender does not make
available to the Administrative Agent the amount required pursuant to Section
2.08(e)(i) or Section 2.08(e)(ii), as the case may be, the Administrative Agent
on behalf of the applicable Swing Line Lender, shall be entitled to recover such
amount on demand from such Revolving Credit Lender, together with interest
thereon for each day from the date of non-payment until such amount is paid in
full (x) for the first two (2) Business Days such amount remains unpaid, at the
NYFRB Rate and (y) thereafter, at the rate of interest then applicable to such
Swing Line Loans. The obligation of any Revolving Credit Lender to make
available its pro rata portion of the amounts required pursuant to Section
2.08(e)(i) or Section 2.08(e)(ii) shall not be affected by the failure of any
other Revolving Credit Lender to make such amounts available, and no Revolving
Credit Lender shall have any liability to any of the Borrower or any of its
Subsidiaries, the Administrative Agent, the Swing Line Lenders, or any other
Revolving Credit Lender or any other party for another Revolving Credit Lender’s
failure to make available the amounts required under Section 2.08(e)(i) or
Section 2.08(e)(ii).
59



--------------------------------------------------------------------------------



ARTICLE III   PAYMENTS OF PRINCIPAL AND INTEREST ON REVOLVING CREDIT LOANS AND
SWING LINE LOANS; PREPAYMENTS OF REVOLVING CREDIT LOANS; FEES
Section 3.01 Repayment of Revolving Credit Loans and Swing Line Loans. The
Borrower hereby unconditionally promises to pay to the Administrative Agent for
the account of each Revolving Credit Lender the then unpaid principal amount of
each Revolving Credit Loan on the Termination Date and for the account of the
Swing Line Lender the then unpaid principal amount of each Swing Line Loan on
the dates provided for in Section 2.08(b)(iii).
Section 3.02 Interest on Revolving Credit Loans and Swing Line Loans.
(a) ABR Revolving Credit Loans. The Revolving Credit Loans comprising each ABR
Borrowing shall bear interest at the Alternate Base Rate plus the Applicable
Margin, but in no event to exceed the Highest Lawful Rate.
(b) Eurodollar Revolving Credit Loans. The Revolving Credit Loans comprising
each Eurodollar Borrowing shall bear interest at the Adjusted LIBO Rate for the
Interest Period in effect for such Revolving Credit Borrowing plus the
Applicable Margin, but in no event to exceed the Highest Lawful Rate.
(c) Swing Line Loans. (i) Each ABR Swing Line Loan shall bear interest at the
Alternate Base Rate plus the Applicable Margin, but in no event to exceed the
Highest Lawful Rate, and (ii) each Quoted Rate Loan shall bear interest at its
Quoted Rate, but in no event to exceed the Highest Lawful Rate.
(d) Post-Default Rate. Notwithstanding the foregoing, if an Event of Default
specified in Section 10.01(a) or Section 10.01(b) has occurred and is
continuing, then all overdue Obligations shall bear interest, after as well as
before judgment, at a rate per annum equal to (x) in the case of overdue Loans,
two percent (2%) plus the rate applicable to such Loans (including the
Applicable Margin applicable with respect to such Loans) or (y) in the case of
any other overdue Obligations, two percent (2%) plus the rate applicable to ABR
Revolving Credit Loans (including the Applicable Margin applicable with respect
to ABR Revolving Credit Loans), in each case, not to exceed the Highest Lawful
Rate in any event.
(e) Interest Payment Dates; Interest Payments for Swing Line Loans. Accrued
interest on each Revolving Credit Loan shall be payable in arrears on each
Interest Payment Date for such Revolving Credit Loan and on the Termination
Date; provided that interest accrued pursuant to Section 3.02(d) shall be
payable on demand, in the event of any repayment or prepayment of any Revolving
Credit Loan (other than an optional prepayment of an ABR Revolving Credit Loan
prior to the Termination Date), accrued interest on the principal amount repaid
or prepaid shall be payable on the date of such repayment or prepayment, and in
the event of any conversion of any Eurodollar Revolving Credit Loan prior to the
end of the current Interest Period therefor, accrued interest on such Revolving
Credit Loan shall be payable on the effective date of such conversion. Accrued
interest on each ABR Swing Line Loan shall be payable in arrears on the first
day of each month and on the Termination Date. Accrued interest on each Quoted
Rate Loan shall be payable on the last day of the Interest Period applicable
thereto. Notwithstanding the foregoing, all accrued and unpaid interest on any
Swing Line Loan refunded pursuant to Section 2.08(e) shall be due and payable in
full on the date such Swing Line Loan is refunded or converted.
60



--------------------------------------------------------------------------------



(f) Interest Rate Computations. All interest on Revolving Credit Loans and Swing
Line Loans shall be computed on the basis of a year of 360 days, unless such
computation would exceed the Highest Lawful Rate, in which case interest shall
be computed on the basis of a year of 365 days (or 366 days in a leap year),
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error, and be binding upon the
parties hereto.
Section 3.03 Prepayments of Revolving Credit Loans and Swing Line Loans.
(a) Optional Prepayments. The Borrower shall have the right at any time and from
time to time to prepay any Revolving Credit Borrowing or Swing Line Loan in
whole or in part, subject to prior notice in accordance with Section 3.03(b).
(b) Notice and Terms of Optional Prepayment. The Borrower shall notify the
Administrative Agent by telephone (confirmed by facsimile) of any prepayment
hereunder in the case of prepayment of a Eurodollar Revolving Credit Borrowing,
not later than 12:00 noon, New York time, three Business Days before the date of
prepayment, in the case of prepayment of an ABR Revolving Credit Borrowing, not
later than 12:00 noon, New York time, one Business Day before the date of
prepayment and, in the case of prepayment of an ABR Swing Line Loan or Quoted
Rate Loan, not later than 12:00 noon, New York time, on the date of prepayment.
Each such notice shall be irrevocable and shall specify the prepayment date and
the principal amount of each Revolving Credit Borrowing or Swing Line Loan or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.05(b), then such notice of prepayment may be revoked
if such notice of termination is revoked in accordance with Section 2.05(b).
Promptly following receipt of any such notice relating to a Revolving Credit
Borrowing or Swing Line Loan, the Administrative Agent shall advise the
Revolving Credit Lenders of the contents thereof. Each partial prepayment of any
Revolving Credit Borrowing or Swing Line Loan shall be in an amount that would
be permitted in the case of an advance of a Revolving Credit Borrowing or Swing
Line Loan of the same Type as provided in Section 2.02. Each prepayment of a
Revolving Credit Borrowing shall be applied ratably to the Revolving Credit
Loans included in the prepaid Revolving Credit Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 3.02.
(c) Mandatory Prepayments.
(i) If, after giving effect to any termination or reduction of the Aggregate
Maximum Credit Amounts pursuant to Section 2.05(b) or reduction of the Aggregate
Elected Commitment Amount pursuant to Section 2.01(b), the total Revolving
Credit Exposures exceeds the total Commitments, then the Borrower shall prepay
the Revolving Credit Borrowings and Swing Line Loans on the date of such
termination or reduction in an aggregate principal amount equal to such excess,
and if any excess remains after prepaying all of the Revolving Credit Borrowings
and Swing Line Loans as a result of Letter of Credit Obligations, Cash
Collateralize such excess in an amount equal to the greater of (x) the amount of
such Letter of Credit Obligations and (y) the maximum amount that may be
available to be drawn at any time prior to the stated expiry of all outstanding
Letters of Credit.
(ii) (A) Upon any Scheduled Redetermination or Interim Redetermination, if the
total Revolving Credit Exposures exceeds the redetermined or adjusted Borrowing
Base and the
61



--------------------------------------------------------------------------------



Administrative Agent sends a New Borrowing Base Notice to the Borrower
indicating such deficiency (each, a “Borrowing Base Deficiency Notice”), then
the Borrower shall within ten (10) Business Days following receipt of such
Borrowing Base Deficiency Notice elect whether to (1) prepay the Revolving
Credit Borrowings and Swing Line Loans by an amount which would, if prepaid
immediately, reduce the total Revolving Credit Exposures to the amount of the
Borrowing Base, (2) provide additional Oil and Gas Properties (accompanied by
reasonably acceptable engineering data) not evaluated in the most recently
delivered Reserve Report having present values which, in the reasonable opinion
of the Majority Revolving Credit Lenders, based upon the Majority Revolving
Credit Lenders’ good faith evaluation of the engineering data provided them,
taken in the aggregate are sufficient to increase the Borrowing Base to an
amount at least equal to the total Revolving Credit Exposures and execute one or
more Security Instruments (or cause a Subsidiary to execute one or more Security
Instruments) covering such other Oil and Gas Properties as are reasonably
acceptable to the Majority Revolving Credit Lenders, or (3) do any combination
of the foregoing. If the Borrower fails to make an election within ten (10)
Business Days after the Borrower’s receipt of the Borrowing Base Deficiency
Notice, then Borrower shall be deemed to have selected the prepayment option
specified in Section 3.03(c)(ii)(A)(1). To the extent any prepayment of
Revolving Credit Borrowings and Swing Line Loans is required hereunder, if any
excess of total Revolving Credit Exposures over the Borrowing Base then in
effect remains after prepaying all Revolving Credit Borrowings and Swing Line
Loans as a result of Letter of Credit Obligations, the Borrower shall Cash
Collateralize such excess in an amount equal to the greater of (x) the amount of
such Letter of Credit Obligations and (y) the maximum amount that may be
available to be drawn at any time prior to the stated expiry of all outstanding
Letters of Credit.
(A) The Borrower shall deliver such prepayments or Security Instruments covering
additional Oil and Gas Properties in accordance with its election (or deemed
election) pursuant to Section 3.03(c)(ii)(A) as follows:
(1) Prepayment Elections. If the Borrower elects to prepay an amount in
accordance with Section 3.03(c)(ii)(A) above, then the Borrower may make such
prepayment in six (6) equal consecutive monthly installments beginning within
thirty (30) days after Borrower’s receipt of the Borrowing Base Deficiency
Notice and continuing on the same day of each month thereafter; provided that
all payments required to be made pursuant to this Section 3.03(c)(ii)(B)(1) must
be made on or prior to the Termination Date.
(2) Elections to Mortgage Additional Oil and Gas Properties. If the Borrower
elects to provide additional Oil and Gas Properties in accordance with Section
3.03(c)(ii)(A) above, then (i) within fifteen (15) days following such election,
the Borrower shall provide such properties as shall be reasonably acceptable to
the Majority Revolving Credit Lenders having present values which, in the
reasonable opinion of the Majority Revolving Credit Lenders, based upon the
Majority Revolving Credit Lenders’ good faith evaluation of the engineering data
provided them, taken in the aggregate are sufficient to increase the Borrowing
Base to an amount at least equal to the total Revolving Credit Exposures, and
(ii) the Borrower or such Subsidiary shall execute, acknowledge and deliver to
the Administrative Agent one or more Security Instruments within thirty (30)
days after the Borrower’s designation of such properties (or such longer time as
determined by the Administrative Agent); provided, however (x) if none of the
additional Oil and Gas Properties offered by the Borrower are reasonably
acceptable to the Majority Revolving Credit Lenders, the Borrower shall be
deemed to have elected the prepayment option specified in Section
3.03(c)(ii)(A)(1) (and Borrower shall make such prepayment in accordance with
Section 3.03(c)(ii)(B)(1)); and (y) if the aggregate present values of
additional Oil and Gas Properties which are reasonably acceptable to the
62



--------------------------------------------------------------------------------



Majority Revolving Credit Lenders are insufficient to eliminate the Borrowing
Base deficiency, then the Borrower shall be deemed to have selected the option
specified in Section 3.03(c)(ii)(A)(3) (and the Borrower shall make prepayment
and deliver or cause to be delivered one or more Security Instruments as
provided in Section 3.03(c)(ii)(B)(3)). Together with such Security Instruments,
the Borrower shall deliver to the Administrative Agent title opinions and/or
other title information and data acceptable to the Administrative Agent such
that the Administrative Agent shall have received, together with the title
information previously delivered to the Administrative Agent, satisfactory title
information on at least 90% of the total value of the total value of the proved
Oil and Gas Properties evaluated by the most recent Reserve Report and which are
required to be Mortgaged Properties hereunder.
(3) Combination Elections. If the Borrower elects (or is deemed to have elected)
to eliminate the Borrowing Base deficiency by a combination of prepayment and
mortgaging of additional Oil and Gas Properties in accordance with Section
3.03(c)(ii)(A)(3), then within thirty (30) days after the Borrower’s designation
of such properties (or such longer time as determined by the Administrative
Agent), the Borrower shall (or shall cause a Subsidiary to) execute, acknowledge
and deliver to the Administrative Agent one or more Security Instruments
covering such additional Oil and Gas Properties and pay the Administrative Agent
the amount by which the Borrowing Base deficiency exceeds the present values of
such additional Oil and Gas Properties in six (6) equal consecutive monthly
installments beginning within thirty (30) days after Borrower’s receipt of the
Borrowing Base Deficiency Notice and continuing on the same day of each month
thereafter; provided that all payments required to be made pursuant to this
Section 3.03(c)(ii)(B)(3) must be made on or prior to the Termination Date.
(iii) Upon any adjustment to the Borrowing Base pursuant to Section 9.11 or
pursuant to Section 2.06(e), if the total Revolving Credit Exposures exceeds the
Borrowing Base as adjusted, then the Borrower shall prepay the Revolving Credit
Borrowings and Swing Line Loans in an aggregate principal amount equal to such
excess, and if any excess remains after prepaying all of the Revolving Credit
Borrowings and Swing Line Loans as a result of Letter of Credit Obligations,
Cash Collateralize such excess in an amount equal to the greater of (x) the
amount of such Letter of Credit Obligations and (y) the maximum amount that may
be available to be drawn at any time prior to the stated expiry of all
outstanding Letters of Credit. The Borrower shall be obligated to make such
prepayment and/or Cash Collateralize such excess on the first (1st) Business Day
after it receives the applicable New Borrowing Base Notice in accordance with
Section 2.06(d); provided that all payments required to be made pursuant to this
Section 3.03(c)(iii) must be made on or prior to the Termination Date.
(iv) [Reserved].
(v) Each prepayment of Revolving Credit Borrowings and Swing Line Loans pursuant
to this Section 3.03(c) shall be applied, first, ratably to any ABR Revolving
Credit Borrowings then outstanding, and second, to any ABR Swing Line Loans then
outstanding, third, to any Eurodollar Revolving Credit Borrowings then
outstanding, and if more than one Eurodollar Revolving Credit Borrowing is then
outstanding, to each such Eurodollar Revolving Credit Borrowing in order of
priority beginning with the Eurodollar Revolving Credit Borrowing with the least
number of days remaining in the Interest Period applicable thereto and ending
with the Eurodollar Revolving Credit Borrowing with the most number of days
remaining in the Interest Period applicable thereto, and, fourth, to Quoted Rate
Loans; provided, however, if any excess remains after the prepayment of all
Revolving Credit Borrowings and Swing Line Loans and after the Borrower Cash
Collateralizes all Letter of Credit Obligations or outstanding Letters of
Credit, such excess shall be prepaid by the Borrower.
63



--------------------------------------------------------------------------------



(vi) Each prepayment of Revolving Credit Borrowings and Swing Line Loans
pursuant to this Section 3.03(c) shall be accompanied by accrued interest on the
amount prepaid to the extent required by Section 3.02 or Section 5.06, as
applicable.
(vii) To the extent that any prepayment is due under Section 3.03(c)(ii) or
(iii), upon receipt by the Borrower or any of its Subsidiaries of Net Cash
Proceeds from the issuance of Debt, except as permitted under Section 9.02(a),
(b), (c), (d), (e), (g), (i) and (k), the Borrower shall prepay the Revolving
Credit Borrowings and Swing Line Loans in an amount equal to the lesser of (x)
the outstanding prepayment due under Section 3.03(c)(ii) and (y) the amount
necessary to prepay the Revolving Credit Borrowings and Swing Line Loans
pursuant to Section 3.03(c)(iii) and, with respect to a prepayment under clause
(y) above, if any excess remains after paying all of the Revolving Credit
Borrowings and Swing Line Loans, the Borrower shall Cash Collateralize such
excess in an amount equal to the greater of (A) the amount of Letter of Credit
Obligations outstanding and (B) the maximum amount that may be available to be
drawn at any time prior to the stated expiry of all outstanding Letters of
Credit.
(d) No Premium or Penalty. Prepayments permitted or required under this Section
3.03 shall be without premium or penalty, except as required under Section 5.02.
Section 3.04 Fees.
(a) Commitment Fees. Except as otherwise provided in Section 5.03(b), the
Borrower agrees to pay to the Administrative Agent for the account of each
Revolving Credit Lender a commitment fee, which shall accrue at the applicable
Commitment Fee Rate on the actual daily amount of the undrawn Commitment of such
Revolving Credit Lender during the period from and including the date of this
Agreement to but excluding the Termination Date (such fee, the “Commitment
Fee”); provided, that for purposes of calculating the Commitment Fee owing to
any Revolving Credit Lender, the undrawn Commitment of such Revolving Credit
Lender shall not be reduced by the amount of such Lender’s Applicable Revolving
Credit Percentage of any Swing Line Loan that is not a Refunded Swing Line Loan.
Accrued Commitment Fees shall be payable in arrears on the last day of each
March, June, September and December of each year (with respect to the preceding
three months or portion thereof) and on the Termination Date (and, if
applicable, thereafter on demand), commencing on the first such date to occur
after the date hereof. If there is any change in the Commitment of any Revolving
Credit Lender during any such three-month period, the actual daily amount of the
Commitment shall be computed and multiplied by the Commitment Fee Rate
separately for each period during such three-month period such Commitment was in
effect. All Commitment Fees shall be computed on the basis of a year of 360
days, unless such computation would exceed the Highest Lawful Rate, in which
case interest shall be computed on the basis of a year of 365 days (or 366 days
in a leap year), and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
(b) Administrative Agent Fees. The Borrower agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times set
forth in the Agency Fee Letter or as otherwise agreed between the Borrower and
the Administrative Agent.
(c) Arranger Fees. The Borrower agrees to pay to the Arrangers, for their own
account, fees payable in the amounts and at the times set forth in the Fee
Letter or as otherwise agreed between the Borrower and the Arrangers.
64



--------------------------------------------------------------------------------



ARTICLE IV   PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS
Section 4.01 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) Payment Procedure.
(i) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise provided herein, all payments made by the Borrower of principal,
interest or fees hereunder shall be made without setoff or counterclaim on the
date specified for payment under this Agreement and must be received by the
Administrative Agent not later than 1:00 p.m. (New York time) on the date such
payment is required or intended to be made in Dollars in immediately available
funds to the Administrative Agent at the Administrative Agent’s office located
at 270 Park Avenue, New York, New York 10017, for the ratable benefit of the
Revolving Credit Lenders in the case of payments in respect of the Revolving
Credit Loans and any Letter of Credit Obligations. Any payment received by the
Administrative Agent after 1:00 p.m. (New York time) shall be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue. Upon receipt of each such payment, the Administrative Agent
shall make prompt payment to each applicable Lender, or, in respect of
Eurodollar Borrowing, such Lender’s Eurodollar Lending Office, in like funds and
currencies, of all amounts received by it for the account of such Lender.
(ii) Unless the Administrative Agent shall have been notified in writing by the
Borrower at least two (2) Business Days prior to the date on which any payment
to be made by the Borrower is due that the Borrower does not intend to remit
such payment, the Administrative Agent may, in its sole discretion and without
obligation to do so, assume that the Borrower has remitted such payment when so
due and the Administrative Agent may, in reliance upon such assumption, make
available to each Revolving Credit Lender, as the case may be, on such payment
date an amount equal to such Lender’s share of such assumed payment. If the
Borrower has not in fact remitted such payment to the Administrative Agent, each
Lender shall forthwith on demand repay to the Administrative Agent the amount of
such assumed payment made available or transferred to such Lender, together with
the interest thereon, in respect of each day from and including the date such
amount was made available by the Administrative Agent to such Lender to the date
such amount is repaid to the Administrative Agent at a rate per annum equal to
the NYFRB Rate for the first two (2) Business Days that such amount remains
unpaid, and thereafter at a rate of interest then applicable to such Borrowings.
(iii) Subject to the definition of “Interest Period” in Section 1.02 of this
Agreement, whenever any payment to be made hereunder shall otherwise be due on a
day which is not a Business Day, such payment shall be made on the next
succeeding Business Day and such extension of time shall be included in
computing interest, if any, in connection with such payment.
(b) Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, Reimbursement Obligations, interest and fees then due hereunder,
such funds shall be applied first, towards payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and second, towards
payment of principal and Reimbursement Obligations then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of principal
and Reimbursement Obligations then due to such parties.
65



--------------------------------------------------------------------------------



(c) Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in Reimbursement
Obligations or Swing Line Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans and participations in
Reimbursement Obligations and Swing Line Loans and accrued interest thereon than
the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans and participations in Reimbursement Obligations and Swing Line Loans of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and
participations in Reimbursement Obligations and Swing Line Loans; provided that
if any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
the provisions of this Section 4.01(c) shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in Reimbursement Obligations or Swing Line Loans to any assignee
or participant, other than to the Borrower or any Subsidiary thereof (as to
which the provisions of this Section 4.01(c) shall apply). The Borrower consents
to the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
Section 4.02 Deductions by the Administrative Agent; Defaulting Lender.
(a) Certain Deductions by the Administrative Agent. If any Lender shall fail to
make any payment required to be made by it pursuant to Section 2.04(a), Section
2.07(f) or Section 4.02, then the Administrative Agent may, in its sole
discretion (notwithstanding any contrary provision hereof), (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Lender hereunder, in the case of each of clause (i)
and (ii) above, in any order as determined by the Administrative Agent in its
discretion.
(b) Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
(i) The obligation of any Lender to make any Loan hereunder shall not be
affected by the failure of any other Lender to make any Loan under this
Agreement, and no Lender shall have any liability to the Borrower or any of
their Subsidiaries, the Administrative Agent, any other Lender, or any other
Person for another Lender’s failure to make any loan or Loan hereunder.
(ii) If any Lender shall become a Defaulting Lender, then such Defaulting
Lender’s right to participate in the administration of the loans, this Agreement
and the other Loan Documents, including without limitation any right to vote in
respect of any amendment, consent or waiver of the terms of this Agreement or
such other Loan Documents, or to direct or approve any action or inaction by the
Administrative Agent shall be suspended for the entire period that such Lender
remains a Defaulting Lender and the stated commitment amounts and outstanding
Loans of such Defaulting Lender
66



--------------------------------------------------------------------------------



shall not be included in determining whether all Lenders, the Required Revolving
Credit Lenders (or any class thereof) or the Majority Revolving Credit Lenders
(or any class thereof), as the case may be, have taken or may take any action
hereunder (including, without limitation, any action to approve any consent,
waiver or amendment to this Agreement or the other Loan Documents); provided,
however, that the foregoing shall not permit (A) an increase in such Defaulting
Lender’s stated commitment amounts, (B) the waiver, forgiveness or reduction of
the principal amount of any Obligations outstanding to such Defaulting Lender
(unless all other Lenders affected thereby are treated similarly), (C) the
extension of the final maturity date(s) of such Defaulting Lenders’ portion of
any of the loans or other extensions of credit or other obligations of the
Borrower owing to such Defaulting Lender, in each case without such Defaulting
Lender’s consent, (D) any other modification which under Section 12.02 requires
the consent of all Lenders or Lender(s) affected thereby which affects the
Defaulting Lender differently than the Non-Defaulting Lenders affected by such
modification, other than a change to or waiver of the requirements of Section
4.01(b) which results in a reduction of the Defaulting Lender’s commitment or
its share of the Obligations on a non-pro-rata basis.
(iii) To the extent and for so long as a Lender remains a Defaulting Lender and
notwithstanding the provisions of Section 4.01(b), the Administrative Agent
shall be entitled, without limitation, (A) to withhold or setoff and to apply in
satisfaction of those obligations for payment (and any related interest) in
respect of which the Defaulting Lender shall be delinquent or otherwise in
default to the Administrative Agent or any Lender (or to hold as cash collateral
for such delinquent obligations or any future defaults) the amounts otherwise
payable to such Defaulting Lender under this Agreement or any other Loan
Document, (B) if the amount of Loans made by such Defaulting Lender is less than
its Applicable Revolving Credit Percentage, as the case may be, requires, apply
payments of principal made by the Borrower amongst the Non-Defaulting Lenders on
a pro rata basis until all outstanding Loans are held by all Lenders according
to their respective Applicable Revolving Credit Percentages, and (C) to bring an
action or other proceeding, in law or equity, against such Defaulting Lender in
a court of competent jurisdiction to recover the delinquent amounts, and any
related interest. Performance by the Borrower of its obligations under this
Agreement and the other Loan Documents shall not be excused or otherwise
modified as a result of the operation of this Section, except to the extent
expressly set forth herein and in any event the Borrower shall not be required
to pay any Commitment Fee under Section 3.04(a) of this Agreement in respect of
such Defaulting Lender’s Unfunded Portion for the period during which such
Lender is a Defaulting Lender. Furthermore, the rights and remedies of the
Borrower, the Administrative Agent, the Issuing Bank, the Swing Line Lender and
the other Lenders against a Defaulting Lender under this Section 4.02(b) shall
be in addition to any other rights and remedies such parties may have against
the Defaulting Lender under this Agreement or any of the other Loan Documents,
applicable law or otherwise, and the Borrower waive no rights or remedies
against any Defaulting Lender.
Section 4.03 Disposition of Proceeds. The Security Instruments contain an
assignment by the Borrower and/or the Guarantors unto and in favor of the
Administrative Agent for the benefit of the Lenders of all of the Borrower’s or
each Guarantor’s interest in and to production and all proceeds attributable
thereto which may be produced from or allocated to the Mortgaged Property. The
Security Instruments further provide in general for the application of such
proceeds to the satisfaction of the Obligations and other obligations described
therein and secured thereby. Notwithstanding the assignment contained in such
Security Instruments, until the occurrence of an Event of Default, the
Administrative Agent and the Lenders agree that they will neither notify the
purchaser or purchasers of such production nor take any other action to cause
such proceeds to be remitted to the Administrative Agent or the Lenders, but the
Lenders will instead permit such proceeds to be paid to the Borrower and its
Subsidiaries
67



--------------------------------------------------------------------------------



and the Lenders hereby authorize the Administrative Agent to take such actions
as may be necessary to cause such proceeds to be paid to the Borrower and/or
such Subsidiaries.
ARTICLE V   INCREASED COSTS; REIMBURSEMENT OF PREPAYMENT COSTS;  TAXES; LIBO
RATE AVAILABILITY
Section 5.01 Increased Costs.
(a) Increased Costs. If any Change in Law shall:
(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank;
(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or
(iii) subject any recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other recipient of making, continuing, converting or maintaining
any Loan (or of maintaining its obligation to make any such Loan) or to increase
the cost to such Lender, the Issuing Bank or such other recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, the Issuing Bank or
such other recipient hereunder (whether of principal, interest or otherwise),
then the Borrower will pay to such Lender, the Issuing Bank or such other
recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, the Issuing Bank or such other recipient, as the case
may be, for such additional costs incurred or reduction suffered.
(b) Capital Adequacy and Other Increased Costs.
(i) If, after the Effective Date, the adoption or introduction of, or any change
in any applicable law, treaty, rule or regulation (whether domestic or foreign)
now or hereafter in effect and whether or not presently applicable to any Lender
or the Administrative Agent, or any interpretation or administration thereof by
any Governmental Authority charged with the interpretation or administration
thereof, or compliance by any Lender or the Administrative Agent with any
guideline, request or directive of any such authority (whether or not having the
force of law), including any risk based capital guidelines (each, a “Change in
Law”), affects or would affect the amount of capital or liquidity required to be
maintained by such Lender or the Administrative Agent (or any corporation
controlling such Lender or the Administrative Agent) and such Lender or the
Administrative Agent, as the case may be, determines that the amount of such
capital or liquidity is increased by or based upon the existence of such
Lender’s or the Administrative Agent’s obligations or Borrowings hereunder and
such increase has the effect of reducing the rate of return on such Lender’s or
the Administrative Agent’s (or such controlling corporation’s) capital as a
consequence of such obligations or Borrowings hereunder to a level below that
which such Lender or the Administrative Agent (or such controlling corporation)
could
68



--------------------------------------------------------------------------------



have achieved but for such circumstances (taking into consideration its policies
with respect to capital adequacy) by an amount deemed by such Lender or the
Administrative Agent to be material (collectively, “Increased Costs”), then the
Administrative Agent or such Lender shall notify the Borrower, and thereafter
the Borrower shall pay to such Lender or the Administrative Agent, as the case
may be, within ten (10) Business Days of written demand therefor from such
Lender or the Administrative Agent, additional amounts sufficient to compensate
such Lender or the Administrative Agent (or such controlling corporation) for
any increase in the amount of capital or liquidity and reduced rate of return
which such Lender or the Administrative Agent reasonably determines to be
allocable to the existence of such Lender’s or the Administrative Agent’s
obligations or Borrowings hereunder. A statement setting forth the amount of
such compensation, the methodology for the calculation and the calculation
thereof which shall also be prepared in good faith and in reasonable detail by
such Lender or the Administrative Agent, as the case may be, shall be submitted
by such Lender or by the Administrative Agent to the Borrower, reasonably
promptly after becoming aware of any event described in this Section 5.01(b) and
shall be conclusively presumed to be correct, absent manifest error.
Notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law” regardless of the date enacted, adopted or issued.
(ii) Notwithstanding the foregoing, however, the Borrower shall not be required
to pay any increased costs under Section 5.01(a), Section 5.01(b) or Section
2.07(d) for any period ending prior to the date that is 180 days prior to the
making of a Lender’s initial request for such additional amounts unless the
applicable Change in Law or other event resulting in such increased costs is
effective retroactively to a date more than 180 days prior to the date of such
request, in which case a Lender’s request for such additional amounts relating
to the period more than 180 days prior to the making of the request must be
given not more than 180 days after such Lender becomes aware of the applicable
Change in Law or other event resulting in such increased costs.
Section 5.02 Reimbursement of Prepayment Costs. If (a) the Borrower makes any
payment of principal with respect to any Eurodollar Borrowing or Quoted Rate
Loan on any day other than the last day of the Interest Period applicable
thereto (whether voluntarily, pursuant to any mandatory provisions hereof, by
acceleration, or otherwise); (b) the Borrower converts or refunds (or attempts
to convert or refund) any such Borrowing or Loan on any day other than the last
day of the Interest Period applicable thereto (except as described in Section
2.08(e)); (c) the Borrower fails to borrow, refund or convert any Eurodollar
Borrowing or Quoted Rate Loan after notice has been given by the Borrower to the
Administrative Agent in accordance with the terms hereof requesting such
Borrowing or Loan; or (d) if the Borrower fails to make any payment of principal
in respect of a Eurodollar Borrowing or Quoted Rate Loan when due, the Borrower
shall reimburse the Administrative Agent for itself and/or on behalf of any
Lender, as the case may be, within ten (10) Business Days of written demand
therefor for any resulting loss, cost or expense incurred (excluding the loss of
any Applicable Margin) by the Administrative Agent and Lenders, as the case may
be, as a result thereof, including, without limitation, any such loss, cost or
expense incurred in obtaining, liquidating, employing or redeploying deposits
from third parties, whether or not the Administrative Agent and Lenders, as the
case may be, shall have funded or committed to fund such Borrowing or Loan. The
amount payable hereunder by the Borrower to the Administrative Agent for itself
and/or on behalf of any Lender, as the case may be, shall be deemed to equal an
amount equal to the excess, if any, of (i) the amount of interest which would
have accrued on the amount so prepaid, or not so borrowed, refunded or
converted, for the period from the date of such prepayment or of such
69



--------------------------------------------------------------------------------



failure to borrow, refund or convert, through the last day of the relevant
Interest Period, at the applicable rate of interest for said Borrowing(s) or
Loans(s) provided under this Agreement, over (ii) the amount of interest (as
reasonably determined by the Administrative Agent and the Lenders, as the case
may be) which would have accrued to the Administrative Agent and the Lenders, as
the case may be, on such amount by placing such amount on deposit for a
comparable period with leading banks in the interbank Eurocurrency market.
Calculation of any amounts payable to any Lender under this paragraph shall be
made as though such Lender shall have actually funded or committed to fund the
relevant Borrowing or Loan through the purchase of an underlying deposit in an
amount equal to the amount of such Borrowing or Loan and having a maturity
comparable to the relevant Interest Period; provided, however, that any Lender
may fund any Eurodollar Borrowing or Quoted Rate Loan, as the case may be, in
any manner it deems fit and the foregoing assumptions shall be utilized only for
the purpose of the calculation of amounts payable under this paragraph.
The Administrative Agent and the Lenders shall deliver to the Borrower a
certificate setting forth the basis for determining such losses, costs and
expenses, which certificate shall be conclusively presumed correct, absent
manifest error.
Section 5.03 Taxes.
(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Credit Parties under any Loan Document shall be made free and
clear of and without deduction for any Taxes; provided that if any applicable
law (as determined in the good faith discretion of an applicable Withholding
Agent) requires the deduction or withholding of any Taxes from any such payments
by a Withholding Agent, then the applicable Withholding Agent shall be entitled
to make such deduction or withholding and shall timely pay the full amount
deducted or withheld to the relevant Governmental Authority in accordance with
applicable law and, if such Tax is an Indemnified Tax or Other Tax, the sum
payable by the Credit Parties shall be increased as necessary so that after
making all required deductions and withholdings (including deductions and
withholdings of Indemnified Taxes applicable to additional sums payable under
this Section 5.03(a)), the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions or withholdings been made.
(b) Payment of Other Taxes by the Borrower. The Credit Parties shall timely pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law, or, at the option of the Administrative Agent, timely reimburse
it for the payment of, any Other Taxes.
(c) Indemnification by the Borrower and Lenders.
(i) The Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, as applicable, within 10 Business Days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes payable or paid by the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, or
required to be withheld or deducted from a payment to such recipient on or with
respect to any payment by or on account of any obligation of the Borrower
hereunder (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 5.03) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate of the
Administrative Agent, a Lender or the Issuing Bank as to the amount of such
payment or liability under this Section 5.03 shall be delivered to the Borrower
by a Lender (with a copy to the Administrative Agent), or by the
70



--------------------------------------------------------------------------------



Administrative Agent on its own behalf or on behalf of a Lender, and shall be
conclusive absent manifest error.
(ii) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (A) any Indemnified Taxes attributable to such
Lender (but only to the extent that any Credit Party has not already indemnified
the Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Credit Parties to do so), (B) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 12.04(b)(viii)
relating to the maintenance of a Participant Register and (C) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
Section 5.03(c)(ii).
(d) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Credit Parties to a Governmental Authority pursuant to this Section 5.03,
such Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(e) Status of Lenders.
(i) Any Lender that is entitled to an exemption from or reduction of withholding
tax with respect to payments made under any Loan Document shall deliver to the
Withholding Agent, at the time or times reasonably requested by the Withholding
Agent, such properly completed and executed documentation reasonably requested
by the Withholding Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender shall
deliver such other documentation prescribed by applicable law or reasonably
requested by the Withholding Agent as will enable the Withholding Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 5.03(e)(ii)(A)
and Section 5.03(e)(ii)(B) and Section 5.03(e)(ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A) any Lender that is a U.S. Person shall deliver to the applicable Withholding
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Withholding Agent), executed copies of IRS Form W-9 certifying that such Lender
is exempt from U.S. federal backup withholding tax;
71



--------------------------------------------------------------------------------



(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the applicable Withholding Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Withholding Agent), whichever of the
following is applicable:
(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding tax pursuant to the “business profits” or “other
income” article of such tax treaty;
(2) executed copies of IRS Form W-8ECI;
(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit J-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 871(c)(3)(B)
of the Code, or a “controlled foreign corporation” related to the Borrower as
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E;
or
(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
J-2 or Exhibit J-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-4 on
behalf of each such direct and indirect partner; and
(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Withholding Agent (in such number of copies as shall be requested
by the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Withholding Agent), executed copies of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Withholding Agent to determine the withholding or deduction required to be made.
(D) If a payment made to a Lender under this Agreement would be subject to
United States federal withholding Taxes imposed by FATCA if such Lender fails to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably
72



--------------------------------------------------------------------------------



requested by the Withholding Agent, such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Withholding Agent as may be
necessary for the Withholding Agent to comply with its obligations under FATCA
and to determine that such Lender has complied with such Lender’s obligations
under FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 5.03(e)(ii)(D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Withholding Agent in writing of its
legal inability to do so.
(f) Treatment of Certain Refunds. If the Administrative Agent, a Lender or the
Issuing Bank determines, in its sole discretion exercised in good faith, that it
has received a refund of any Indemnified Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 5.03, it shall pay to the Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 5.03 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of the Administrative Agent, such Lender or the
Issuing Bank, as the case may be, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this Section 5.03(f)
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event that such indemnified party is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 5.03(f), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this Section
5.03(f), the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any Administrative Agent, Lender, or Issuing
Bank to make available its Tax returns (or any other information relating to its
Taxes that it deems confidential) to such Borrower or other indemnifying party
or any other Person.
Section 5.04 Mitigation Obligations; Designation of Different Lending Office. If
any Lender requests compensation under Section 5.01, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 5.03, then such
Lender shall (at the request of the Borrower) use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment would eliminate or reduce amounts payable pursuant to Section 5.01 or
Section 5.03, as the case may be, in the future and would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
Section 5.05 Replacement of Lenders. If (a) any Lender requests compensation
under Section 5.01, (b) the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 5.03, and, in each case, such Lender has
73



--------------------------------------------------------------------------------



declined or is unable to designate a different lending office in accordance with
Section 5.04, (c) any Lender is a Defaulting Lender (or would constitute a
Defaulting Lender under clause (a) of the definition thereof but for such
Lender’s good faith determination that one or more conditions precedent to
funding has not been satisfied and the Borrower disputes such determination),
(d) any Lender fails to provide its consent to increase or maintain the
Borrowing Base pursuant to Section 2.06(c)(iii) and the Required Revolving
Credit Lenders have provided their consent to increase or maintain the Borrowing
Base pursuant to Section 2.06(c)(iii), or (e) in connection with any consent to
or approval of any proposed amendment, waiver, consent or release with respect
to any Loan Document (other than an increase in the Borrowing Base) that
requires the consent of each Lender or the consent of each Lender affected
thereby, the consent of the Required Revolving Credit Lenders shall have been
obtained but any Revolving Credit Lender has not so consented to or approved
such proposed amendment, waiver, consent or release, then the Borrower may, at
its sole expense and effort, upon notice to such Revolving Credit Lender and the
Administrative Agent (and, in the case of clause (d) above, within thirty (30)
days of the effectiveness of the redetermination of the Borrowing Base pursuant
to Section 2.06(d)), require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 12.04(a); provided that any assigning Lender who fails or refuses to
execute an Assignment and Assumption within three (3) Business Days of request
by the Borrower or the Administrative Agent shall be deemed to have executed
such Assignment and Assumption at the expiration of such three (3) Business Day
period), all its interests, rights and obligations under this Agreement to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent and
the Issuing Bank, which consent shall not unreasonably be withheld, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in Reimbursement Obligations and Swing
Line Loans, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder, from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrower (in the case of all other
amounts) and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 5.01 or payments required to be made pursuant to
Section 5.03, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply. Notwithstanding the foregoing, a Lender (other
than a Defaulting Lender) shall not be required to make any such assignment and
delegation if such Lender (or its Affiliate) is a Secured Swap Party with any
outstanding Secured Swap Agreement, unless on or prior thereto, (i) all such
Swap Agreements have been terminated or novated to another Person and such
Lender (or its Affiliate) shall have received payment of all amounts, if any,
payable to it in connection with such termination or novation, or (ii) other
arrangements satisfactory to such Secured Swap Party have been made with respect
to any Obligations arising under such Swap Agreements.
Section 5.06 Circumstances Affecting LIBO Rate Availability.
(a) If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:
(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable (including,
without limitation, because the LIBO Screen Rate is not available or published
on a current basis), for such Interest Period; or
(ii) the Administrative Agent is advised by the Required Revolving Credit
Lenders that the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period will not
74



--------------------------------------------------------------------------------



adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (A) any notice from
the Borrower that requests the conversion of any Revolving Credit Borrowing to,
or continuation of any Revolving Credit Borrowing as, a Eurodollar Borrowing
shall be ineffective and (B) if any Revolving Credit Borrowing Request requests
a Eurodollar Borrowing, such Borrowing shall be made as an ABR Borrowing;
provided that if the circumstances giving rise to such notice affect only one
Type of Borrowing, then the other Type of Borrowings shall be permitted.
(b) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in Section 5.06(a)(i) above have arisen and such circumstances are unlikely to
be temporary or (ii) the circumstances set forth in Section 5.06(a)(i) above
have not arisen but the supervisor for the administrator of the LIBO Screen Rate
or a Governmental Authority having jurisdiction over the Administrative Agent
has made a public statement identifying a specific date after which the LIBO
Screen Rate shall no longer be used for determining interest rates for loans,
then the Administrative Agent and the Borrower shall endeavor to establish an
alternate rate of interest to the LIBO Rate that gives due consideration to the
then prevailing market convention for determining a rate of interest for
syndicated loans in the United States at such time, and shall enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable. Notwithstanding
anything to the contrary in Section 12.02, such amendment shall become effective
without any further action or consent of any other party to this Agreement so
long as the Administrative Agent shall not have received, within five Business
Days of the date a copy of such amendment is provided to the Lenders, a written
notice from the Majority Revolving Credit Lenders stating that such Lenders
object to such amendment. Until an alternate rate of interest shall be
determined in accordance with this Section 5.06(b) (but, in the case of the
circumstances described in clause (ii) of the first sentence of this Section
5.06(b), only to the extent the LIBO Screen Rate for such Interest Period is not
available or published at such time on a current basis), (x) any notice from the
Borrower that requests the conversion of any Revolving Credit Borrowing to, or
continuation of any Revolving Credit Borrowing as, a Eurodollar Borrowing shall
be ineffective and (y) if any Revolving Credit Borrowing Request requests a
Eurodollar Borrowing, such Borrowing shall be made as an ABR Borrowing; provided
that, if such alternate rate of interest shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement.
Section 5.07 Laws Affecting LIBO Rate Availability. If, after the date of this
Agreement, the adoption or introduction of, or any change in, any applicable
law, rule or regulation or in the interpretation or administration thereof by
any Governmental Authority charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective
Eurodollar Lending Offices) with any request or directive (whether or not having
the force of law) of any such authority, shall make it unlawful or impossible
for any of the Lenders (or any of their respective Eurodollar Lending Offices)
to honor its obligations hereunder to make or maintain any Loan which bears
interest at or by reference to the LIBO Rate, such Lender shall forthwith give
notice thereof to the Borrower and to the Administrative Agent. Thereafter, (a)
the obligations of the applicable Lenders to make Loans which bear interest at
or by reference to the LIBO Rate and the right of the Borrower to convert
Borrowing into or refund a Borrowing as a Borrowing which bears interest at or
by reference to the LIBO Rate shall be suspended and thereafter only the
Alternate Base Rate shall be available, and (b) if any of the Lenders may not
lawfully continue to maintain a Borrowing which bears interest at or by
75



--------------------------------------------------------------------------------



reference to the LIBO Rate, the applicable Borrowing shall immediately be
converted to a Borrowing which bears interest at or by reference to the
Alternate Base Rate. For purposes of this Section 5.07, a Change in Law or any
change in rule, regulation, interpretation or administration shall include,
without limitation, any change made or which becomes effective on the basis of a
law, rule, regulation, interpretation or administration presently in force, the
effective date of which change is delayed by the terms of such law, rule,
regulation, interpretation or administration.
Section 5.08 Eurodollar Lending Office. For any Eurodollar Loan, if the
Administrative Agent or a Lender, as applicable, shall designate a Eurodollar
Lending Office which maintains books separate from those of the rest of the
Administrative Agent or such Lender, the Administrative Agent or such Lender, as
the case may be, shall have the option of maintaining and carrying the relevant
Loan on the books of such Eurodollar Lending Office.
Section 5.09 Right of Lenders to Fund through Branches and Affiliates. Each
Lender (including without limitation the Swing Line Lender) may, if it so
elects, fulfill its commitment as to any Borrowing hereunder by designating a
branch or Affiliate of such Lender to make such Borrowing; provided that (a)
such Lender shall remain solely responsible for the performances of its
obligations hereunder and (b) no such designation shall result in any increased
costs to Borrower.
ARTICLE VI   CONDITIONS PRECEDENT
Section 6.01 Effectiveness. The obligation of each Lender to make Loans and of
the Issuing Bank to issue Letters of Credit under this Agreement on the
Effective Date are subject to the satisfaction of the following conditions
precedent, except as otherwise agreed or waived pursuant to Section 12.02):
(a) The Administrative Agent shall have received from each party hereto
counterparts of this Agreement signed on behalf of such party.
(b) The Administrative Agent shall have received duly executed Revolving Credit
Notes payable to each Revolving Credit Lender requesting a Revolving Credit Note
in a principal amount equal to its Maximum Credit Amount dated as of the date
hereof.
(c) The Administrative Agent shall have received from each party thereto duly
executed counterparts (in such number as may be requested by the Administrative
Agent) of each Security Instrument described on Exhibit D (other than any
mortgages, deeds of trust or Control Agreement described thereon).
(d) The Administrative Agent shall have received, in the case of each Credit
Party, each of the items referred to in subclauses (i), (ii) and (iii) below:
(i) a copy of the certificate or articles of incorporation or certificate of
formation, including all amendments thereto, of each Credit Party, in each case,
certified as of a recent date by the Secretary of State (or other similar
official) of the jurisdiction of its organization, and a certificate as to the
good standing (to the extent such concept or a similar concept exists under the
laws of such jurisdiction) of each such Credit Party as of a recent date from
such Secretary of State (or other similar official);
(ii) a certificate of the Secretary or Assistant Secretary or other Responsible
Officer of each Credit Party dated the Effective Date and certifying:
76



--------------------------------------------------------------------------------



(A) that attached thereto is a true and complete copy of the bylaws (or limited
liability company agreement or other equivalent governing documents) of such
Credit Party as in effect on the Effective Date and at all times since a date
prior to the date of the resolutions described in subclause (B) below,
(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the board of directors (or managing member or equivalent) of such
Credit Party authorizing the execution, delivery and performance of the Loan
Documents to which such person is a party and, in the case of the Borrower, the
borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect on the Effective Date,
(C) that the certificate or articles of incorporation or certificate of
formation of such Credit Party has not been amended since the date of the last
amendment thereto disclosed pursuant to subclause (i) above,
(D) as to the incumbency and specimen signature of each officer executing any
Loan Document or any other document delivered in connection herewith on behalf
of such Credit Party, and
(E) a certificate of a director or an officer as to the incumbency and specimen
signature of the Secretary or Assistant Secretary or other Responsible Officer
executing the certificate pursuant to subclause (ii) above; and
(iii) customary UCC lien searches with respect to the Borrower and the other
Credit Parties in their applicable jurisdictions of organization.
(e) The receipt by the Administrative Agent of a Revolving Credit Borrowing
Request in accordance with Section 2.03.
(f) The Administrative Agent shall have received a customary opinion of Kirkland
& Ellis, LLP, special counsel to the Credit Parties.
(g) Consummation of Merger. The Acquisition shall have been consummated, or
shall be consummated substantially concurrently with the initial Borrowing under
this Agreement, in accordance with the terms of the Merger Agreement, in the
form provided to counsel to the Lead Arrangers at 12:42 p.m. Houston time on
July 12, 2019, which such Merger Agreement shall not have been amended or waived
in any respect by the Borrower or any of its Affiliates, nor shall the Borrower
or any of its Affiliates have given a consent thereunder, in each case in a
manner materially adverse to the Lenders (in their capacity as such) without the
consent of the Administrative Agent (such consent not to be unreasonably
withheld, delayed or conditioned); provided that any adjustment of exchange
ratios in respect of the purchase price shall not be deemed to be materially
adverse to the Lenders.
(h) Specified Merger Agreement Representations and Specified Representations.
The Specified Merger Agreement Representations shall be true and correct and the
Specified Representations shall be true and correct in all material respects
(except in the case of any Specified Representation which (i) expressly relates
to a given date or period, such representation and warranty shall be true and
correct in all material respects as of the respective date or for the respective
period, as the case may be or (ii) is already qualified by materiality, such
representation and warranty shall be true and correct in all respects);
provided, that to the extent that any Specified Representation is qualified by
77



--------------------------------------------------------------------------------



or subject to a “material adverse effect,” “material adverse change” or similar
term or qualification, the definition thereof shall be the definition of
“Company Material Adverse Effect” (as defined in the Merger Agreement) for
purposes of the making or deemed making of such Specified Representation on, or
as of, the Effective Date (or any date prior thereto).
(i) Financial Information. The Administrative Agent shall have received (i)
unaudited consolidated balance sheets of the Borrower and its consolidated
subsidiaries as at the end of, and related statements of income and cash flows
of the Borrower and its consolidated subsidiaries for each such fiscal period
(other than the fourth fiscal quarter of any fiscal year and commencing with the
fiscal quarter ending June 30, 2019) of the Borrower and its consolidated
subsidiaries and ended at least sixty (60) days before the Effective Date and
(ii) unaudited consolidated balance sheets of Carrizo and its consolidated
subsidiaries as at the end of, and related statements of income and cash flows
of Carrizo and its consolidated subsidiaries for each such fiscal period (other
than the fourth fiscal quarter of any fiscal year and commencing with the fiscal
quarter ending June 30, 2019) of Carrizo and its consolidated subsidiaries and
ended at least sixty (60) days before the Effective Date.
(j) Pro Forma Financials. The Administrative Agent shall have received a pro
forma unaudited consolidated balance sheet and related pro forma unaudited
consolidated statement of income of the Borrower, as of and for the twelve-month
period ending on the last day of the most recently completed four fiscal quarter
period ended at least sixty (60) days prior to the Effective Date for which
financial statements were delivered for both the Borrower and its consolidated
subsidiaries and Carrizo and its consolidated subsidiaries under Section 6.01(i)
above, prepared after giving effect to the Transactions as if the Transactions
had occurred as of such date (in the case of such balance sheet) or at the
beginning of such period (in the case of such statement of income).
(k) Patriot Act. The Administrative Agent shall have received, (i) at least
three (3) business days prior to the Effective Date, all documentation and other
information about the Borrower and the Guarantors required under applicable
“know your customer” and anti-money laundering rules and regulations, including
the PATRIOT Act that has been requested of the Borrower and the Guarantors in
writing at least ten (10) business days prior to the Effective Date and (ii) at
least three (3) business days prior to the Effective Date, any Lender that has
requested, in a written notice to the Borrower at least ten (10) Business Days
prior to the Effective Date, a “beneficial ownership certification” in relation
to the Borrower shall have received such “beneficial ownership certification” to
the extent required under 31 C.F.R. § 1010.230 (in the form approved by the
LSTA).
(l) Releases. The Administrative Agent shall have received, or concurrently with
the Effective Date shall receive, evidence reasonably satisfactory to the
Administrative Agent that (i) all outstanding indebtedness of the Borrower and
its subsidiaries under the Existing Credit Agreement has been repaid in full and
the commitments thereunder have been terminated, (ii) all outstanding
indebtedness of Carrizo and its subsidiaries under the Carrizo Credit Agreement
has been repaid in full and the commitments thereunder have been terminated and
(iii) duly executed recordable releases and terminations in forms reasonably
acceptable to the Administrative Agent with respect to any and all liens or
security interests securing the indebtedness under the Existing Credit Agreement
and the Carrizo Credit Agreement and, except to the extent permitted pursuant to
the Loan Documents, any other indebtedness of the Borrower and its subsidiaries
and/or Carrizo and its subsidiaries for borrowed money, have been obtained.
(m) No Material Indebtedness. On the Effective Date, after giving effect to the
Transactions, neither the Borrower nor any of its subsidiaries shall have any
material indebtedness for
78



--------------------------------------------------------------------------------



borrowed money other than (i) this Agreement, (ii) the Permitted Unsecured
Notes, (iii) indebtedness in the form of senior unsecured notes incurred in
connection with the Preferred Redemption and (iv) any other indebtedness of the
Borrower and its subsidiaries disclosed in the 10-Q filings with the Securities
and Exchange Commission of each of the Borrower and Carrizo for the quarterly
period ending March 31, 2019 (other than indebtedness under the (x) Existing
Credit Agreement and (y) Carrizo Credit Agreement).
(n) Fees and Expenses. All fees and expenses due to the Lead Arrangers, the
Administrative Agent and the Lenders (in the case of expenses, to the extent
invoiced at least three business days prior to the Effective Date (except as
otherwise reasonably agreed by the Borrower)), required to be paid on the
Effective Date, shall have been paid, which amounts may be netted from the
proceeds of the initial fundings under this Agreement.
(o) No Material Adverse Effect. Except as disclosed (i) in the Company SEC
Documents filed with or furnished to the Securities and Exchange Commission and
available on EDGAR on or after December 31, 2018 and prior to the date hereof
(excluding any forward-looking disclosures set forth in any such Company SEC
Document in any risk factor section, any disclosure in any section relating to
forward-looking statements or any other statements that are non-specific,
predictive or primarily cautionary in nature other than historical facts
included therein), where the relevance of the information as an exception to (or
disclosure for purposes of) a particular representation is reasonably apparent
on the face of such disclosure, or (ii) in the Company Disclosure Schedule,
since January 1, 2019, there has not been any event, change, effect, development
or occurrence that, individually or in the aggregate, has had a Company Material
Adverse Effect.
(p) Solvency. The receipt by the Administrative Agent a solvency certificate in
the form of Exhibit M hereto and signed by a Financial Officer of the Borrower.
Section 6.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (other than the initial funding), and of the
Issuing Bank to issue, amend, renew or extend any Letter of Credit (other than
on the Effective Date, but excluding any automatic renewal or extension of any
Letter of Credit, or amendment the sole purpose of which is to extend or renew
any Letter of Credit), is subject to the satisfaction of the following
conditions:
(a) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
(b) The representations and warranties of the Credit Parties set forth in this
Agreement and in the other Loan Documents shall be true and correct in all
material respects (unless already qualified by materiality in which case such
applicable representation and warranty shall be true and correct) on and as of
the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, such
representations and warranties shall continue to be true and correct in all
material respects (unless already qualified by materiality in which case such
applicable representation and warranty shall be true and correct) as of such
specified earlier date.
79



--------------------------------------------------------------------------------



(c) The making of such Loan or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, would not conflict with, or cause any
Lender or the Issuing Bank to violate or exceed, any applicable Governmental
Requirement.
(d) The receipt by the Administrative Agent of a Revolving Credit Borrowing
Request in accordance with Section 2.03 or a request for a Letter of Credit in
accordance with Section 2.07(b), as applicable.
(e) At the time of and immediately after giving effect to such Borrowing or to
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, the Consolidated Cash Balance shall not exceed the Consolidated Cash
Balance Threshold.


Each request for a Borrowing and each request for the issuance, amendment,
renewal or extension of any Letter of Credit shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters specified in Section 6.02(a), (b), (c) and (e).
Section 6.03 Additional Conditions to Credit Events. In addition to the
conditions precedent set forth in Section 6.02, so long as any Lender is a
Defaulting Lender, the Issuing Bank shall not be required to issue, amend or
increase any Letter of Credit, unless it is satisfied that the Letter of Credit
Obligations will be 100% covered by the Commitments of the Non-Defaulting
Lenders and/or the Borrower will Cash Collateralize the Letter of Credit
Obligations in accordance with Section 2.07(f)(ix).
ARTICLE VII   REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Lenders that:
Section 7.01 Organization; Powers. The Borrower and each of its Restricted
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority, and has all material governmental licenses, authorizations, consents
and approvals necessary, to own its assets and to carry on its business as now
conducted, and is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required, except where failure to have
such licenses, authorizations, consents, approvals and qualifications could not
reasonably be expected to have a Material Adverse Effect.
Section 7.02 Authority; Enforceability. The Transactions are within each Credit
Party’s corporate, limited liability company, or partnership powers and have
been duly authorized by all necessary corporate, limited liability company or
partnership action and, if required, action by any holders of its Equity
Interests (including, without limitation, any action required to be taken by any
class of directors, managers or supervisors, whether interested or
disinterested, as applicable, of the Credit Parties or any other Person, in
order to ensure the due authorization of the Transactions). Each Loan Document
to which a Credit Party is a party has been duly executed and delivered by such
Credit Party and constitutes a legal, valid and binding obligation of such
Credit Party, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
Section 7.03 Approvals; No Conflicts. The Transactions do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority or any other third Person (including holders of its
Equity Interests or any class of directors, managers or supervisors, as
80



--------------------------------------------------------------------------------



applicable, whether interested or disinterested, of the Credit Parties or any
other Person), nor is any such consent, approval, registration, filing or other
action necessary for the validity or enforceability of any Loan Document or the
consummation of the Transactions, except such as have been obtained or made and
are in full force and effect other than the recording and filing of the Security
Instruments as required by this Agreement; and those third party approvals or
consents which, if not made or obtained, would not cause a Default hereunder or
could not reasonably be expected to have a Material Adverse Effect. The
Transactions do not contravene (a) any Credit Party’s certificate or articles of
incorporation or formation, limited partnership agreement, bylaws, limited
liability company agreement, or other similar governance documents or (b) any
law or any contractual restriction binding on or affecting any Credit Party. At
the time of each Borrowing and the issuance, extension or increase of each
Letter of Credit, such Borrower and such Letter of Credit, and the use of the
proceeds of such Borrower and such Letter of Credit, will not contravene (a) the
Borrower’s certificate of incorporation, bylaws or other organizational
documents or (b) any law or any contractual restriction binding on or affecting
the Borrower.
Section 7.04 Financial Condition; No Material Adverse Change.
(a) The Credit Parties have heretofore furnished to the Lenders the audited
consolidated balance sheets of the Borrower and its consolidated Subsidiaries as
of and for the fiscal year ending December 31, 2018 and the related audited
consolidated statements of income, cash flow, and retained earnings of the
Borrower and its consolidated Subsidiaries. The financial statements described
above and the pro forma financial statements provided on or before the Effective
Date pursuant to Section 6.01(j) present fairly, in all material respects, the
financial position and results of operations and cash flows of the Borrower and
its consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP. The financial statements described above have been
prepared in good faith based upon reasonable assumptions.
(b) Since December 31, 2018, no event, development or circumstance that could
reasonably be expected to cause a Material Adverse Effect has occurred.
(c) Except as listed on Schedule 7.04(c), neither the Borrower nor any of its
Restricted Subsidiaries has on the date hereof after giving effect to the
Transactions, any Debt (including Disqualified Capital Stock) or any material
off-balance sheet liabilities or partnership liabilities, material liabilities
for past due taxes, or any unusual forward or long-term commitments or
unrealized or anticipated losses from any unfavorable commitments, except as
referred to or reflected or provided for in the Financial Statements, and the
other written information provided by the Borrower to Administrative Agent and
the Lenders prior to the date hereof.
Section 7.05 Litigation. Except as set forth on Schedule 7.05, there are no
actions, suits, investigations or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of its Restricted
Subsidiaries not fully covered by insurance (except for normal deductibles) as
to which there is a reasonable probability of an adverse determination that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, that involve any Loan
Document or the Transactions.
Section 7.06 Environmental Matters. Except for such matters as set forth on
Schedule 7.06 or that, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:
81



--------------------------------------------------------------------------------



(a) the Credit Parties, their respective Subsidiaries and each of their
respective Properties and operations thereon are, and within all applicable
statute of limitation periods have been, in compliance with all applicable
Environmental Laws;
(b) the Credit Parties and their respective Subsidiaries have obtained all
Environmental Permits required for their respective operations and each of their
Properties, with all such Environmental Permits being currently in full force
and effect, and the Credit Parties and their respective Subsidiaries within all
applicable statute of limitations periods have been and are in compliance with
the terms and conditions of such Environmental Permits and with all other
requirements of applicable Environmental Laws, and none of the Credit Parties or
their respective Subsidiaries has received any written notice or otherwise has
knowledge that any such existing Environmental Permit will be revoked or that
any application for any new Environmental Permit or renewal of any existing
Environmental Permit will be denied;
(c) there are no claims, demands, suits, orders, inquiries, or proceedings
concerning any violation of, or any liability (including as a potentially
responsible party) under, any applicable Environmental Laws that is pending or,
to Borrower’s knowledge, threatened against any Credit Party, their respective
Subsidiaries or any of their respective Properties or as a result of any
operations at such Properties;
(d) none of the Properties of the Credit Parties or their respective
Subsidiaries contain or have contained any: underground storage tanks;
asbestos-containing materials; landfills or dumps; hazardous waste management
units as defined pursuant to RCRA or any comparable state law; or sites on or
nominated for the National Priority List promulgated pursuant to CERCLA or any
state remedial priority list promulgated or published pursuant to any comparable
state law, in each case in violation of any Environmental Law or so as to give
rise to liability of the Credit Parties under Environmental Law;
(e) there has been no Release or, to the Borrower’s knowledge, threatened
Release, of Hazardous Materials at, on, under or from any of the Credit Parties’
or their respective Subsidiaries’ Properties, and there are no investigations,
remediation, abatements, removals, or monitoring of Hazardous Materials required
of the Credit Parties under applicable Environmental Laws at such Properties;
(f) no Credit Party or its respective Subsidiaries has received any written
notice asserting an alleged liability or obligation of the Credit Parties under
any applicable Environmental Laws with respect to the investigation,
remediation, abatement, removal, or monitoring of any Hazardous Materials at,
under, or Released or threatened to be Released from any real properties offsite
the Credit Parties’ or any of their respective Subsidiaries’ Properties and, to
the Borrower’s knowledge, there is no such written notice threatened;
(g) there has been no exposure of any Person or Property to any Hazardous
Materials as a result of or in connection with the operations and businesses of
any of the Credit Parties’ or any of their respective Subsidiaries’ Properties
that could reasonably be expected to form the basis for a claim for damages or
compensation against the Credit Parties under Environmental Laws; and
(h) the Borrower has made available to the Administrative Agent copies of all
environmental site assessment reports, and studies on environmental matters
(including matters relating to any alleged non-compliance with or liability
under Environmental Laws) that are in the Borrower’s
82



--------------------------------------------------------------------------------



possession or reasonable control and relating to any of the Credit Parties’ or
any of their respective Subsidiaries’ Properties or operations thereon.
Section 7.07 Compliance with the Laws and Agreements; No Defaults.
(a) The Borrower and its Restricted Subsidiaries are in compliance with all
Governmental Requirements applicable to it or its Property and all agreements
and other instruments binding upon it or its Property, and possesses all
licenses, permits, franchises, exemptions, approvals and other governmental
authorizations necessary for the ownership of its Property and the conduct of
its business, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
(b) Neither the Borrower nor any of its Restricted Subsidiaries is in default
and no event or circumstance has occurred which, but for the expiration of any
applicable grace period or the giving of notice, or both, would constitute a
default or would require any Credit Party to Redeem or make any offer to Redeem
under any indenture, note, credit agreement or instrument pursuant to which any
Material Indebtedness is outstanding or by which the Borrower or any of its
Restricted Subsidiaries or any of their Properties is bound.
(c) No Default has occurred and is continuing.
Section 7.08 Investment Company Act. No Credit Party is an “investment company”
or a company “controlled” by an “investment company,” within the meaning of, or
subject to regulation under, the Investment Company Act of 1940, as amended.
Section 7.09 Taxes. Each Credit Party has timely filed or caused to be filed all
federal income Tax returns and reports, and all other material Tax returns and
reports, required to have been filed and has paid or caused to be paid all Taxes
required to have been paid by it, except Taxes that are being contested in good
faith by appropriate proceedings and for which such Credit Party has set aside
on its books adequate reserves in accordance with GAAP or to the extent that the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect; such returns are complete and correct in all material respects.
The charges, accruals and reserves on the books of the Credit Parties in respect
of Taxes and other governmental charges are, adequate in the aggregate for the
payment of all unpaid Taxes, whether or not disputed, for the period ended as of
the date thereof and for any period prior thereto, and for which the Credit
Party may be liable in its own right, as withholding agent or as a transferee of
the assets of, or successor to, any Person, except for such Taxes or reserves
thereof, the failure to pay or provide for which does not and could not
reasonably expected to have a Material Adverse Effect. No Tax Lien has been
filed and, to the knowledge of the Borrower, no claim is being asserted with
respect to any such delinquent Tax or other such governmental charge, except in
connection with Taxes or other governmental charges that are being contested in
good faith by appropriate proceedings and for which such Credit Party has set
aside on its books adequate reserves in accordance with GAAP.
Section 7.10 ERISA.
(a) The Credit Parties and each ERISA Affiliate have complied with ERISA and,
where applicable, the Code regarding each Plan, except as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
83



--------------------------------------------------------------------------------



(b) Each Plan is, and has been, established and maintained in substantial
compliance with its terms, ERISA and, where applicable, the Code, except as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
(c) No Termination Event has occurred or is reasonably expected to occur, except
as would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
(d) No Credit Party has had a complete or partial withdrawal from any
Multiemployer Plan for which there is any withdrawal liability, except as would
not , individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
Section 7.11 Disclosure; No Material Misstatements; Beneficial Ownership. The
certificates, written statements and reports, and other written information,
taken as a whole, furnished by or on behalf of the Credit Parties to the
Administrative Agent and the Lenders in connection with the negotiation of any
Loan Document or included therein or delivered pursuant thereto, do not contain
any material misstatement of fact or omit to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were or are made, not misleading as of the date such information is dated
or certified; provided that (a) to the extent any such certificate, statement,
report, or information was based upon or constitutes a forecast or projection,
each Credit Party represents only that it acted in good faith and utilized
reasonable assumptions and due care in the preparation of such certificate,
statement, report, or information (it being recognized by the Lenders, however,
that projections as to future events are not to be viewed as facts and that
results during the period(s) covered by such projections may differ from the
projected results and that such differences may be material and that the Credit
Parties make no representation that such projections will be realized) and (b)
as to statements, information and reports supplied by third parties after the
Effective Date, Borrower represents only that it is not aware of any material
misstatement or omission therein. There are no statements or conclusions in any
Reserve Report which are based upon or include material misleading information
or fail to take into account material information regarding the matters reported
therein, it being understood that projections concerning volumes attributable to
the Oil and Gas Properties of the Credit Parties and production and cost
estimates contained in each Reserve Report are necessarily based upon
professional opinions, estimates and projections and that the Credit Parties do
not warrant that such opinions, estimates and projections will ultimately prove
to have been accurate. To the best knowledge of Borrower, the information
included in any Beneficial Ownership Certification provided to any Lender in
connection with this Agreement is true and correct in all respects.
Section 7.12 Insurance. The Borrower has, and has caused all of its Restricted
Subsidiaries to have, all insurance policies sufficient for the compliance by
each of them with all material Governmental Requirements and all material
agreements and insurance coverage in at least amounts and against such risk
(including, without limitation, public liability) that are usually insured
against by companies similarly situated and engaged in the same or a similar
business for the assets and operations of the Borrower and its Restricted
Subsidiaries. The Administrative Agent and the Lenders have been named as
additional insureds in respect of such liability insurance policies and the
Administrative Agent has been named as loss payee with respect to Property loss
insurance; provided that, so long as no Event of Default and no Borrowing Base
deficiency has occurred and is continuing, the Borrower shall be entitled to
receive any such insurance proceeds.
Section 7.13 Restriction on Liens. Neither the Borrower nor any of its
Restricted Subsidiaries is a party to any material agreement or arrangement, or
subject to any order, judgment, writ or decree, which either restricts or
purports to restrict its ability to grant Liens to the Administrative Agent and
the Lenders
84



--------------------------------------------------------------------------------



on or in respect of their Properties to secure the Debt and the Loan Documents,
or restricts any Credit Party from paying dividends or making any other
distributions in respect of its Equity Interests to any other Credit Party, or
restricts any Credit Party from making loans or advances to any other Credit
Party, or which requires the consent of other Persons in connection therewith,
except, in each case, for such encumbrances or restrictions permitted under
Section 9.14.
Section 7.14 Subsidiaries. Except as set forth on Schedule 7.14 or as disclosed
in writing to the Administrative Agent (which shall promptly furnish a copy to
the Lenders), which shall be a supplement to Schedule 7.14, the Borrower has no
Restricted Subsidiaries.
Section 7.15 [Reserved].
Section 7.16 Properties; Titles, Etc.
(a) Each of the Credit Parties has good and defensible title to their respective
Oil and Gas Properties evaluated in the most recently delivered Reserve Report
(other than those disposed of in compliance with Section 9.11) and good title to
all its material personal Properties, in each case, free and clear of all Liens
except Permitted Liens. The Credit Parties own the net interests in production
attributable to the Hydrocarbon Interests as reflected in the most recently
delivered Reserve Report, and the ownership of such Properties shall not in any
material respect obligate the Credit Parties to bear the costs and expenses
relating to the maintenance, development and operations of each such Property in
an amount in excess of the working interest of each Property set forth in the
most recently delivered Reserve Report that is not offset by a corresponding
proportionate increase in the Credit Parties’ net revenue interest in such
Property.
(b) All leases and agreements necessary for the conduct of the business of the
Borrower and its Restricted Subsidiaries are valid and subsisting, in full force
and effect, and there exists no default or event or circumstance which with the
giving of notice or the passage of time or both would give rise to a default
under any such lease or leases, which could reasonably be expected to have a
Material Adverse Effect.
(c) The rights and Properties presently owned, leased or licensed by the Credit
Parties including, without limitation, all easements and rights of way, include
all rights and Properties necessary to permit the Credit Parties to conduct
their business in all material respects in the same manner as their business has
been conducted prior to the date hereof.
(d) All of the Oil and Gas Properties of the Borrower and its Restricted
Subsidiaries and all other material Property of the Borrower and its Restricted
Subsidiaries, in each case, which are reasonably necessary for the operation of
their businesses are in good working condition and are maintained in accordance
with prudent business standards by companies engaged in the same or similar
businesses operating in the same or similar location.
(e) The Borrower and each of its Restricted Subsidiaries owns, or is licensed to
use, all trademarks, trade names, copyrights, patents and other intellectual
Property material to its business, and the use thereof by the Borrower and its
Restricted Subsidiaries does not infringe upon the rights of any other Person,
except for any such infringements that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect. In all
material respects, the Borrower and its Restricted Subsidiaries either own or
have valid licenses or other rights to use all databases, geological data,
geophysical data, engineering data, seismic data, maps, interpretations and
other technical
85



--------------------------------------------------------------------------------



information used in their businesses as presently conducted, subject to the
limitations contained in the agreements governing the use of the same.
Section 7.17 Maintenance of Properties. The Oil and Gas Properties (and
Properties unitized therewith) of Credit Parties have in all material respects,
been maintained, operated and developed in a good and workmanlike manner and in
conformity with all Governmental Requirements and in conformity with the
provisions of all leases, subleases or other contracts comprising a part of the
Hydrocarbon Interests and other contracts and agreements forming a part of the
Oil and Gas Properties of the Credit Parties. Since the date of the Financial
Statements, neither the business nor any Property of any Credit Party has been
adversely affected as a result of any fire, explosion, earthquake, flood,
drought, windstorm, accident, strike or other labor disturbance, embargo,
requisition or taking of Property or cancellation of contracts, permits, or
concessions by a Governmental Authority, riot, activities of armed forces, or
acts of God or of any public enemy, except to the extent such adverse event
could not reasonably be expected to cause a Material Adverse Effect.
Section 7.18 Gas Imbalances, Prepayments. On a net basis there are no gas
imbalances, take or pay or other prepayments which would require Credit Parties
to deliver Hydrocarbons produced from their Oil and Gas Properties at some
future time without then or thereafter receiving full payment therefor exceeding
five percent (5%) of the annual production of gas of the Credit Parties for the
most recent calendar year (on a mcf basis) in the aggregate.
Section 7.19 Marketing of Production. Except for contracts listed and in effect
on the date hereof on Schedule 7.19, and thereafter either disclosed in writing
to the Administrative Agent or included in the most recently delivered Reserve
Report, no material agreements exist which are not cancelable on 120 days’
notice or less without penalty or detriment for the sale of production from the
Credit Parties’ Hydrocarbons (including, without limitation, calls on or other
rights to purchase, production, whether or not the same are currently being
exercised) that pertain to the sale of production at a fixed price and have a
maturity or expiry date of longer than six (6) months from the date hereof.
Section 7.20 Swap Agreements. Schedule 7.20, as of the date hereof, and after
the date hereof, each report required to be delivered by the Borrower pursuant
to Section 8.01(e), as of the date of (or as of the date(s) otherwise set forth
in) such report, sets forth, a true and complete list of all Swap Agreements of
the Credit Parties, the material terms thereof (including the type, term,
effective date, termination date and notional amounts or volumes), all credit
support agreements relating thereto (including any margin required or supplied)
and the counterparty to each such agreement.
Section 7.21 Use of Loans and Letters of Credit. The proceeds of the Loans and
the Letters of Credit (a) shall be used on the Effective Date as specified in
the recitals to this Agreement, (b) may be used to Redeem the Existing Carrizo
Preferred Stock, and (c) after the Effective Date for working capital and other
general corporate purposes. The Credit Parties are not engaged principally, or
as one of its or their important activities, in the business of extending credit
for the purpose, whether immediate, incidental or ultimate, of buying or
carrying margin stock (within the meaning of Regulation T, U or X of the Board).
No part of the proceeds of any Loan or Letter of Credit will be used for any
purpose which violates the provisions of Regulations T, U or X of the Board.
Section 7.22 Solvency. After giving effect to the transactions contemplated
hereby, the aggregate assets (after giving effect to amounts that could
reasonably be expected to be received by reason of indemnity, offset, insurance
or any similar arrangement), at a fair valuation, of the Credit Parties, taken
as a whole, exceed the aggregate Debt of the Credit Parties on a consolidated
basis, the Credit Parties, taken
86



--------------------------------------------------------------------------------



as a whole, have not incurred and do not intend to incur, and do not believe
that they have incurred, Debt beyond their ability to pay such Debt (after
taking into account the timing and amounts of cash they reasonably expect could
be received and the amounts that they reasonably expect could be payable on or
in respect of their liabilities, and giving effect to amounts that could
reasonably be expected to be received by reason of indemnity, offset, insurance
or any similar arrangement) as such Debt becomes absolute and matures and the
Credit Parties, taken as a whole, do not have (and do not have reason to believe
that they will have thereafter) unreasonably small capital for the conduct of
their business.
Section 7.23 Anti-Corruption Laws and Sanctions. Each Credit Party has
implemented and maintains in effect policies and procedures designed to ensure
compliance by such Credit Party, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and the Credit Parties and their respective officers and
directors and to the knowledge of each Credit Party its employees and agents,
are in compliance with Anti-Corruption Laws and applicable Sanctions in all
material respects. None of (a) the Credit Parties or any of their respective
directors, officers or employees, or (b) to the knowledge of the Credit Parties,
any agent of the Credit Parties or any of their respective Subsidiaries that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Borrowing or Letter of Credit,
use of proceeds or other transaction contemplated by this Agreement will violate
Anti-Corruption Laws or applicable Sanctions.
Section 7.24 EEA Financial Institutions. No Credit Party is an EEA Financial
Institution.
Section 7.25 Security Instruments. Subject to the post-closing delivery periods
set forth herein, the Security Instruments are effective to create in favor of
the Administrative Agent, for the benefit of the Revolving Credit Lenders, a
legal, valid and enforceable security interest in the Mortgaged Property and
Collateral and proceeds thereof, as applicable, subject, in the case of
enforceability, to applicable bankruptcy, insolvency or similar laws affecting
creditors’ rights generally and to general principles of equity and principles
of good faith and fair dealing. Subject to the post-closing delivery periods set
forth herein, the Obligations are secured by legal, valid and enforceable first
priority perfected Liens in favor of the Administrative Agent, covering and
encumbering (a) the Mortgaged Property and (b) the Collateral granted pursuant
to the Security Agreement, including the pledged Equity Interests and the
Deposit Accounts and Securities Accounts, in each case to the extent perfection
has occurred, as the case may be, by the recording of a mortgage, the filing of
a UCC financing statement, or, in the case of Deposit Accounts and Securities
Accounts, by obtaining of “control” or, with respect to Equity Interests
represented by certificates, by possession (in each case, to the extent
applicable in the applicable jurisdiction); provided that Liens permitted by
Section 9.03 may exist.
ARTICLE VIII   AFFIRMATIVE COVENANTS
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents shall have been paid in full and all Letters of
Credit shall have expired or terminated and all Reimbursement Obligations shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:
Section 8.01 Financial Statements; Other Information. The Borrower will furnish
to the Administrative Agent for delivery to each Lender:
87



--------------------------------------------------------------------------------



(a) Annual Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than 120 days after the end of
each fiscal year of the Borrower commencing with the fiscal year ending December
31, 2019, its audited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by independent public accountants of
recognized national standing reasonably acceptable to the Administrative Agent
(without a “going concern” or like qualification or exception (other than a
“going concern” or like qualification or exception that is (x) as a result of
any Debt maturing within the next 365 days or (y) as a result of any potential
or actual inability to satisfy a financial maintenance covenant (in this
Agreement or otherwise)) and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied.
(b) Quarterly Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than 60 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower
commencing with the first fiscal quarter ending after the Effective Date, its
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
one of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes.
(c) Certificate of Financial Officer - Compliance. Concurrently with any
delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
compliance certificate of a Financial Officer of the Borrower in substantially
the form of Exhibit C hereto certifying as to whether a Default then exists and,
if a Default then exists, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, setting forth reasonably detailed
calculations demonstrating compliance with Section 9.01, and stating whether any
change in the application of GAAP to the Borrower’s financial statements has
been made since the preparation of the Borrower’s audited annual financial
statements most recently delivered under Section 8.01(a) (or, if no such audited
financial statements have yet been delivered, since the preparation of the
Financial Statements) and, if any such change has occurred, specifying the
effect of such change on the financial statements accompanying such certificate.
(d) [Reserved].
(e) Certificate of Financial Officer - Swap Agreements. Concurrently with any
delivery of each Reserve Report under Section 8.12(a), a certificate of a
Financial Officer of the Borrower, in form and substance satisfactory to the
Administrative Agent, setting forth as of a recent date, a true and complete
list of all Swap Agreements of the Credit Parties, the material terms thereof
(including the type, term, effective date, termination date and notional amounts
or volumes), any new credit support agreements relating thereto not listed on
Schedule 7.20, any margin required or supplied under any credit support
document, and the counterparty to each such agreement.
(f) Certificate of Insurer - Insurance Coverage. Concurrently with each delivery
of financial statements for the first fiscal quarter of each fiscal year
pursuant to Section 8.01(b), commencing with the delivery of the financial
statements for the fiscal quarter ending March 31, 2020,
88



--------------------------------------------------------------------------------



one or more certificates of insurance coverage from the Credit Parties’
insurance broker or insurers with respect to the insurance required by Section
8.07, in form and substance satisfactory to the Administrative Agent, and, if
requested by the Administrative Agent, copies of the applicable policies.
(g) SEC and Other Filings; Reports to Shareholders. To the extent not readily
available on a public web site or on an intranet web site to which the
Administrative Agent has access, then promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and other
materials filed by the Borrower with the SEC, or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, as the
case may be. Documents required to be delivered pursuant to Section 8.01(a),
Section 8.01(b), and this Section 8.01(g) may be delivered electronically and
shall be deemed to have been delivered on the date on which the Borrower posts
such documents to EDGAR (or such other free, publicly­accessible internet
database that may be established and maintained by the SEC as a substitute for
or successor to EDGAR).
(h) Notices Under Material Instruments. Promptly after the furnishing thereof,
copies of any financial statement, report or notice furnished to or by any
Person pursuant to the terms of any preferred stock designation, indenture, loan
or credit or other similar agreement with respect to Material Indebtedness, and
not otherwise required to be furnished to the Lenders pursuant to any other
provision of this Section 8.01.
(i) Production Report and Lease Operating Statements. With the delivery of each
Reserve Report, a report setting forth, for each calendar month during the then
current fiscal year to date, the volume of production and sales attributable to
production (and the prices at which such sales were made and the revenues
derived from such sales) for each calendar month from the Oil and Gas
Properties, setting forth the related ad valorem, severance, and production
taxes and lease operating expenses attributable thereto and incurred for each
such calendar month, and setting forth the drilling and operations for each such
calendar month.
(j) [Reserved].
(k) [Reserved].
(l) Notices Under Other Loan Agreements. Promptly after the furnishing thereof,
copies of any default statement or notice of default furnished to any Person
pursuant to the terms of any Junior Debt instrument or any other indenture, loan
or credit or other similar agreement governing Material Indebtedness, other than
this Agreement and not otherwise required to be furnished to the Lenders
pursuant to any other provision of this Section 8.01.
(m) Other Requested Information. Promptly following any reasonable request
therefore, such other information regarding the operations, business affairs,
beneficial ownership and financial condition of the Credit Parties (including
any Plan and any reports or other information required to be filed with respect
thereto under the Code or under ERISA), or compliance with the terms of this
Agreement or any other Loan Document, as the Administrative Agent or any Lender
may reasonably request.
Section 8.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent prompt (but in any event not later than five (5) days
following the occurrence thereof) written notice of the following:
(a) the occurrence of any Default;
89



--------------------------------------------------------------------------------



(b) the filing or commencement of, or the threat in writing of, any action,
suit, proceeding, investigation or arbitration by or before any arbitrator or
Governmental Authority against or affecting the Credit Parties or any of their
respective Subsidiaries not previously disclosed in writing to the Lenders or
any material adverse development in any action, suit, proceeding, investigation
or arbitration (whether or not previously disclosed to the Lenders) that, in
either case, if adversely determined, could reasonably be expected to result in
a Material Adverse Effect;
(c) the occurrence of any Termination Event that results in, or could reasonably
be expected to result in, a Material Adverse Effect;
(d) any condition or event of which the Borrower has knowledge, which condition
or event has resulted or may reasonably be expected to result in a Material
Adverse Effect; and
(e) any change in the information provided in any Beneficial Ownership
Certification delivered to a Lender that would result in a change to the list of
beneficial owners identified in such Beneficial Ownership Certification;
Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.
Section 8.03 Existence; Conduct of Business. The Borrower will, and will cause
each Restricted Subsidiary to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect (a) its legal existence as a
Person organized or existing under the laws of the United States, any state
thereof, the District of Columbia, or any territory thereof and (b) the rights,
licenses, permits, privileges and franchises material to the conduct of its
business and maintain, if necessary, its qualification to do business in each
other jurisdiction in which its Oil and Gas Properties are located or the
ownership of its Properties requires such qualification, except where the
failure to so qualify could not reasonably be expected to have a Material
Adverse Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 9.10.
Section 8.04 Payment of Obligations. The Borrower will, and will cause each
Restricted Subsidiary to, pay its obligations, including Tax liabilities of the
Borrower and its Restricted Subsidiaries, before the same shall become
delinquent or in default, except where the validity or amount thereof is being
contested in good faith by appropriate proceedings, and the Borrower and its
Restricted Subsidiaries have set aside on their books adequate reserves with
respect thereto in accordance with GAAP and the failure to make payment pending
such contest could not reasonably be expected to result in a Material Adverse
Effect or result in the seizure or levy of any Oil and Gas Property or other
material Property of the Borrower or any of its Restricted Subsidiaries.
Section 8.05 [Reserved].
Section 8.06 Operation and Maintenance of Properties. The Borrower, at its own
expense, and will cause each Restricted Subsidiary to:
(a) operate its Oil and Gas Properties and other material Properties or cause
such Oil and Gas Properties and other material Properties to be operated in a
careful and efficient manner in accordance with the practices of the industry in
the same or similar locations in which such Property is located and in
compliance with all applicable contracts and agreements and in compliance with
all Governmental Requirements, including, without limitation, applicable pro
ration requirements and
90



--------------------------------------------------------------------------------



Environmental Laws, and all applicable laws, rules and regulations of every
other Governmental Authority from time to time constituted to regulate the
development and operation of its Oil and Gas Properties and the production and
sale of Hydrocarbons and other minerals therefrom, except, in each case, where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.
(b) keep and maintain all Property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, and preserve,
maintain and keep in good repair, working order and efficiency (ordinary wear
and tear and depletion excepted) all of its Oil and Gas Properties, except, in
each case, where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.
(c) promptly pay and discharge, or make reasonable and customary efforts to
cause to be paid and discharged, all delay rentals, royalties, expenses and
indebtedness accruing under the leases or other agreements affecting or
pertaining to its Oil and Gas Properties in any material respect and will do all
other things necessary to keep unimpaired their rights with respect thereto and
prevent any forfeiture thereof or default thereunder, except, in each case,
where the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.
(d) promptly perform or make reasonable and customary efforts to cause to be
performed, in accordance with customary industry standards in the same or
similar locations in which the Properties are located, the obligations required
by the assignments, deeds, leases, sub-leases, contracts and agreements
affecting its interests in its Oil and Gas Properties and other material
Properties, except, in each case, where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.
(e) to the extent the Borrower is not the operator of any Property, the Borrower
and its Restricted Subsidiaries shall use reasonable efforts to cause the
operator to comply with this Section 8.06.
Section 8.07 Insurance. The Borrower will, and will cause each Restricted
Subsidiary to, maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations. The Administrative Agent and the Lenders shall be
named as additional insureds in respect of such liability insurance policies,
and the Administrative Agent shall be named as loss payee with respect to
Property loss insurance covering Collateral and such policies shall provide, to
the extent such provision is available on commercially reasonable terms, that
the Administrative Agent shall receive 30 days’ notice of cancellation or
non-renewal (or 10 days’ prior notice in the case of cancellation or non-renewal
resulting from non-payment of premium).
Section 8.08 Books and Records; Inspection Rights. The Borrower will, and will
cause each Restricted Subsidiary to, keep proper books of record and account in
which full, true and correct entries in conformity with GAAP are made of all
dealings and transactions in relation to its business and activities. The
Borrower will, and will cause each Restricted Subsidiary to, permit any
representatives designated by the Administrative Agent or Majority Revolving
Credit Lenders, upon reasonable prior notice, to visit and inspect its
Properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as reasonably requested and at the
sole expense of the Borrower; provided, however, unless an Event of Default then
exists and is continuing, not more than one such inspection per calendar year
shall be at the expense of the Borrower.
91



--------------------------------------------------------------------------------



Section 8.09 Compliance with Laws. The Borrower will, and will cause each
Restricted Subsidiary to, comply with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its Property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. The Borrower will maintain in
effect and enforce policies and procedures designed to ensure compliance by
itself, its Subsidiaries and their respective directors, officers, employees and
agents with Anti-Corruption Laws and applicable Sanctions. Without limitation of
the foregoing, the Borrower shall, and shall cause each Restricted Subsidiary
to, obtain, as soon as practicable, all consents or approvals required from the
United States or any states of the United States (or other Governmental
Authorities) necessary to grant the Administrative Agent an acceptable security
interest in the Credit Parties’ Oil and Gas Properties to the extent required
under Section 6.01(c) and Section 8.14(a).
Section 8.10 Environmental Matters.
(a) The Borrower shall (i) comply, and shall cause its Properties and operations
and each of their respective Subsidiaries and each such Subsidiary’s Properties
and operations to comply, with all applicable Environmental Laws, except in each
case for such non-compliance that could not reasonably be expected to have a
Material Adverse Effect; (ii) not Release or threaten to Release, and shall
cause each of their respective Subsidiaries not to Release or threaten to
Release, any Hazardous Material on, under, about or from any of their or their
respective Subsidiaries’ Properties or any other property offsite the Property
to the extent caused by their or any of their respective Subsidiaries’
operations except in compliance with applicable Environmental Laws, the Release
or threatened Release of which could reasonably be expected to have a Material
Adverse Effect; (iii) timely obtain or file, and shall cause each of their
respective Subsidiaries to timely obtain or file, all Environmental Permits, if
any, required under applicable Environmental Laws to be obtained or filed in
connection with the operation or use of the their or their respective
Subsidiaries’ Properties, which failure to obtain or file could reasonably be
expected to have a Material Adverse Effect; (iv) promptly commence and
diligently prosecute to completion, and shall cause each of their respective
Subsidiaries to promptly commence and diligently prosecute to completion, any
assessment, evaluation, investigation, monitoring, containment, cleanup,
removal, repair, restoration, remediation or other remedial obligations
(collectively, the “Remedial Work”) in the event any Remedial Work is required
under applicable Environmental Laws because of or in connection with the actual
or suspected past, present or future Release or threatened Release of any
Hazardous Material on, under, about or from any of their or their respective
Subsidiaries’ Properties, which failure to commence and diligently prosecute to
completion could reasonably be expected to have a Material Adverse Effect; and
(v) conduct, and cause their respective Subsidiaries to conduct, their
respective operations and businesses in a manner that will not expose any
Property or Person to Hazardous Materials that could reasonably be expected to
have a Material Adverse Effect.
(b) If the Borrower or any of its Subsidiaries receives written notice of any
action or, investigation or inquiry by any Governmental Authority or any
threatened demand or lawsuit by any Person against it, the Borrower or any of
its Subsidiaries or their Properties, in each case in connection with any
Environmental Laws, the Borrower will promptly (but in any event within five (5)
days) after any Responsible Officer learns thereof give written notice of the
same to Administrative Agent if such matter would reasonably be expected to
result in a Material Adverse Effect.
Section 8.11 Further Assurances.
(a) The Borrower at its sole expense will, and will cause each Restricted
Subsidiary to, promptly execute and deliver to the Administrative Agent all such
other documents, agreements and
92



--------------------------------------------------------------------------------



instruments reasonably requested by the Administrative Agent to comply with,
cure any defects or accomplish the conditions precedent, covenants and
agreements of any Credit Party, as the case may be, in the Loan Documents,
including the Notes, or to further evidence and more fully describe the
collateral intended as security for the Obligations, or to correct any omissions
in this Agreement or the Security Instruments, or to state more fully the
obligations secured therein, or to perfect, protect or preserve any Liens
created pursuant to this Agreement or any of the Security Instruments or the
priority thereof, or to make any recordings, file any notices or obtain any
consents, all as may be necessary or appropriate, in the sole discretion of the
Administrative Agent, in connection therewith.
(b) The Borrower hereby authorizes the Administrative Agent to file one or more
financing or continuation statements, and amendments thereto, relative to all or
any part of the Mortgaged Property or any other Collateral without the signature
of any Credit Party where permitted by law. A carbon, photographic or other
reproduction of the Security Instruments or any financing statement covering the
Mortgaged Property, in either case, or any part thereof shall be sufficient as a
financing statement where permitted by law.
Section 8.12 Reserve Reports.
(a) On or before April 1 and October 1 of each year, commencing April 1, 2020,
the Borrower shall furnish to the Administrative Agent and the Revolving Credit
Lenders a Reserve Report evaluating the Oil and Gas Properties of the Borrower
and the other Credit Parties as of the immediately preceding December 31 or June
30, respectively. The Reserve Report as of December 31 of each year shall be
prepared or audited by one or more Approved Petroleum Engineers, and the June 30
Reserve Report of each year shall be prepared by or under the supervision of the
chief engineer of the Borrower who shall certify such Reserve Report to be true
and accurate in all material respects (with appropriate exceptions for
projections and cost estimates) and to have been prepared in accordance with the
procedures used in the immediately preceding December 31 Reserve Report.
(b) In the event of an Interim Redetermination, the Borrower shall furnish to
the Administrative Agent and the Revolving Credit Lenders a Reserve Report
prepared by or under the supervision of the chief engineer of the Borrower who
shall certify such Reserve Report to be true and accurate in all material
respects (with appropriate exceptions for projections and cost estimates) and to
have been prepared in accordance with the procedures used in the immediately
preceding December 31 Reserve Report. For any Interim Redetermination requested
by the Administrative Agent or the Borrower pursuant to Section 2.06(b), the
Borrower shall provide such Reserve Report with an “as of” date as required by
the Administrative Agent as soon as possible, but in any event no later than
thirty (30) days following the receipt of such request.
(c) With the delivery of each Reserve Report, the Borrower shall provide to the
Administrative Agent and the Revolving Credit Lenders a certificate from a
Responsible Officer certifying that, except as set forth on an exhibit to the
certificate, on a net basis there are no gas imbalances, take or pay or other
prepayments in excess of the volume specified in Section 7.18 with respect to
the Oil and Gas Properties evaluated in such Reserve Report which would require
any Credit Party to deliver Hydrocarbons either generally or produced from such
Oil and Gas Properties at some future time without then or thereafter receiving
full payment therefor, none of their proved Oil and Gas Properties have been
sold since the date of the last Borrowing Base determination except as set forth
on an exhibit to the certificate, which certificate shall list all such Oil and
Gas Properties sold and attached thereto is a schedule of the Oil and Gas
Properties evaluated by such Reserve Report that are Mortgaged
93



--------------------------------------------------------------------------------



Properties and demonstrating the percentage of the total value of the proved Oil
and Gas Properties that the value of such Mortgaged Properties represents in
compliance with Section 8.14(a).
Section 8.13 Title Information.
(a) On or before the date that is 45 days following the delivery to the
Administrative Agent and the Revolving Credit Lenders of each Reserve Report
required by Section 8.12(a), the Borrower will deliver title information in form
and substance acceptable to the Administrative Agent covering enough of the Oil
and Gas Properties evaluated by such Reserve Report that were not included in
the immediately preceding Reserve Report, so that the Administrative Agent shall
have received together with satisfactory title information previously delivered
to the Administrative Agent, satisfactory title information on at least 90% of
the total value of the proved Oil and Gas Properties evaluated by such Reserve
Report.
(b) If the Borrower has provided title information for additional Properties
under (a), the Borrower shall, within 60 days after notice from the
Administrative Agent that title defects or exceptions exist with respect to such
additional Properties, either (i) cure any such title defects or exceptions
(including defects or exceptions as to priority) which are not permitted by
Section 9.03 raised by such information, (ii) substitute acceptable Mortgaged
Properties with no title defects or exceptions except for Excepted Liens having
an aggregate equivalent value or (iii) deliver title information in form and
substance reasonably requested by the Administrative Agent so that the
Administrative Agent shall have received, together with satisfactory title
information previously delivered to the Administrative Agent, satisfactory title
information on at least 90% of the total value of the proved Oil and Gas
Properties of the Credit Parties evaluated by such Reserve Report.
(c) If the Borrower is unable to cure any title defect requested by the
Administrative Agent or the Lenders to be cured within the 60-day period or the
Borrower does not comply with the requirements to provide acceptable title
information covering 90% of the total value of the proved Oil and Gas Properties
of the Credit Parties evaluated in the most recent Reserve Report, such
inability to cure or comply shall not be a Default, but instead the
Administrative Agent and/or the Required Revolving Credit Lenders shall have the
right to exercise the following remedy in their sole discretion from time to
time, and any failure to so exercise this remedy at any time shall not be a
waiver as to future exercise of the remedy by the Administrative Agent or the
Required Revolving Credit Lenders: such unacceptable Mortgaged Property shall
not count towards the 90% requirement, and the Administrative Agent may send a
notice to the Borrower and the Lenders that the then outstanding Borrowing Base
shall be reduced by an amount as determined by the Required Revolving Credit
Lenders to cause the Borrower to be in compliance with the requirement to
provide acceptable title information on 90% of the total value of the proved Oil
and Gas Properties of the Credit Parties. This new Borrowing Base shall become
effective immediately after receipt of such notice.
Section 8.14 Agreement to Pledge; Additional Guarantors.
(a) The Borrower shall, and shall cause each Restricted Subsidiary to, grant to
the Administrative Agent a Lien on all Property of the Borrower or any other
Credit Party now owned or hereafter acquired promptly after receipt of a written
request from the Administrative Agent; provided that (i) unless an Event of
Default has occurred and is continuing and other than as provided in clause
(iii) below, in no event shall the Administrative Agent be permitted to request
or the Borrower be required to grant a Lien on any Oil and Gas Properties that
exceeds 90% of the total value of the proved Oil and Gas Properties evaluated in
the most recently completed Reserve Report, (ii) the Borrower shall not be
94



--------------------------------------------------------------------------------



required to grant a Lien encumbering more than 65% of the outstanding voting
securities in any Foreign Subsidiary unless the granting of such Lien would not
result in a material adverse tax consequence to the Borrower or any of its
Restricted Subsidiaries, (iii) the Borrower shall not be required to grant a
Lien encumbering Equity Interests of Unrestricted Subsidiaries, and (iv) any
other Property excluded from the grant of Liens in accordance with the terms of
the Security Instruments. If an Event of Default has occurred and is continuing,
the Administrative Agent is permitted to request, and the Borrower shall be
required to promptly (but in any event within three (3) Business Days after
Administrative Agent delivers the Borrower a form of Security Instruments for
such Oil and Gas Properties (other than any exhibits or schedules thereto))
grant a Lien on substantially all of the Credit Parties’ Oil and Gas Properties
(whether or not such Oil and Gas Properties constitute proved Oil and Gas
Properties). Such form of Security Instruments shall reaffirm any Lien granted
in any Oil and Gas Property prior thereto. All such Liens shall be superior to
all Liens or rights of any other Person in the Property encumbered thereby
(other than Permitted Liens) and will be created and perfected by and in
accordance with the provisions of deeds of trust, security agreements and
financing statements or other Security Instruments, all in form and substance
reasonably satisfactory to the Administrative Agent and in sufficient executed
(and acknowledged where necessary or appropriate) counterparts for recording
purposes. In order to comply with the foregoing, if any Subsidiary of the
Borrower places a Lien on its Oil and Gas Properties and such Subsidiary is not
a Guarantor, then it shall become a Guarantor and comply with clause (b) of this
Section.
(b) Subject to any applicable limitations set forth in the Guarantee Agreement
or Security Agreement, the Borrower shall promptly cause each Subsidiary that is
not an Excluded Subsidiary to guarantee the Obligations pursuant to the
Guarantee Agreement. In connection with any such guaranty, the Borrower shall,
or shall cause such Subsidiary (other than an Excluded Subsidiary) to, promptly,
but in any event no later than 30 days (or such later date as the Administrative
Agent may agree in its reasonable discretion) after the formation or acquisition
(or other similar event) of such Subsidiary to, execute and deliver a supplement
to the Guarantee Agreement executed by such Subsidiary, a supplement executed by
such Subsidiary to the Security Agreement executed by the Credit Parties on the
Effective Date, a pledge all of the Equity Interests of such Subsidiary
(including, without limitation, in the event that the Equity Interests of such
Subsidiary are certificated, delivery of original certificates evidencing such
Equity Interests, together with an appropriate undated transfer power for each
such certificate duly executed in blank by the registered owner thereof), if
such Subsidiary owns proved Oil and Gas Properties, a mortgage or deed of trust
to the extent required to be in compliance with Section 8.14(a) and execute and
deliver such other additional Security Instruments, closing documents,
certificates and legal opinions as shall reasonably be requested by the
Administrative Agent or the Majority Revolving Credit Lenders.
Section 8.15 ERISA Compliance. The Borrower will furnish and will cause each
Restricted Subsidiary to furnish to the Administrative Agent within a reasonable
period after a request therefor by the Administrative Agent, copies of each
annual report filed by a Restricted Subsidiary with the Department of Labor with
respect to such Plan or any trust created thereunder.
Section 8.16 Marketing Activities. The Borrower will not, and will not permit
any of its Subsidiaries to, engage in marketing activities for any Hydrocarbons
or enter into any contracts related thereto other than contracts for the sale of
Hydrocarbons scheduled or reasonably estimated to be produced from their proved
Oil and Gas Properties during the period of such contract, contracts for the
sale of Hydrocarbons scheduled or reasonably estimated to be produced from
proved Oil and Gas Properties of third parties during the period of such
contract associated with the Oil and Gas Properties of the Credit Parties that
any Credit Party has the right to market pursuant to joint operating agreements,
95



--------------------------------------------------------------------------------



unitization agreements or other similar contracts that are usual and customary
in the oil and gas business and other contracts for the purchase and/or sale of
Hydrocarbons of third parties (a) which have generally offsetting provisions
(i.e. corresponding pricing mechanics, delivery dates and points and volumes)
such that no “position” is taken or which are cancelable on 120 days- notice or
less without penalty or detriment for the sale of production from the Borrower’s
or the Subsidiaries’ Hydrocarbons, and (b) for which appropriate credit support
has been taken to alleviate the material credit risks of the counterparty
thereto.
Section 8.17 Unrestricted Subsidiaries. The Borrower:
(a) will cause the management, business and affairs of the Borrower and each
Restricted Subsidiary to be conducted in such a manner (including, without
limitation, by keeping separate books of account, furnishing separate financial
statements of Unrestricted Subsidiaries to creditors and potential creditors
thereof and by not permitting Properties of the Credit Parties to be commingled)
so that each Unrestricted Subsidiary will be treated as an entity separate and
distinct from the Borrower and the Restricted Subsidiaries;
(b) will cause each Unrestricted Subsidiary (i) to refrain from maintaining its
assets in such a manner that would make it costly or difficult to segregate,
ascertain or identify as its individual assets from those of the Borrower or any
Restricted Subsidiary and (ii) to observe all corporate formalities;
(c) will not, and will not permit any other Restricted Subsidiary to, incur,
assume, guarantee or be or become liable for any Debt of any of the Unrestricted
Subsidiaries;
(d) will not, and will not permit any Restricted Subsidiary to, permit any
credit agreement for a senior credit facility, a loan agreement for a senior
credit facility, a note purchase agreement for the sale of promissory notes or
an indenture governing capital markets debt instruments pursuant to which the
Borrower or any Restricted Subsidiary is a borrower, issuer or guarantor (the
“Relevant Debt”), the terms of which would, upon the occurrence of a default
under any Debt of an Unrestricted Subsidiary, (i) result in, or permit the
holder of any Relevant Debt to declare a default on such Relevant Debt or (ii)
cause the payment of any Relevant Debt to be accelerated or payable before the
fixed date on which the principal of such Relevant Debt is due and payable; and
(e) will not permit any Unrestricted Subsidiary to hold any Equity Interest in,
or any Debt of, any Credit Party.
Section 8.18 Account Control Agreements.
(a) The Borrower will, and will cause each other Credit Party to, (a) in
connection with any Deposit Account and Securities Account (other than an
Excluded Account for so long as it is an Excluded Account), cause such Deposit
Account and Securities Account (other than an Excluded Account for so long as it
is an Excluded Account) to be subject to a Control Agreement within sixty (60)
days after the Effective Date (or such longer period of time as may be agreed to
by the Administrative Agent). The Borrower, for itself and on behalf of the
other Credit Parties, hereby authorizes the Administrative Agent to deliver
notices to the depositary banks pursuant to any Control Agreement under any one
or more of the following circumstances: (w) following the occurrence of and
during the continuation of an Event of Default of the type set forth in Sections
10.01(a), (b), (f), (g), (h), (i) or (j), (x) as otherwise agreed to in writing
by the Borrower or any Credit Party, as applicable, (y) the Loans then
outstanding have become due and payable in whole (and not merely in part),
whether at stated maturity, by acceleration, or
96



--------------------------------------------------------------------------------



otherwise, or (z) as otherwise permitted by applicable law. As to Deposit
Accounts or Securities Accounts (in each case, other than an Excluded Account
for so long as it is an Excluded Account) established by the Borrower or any
other Credit Party after the Effective Date, the Borrower will, and will cause
each other Credit Party to, cause such Deposit Account or Securities Account to
be subject to a Control Agreement within sixty (60) days after the establishment
thereof (or such longer period of time as may be agreed to by the Administrative
Agent).
(b) In connection with any Capital Markets Account, upon the earliest of (x) the
date that is 150 days from the date proceeds are first deposited into such
Capital Markets Account (or such later date as the Administrative Agent may
agree in its sole discretion), (y) any date when the Commitment Utilization
Percentage is greater than or equal to 90%, and (z) the occurrence of a Default,
such Capital Markets Account shall cease to be an “Excluded Account” and the
Borrower shall have sixty (60) days (or such longer period of time as may be
agreed to by the Administrative Agent in its sole discretion) to either subject
such Capital Markets Account to a Control Agreement, transfer all of the funds
in such deposit account to a deposit account subject to a Control Agreement or
otherwise use such funds as permitted by clause (ii)(y) below.
(c) The Borrower will, and will cause each other Credit Party to, use each
Capital Markets Account (and the amounts deposited therein) solely for the
purposes of, and such amounts may not be transferred out of any such Capital
Markets Account for any reason other than, (x) consummating the specific
acquisition with respect to which such Capital Markets Account was established,
(y) paying down any Debt of the Borrower or the other Credit Parties or
redeeming preferred stock of the Borrower or any Credit Party so long as such
redemption is permitted pursuant to Section 9.04, or (z) transferring any
amounts deposited therein to a deposit account subject to a Control Agreement.
Section 8.19 [Reserved].
Section 8.20 Minimum Hedged Volume. The Borrower and/or other Credit Parties
shall, on or before June 30, 2020 (or by such later date as the Administrative
Agent may agree in its sole discretion), enter into and maintain during the
period commencing January 1, 2021 through December 31, 2021 (the “Minimum
Hedging Period”), Swap Agreements the net notional volumes (when aggregated with
other commodity Swap Agreements then in effect) for which are not less than
forty percent (40%) of the reasonably anticipated crude oil, natural gas and
natural gas liquids production (calculated in the aggregate and on a barrel of
oil equivalent basis, as applicable) on a monthly basis throughout the Minimum
Hedging Period from the Oil and Gas Properties which are classified as Proved
Developed Producing Reserves (as forecast based upon the most recent Reserve
Report delivered pursuant to Section 8.12(a)). Notwithstanding anything to the
contrary contained herein, any failure to enter into the required hedges for the
Minimum Hedge Period shall not result in a Default or an Event of Default and
shall instead result in the Required Lenders having the right to adjust the
Borrowing Base by an amount not to exceed the Borrowing Base value (as
determined by the Required Revolving Credit Lenders) of the Swap Agreements
which, if entered into, would cure the Borrower’s failure to be in compliance
with this Section 8.20 until the earlier to occur of (i) the cure of the
Borrower’s failure to be in compliance with this Section 8.20 and (ii) the
occurrence of the Scheduled Redetermination scheduled for November 1, 2020.
Section 8.21 Consolidated Cash Balance. If, on any Consolidated Cash Measurement
Date, the Consolidated Cash Balance exceeds the Consolidated Cash Balance
Threshold (the amount of such excess, the “Required Prepayment Amount”), then
the Borrower shall, on the next Business Day thereafter, prepay the Swing Line
Loans and, after all Swing Line Loans have been paid in full, the
97



--------------------------------------------------------------------------------



remaining Loans, in an aggregate principal amount equal to the lesser of (a)
such Required Prepayment Amount and (b) the amount of such Loans; provided that,
notwithstanding anything to the contrary contained in this Agreement,
prepayments under this Section 8.21 shall (i) be without premium or penalty
(including, for the avoidance of doubt, any premiums otherwise required under
Section 5.02) and (ii) not result in a permanent reduction in Commitments. Any
excess Required Prepayment Amount not required to be applied pursuant to this
Section 8.21 shall be retained by the Borrower and its Restricted Subsidiaries
and used for any purpose not prohibited hereunder.
ARTICLE IX   NEGATIVE COVENANTS
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents have been paid in full and all Letters of
Credit have expired or terminated and all Reimbursement Obligations shall have
been reimbursed, the Borrower covenants and agrees with the Lenders that:
Section 9.01 Financial Covenants.
(a) Current Ratio. Commencing March 31, 2020, and for each such fiscal quarter
ending thereafter (other than the fiscal quarter ending June 30, 2020), the
Borrower will not permit, as of the last day of any such fiscal quarter, the
ratio of (i) the Current Assets of the Borrower and the other Credit Parties to
(ii) the Current Liabilities of the Borrower and the other Credit Parties, to be
less than 1.0 to 1.0.
(b) Leverage Ratio. Commencing March 31, 2022, and for each fiscal quarter
ending thereafter, the Borrower will not permit, as of the last day of any such
fiscal quarter, the ratio (the “Leverage Ratio”) of (i) the consolidated Total
Debt of the Borrower and the other Credit Parties as of such time net of, for
all purposes of calculating the Leverage Ratio under this Agreement,
unrestricted cash of the Borrower and the other Credit Parties as of such time
not to exceed $150,000,000 to (ii) the Adjusted EBITDAX of the Borrower and the
other Credit Parties, to be greater than 4.00 to 1.00.
(c) Secured Leverage Ratio. Commencing March 31, 2020, and for each fiscal
quarter ending thereafter, but on or prior to December 31, 2021, the Borrower
will not permit, as of the last day of any such fiscal quarter, the ratio (the
“Secured Leverage Ratio”) of (i) the consolidated Total Secured Debt of the
Borrower and the other Credit Parties as of such time to (ii) the Adjusted
EBITDAX of the Borrower and the other Credit Parties, to be greater than 3.00 to
1.00.
Section 9.02 Debt. The Borrower will not, nor will it permit any of the
Restricted Subsidiaries to, incur, create, assume or suffer to exist any Debt,
except:
(a) the Notes or other Obligations arising under the Loan Documents, Cash
Management Agreements or the Secured Swap Agreements;
(b) Debt of the Borrower and the other Credit Parties existing on the date
hereof that is reflected on Schedule 9.02 and any Permitted Refinancing Debt
issued or incurred to refinance such Debt.
(c) Debt under Capital Leases or that constitutes Purchase Money Indebtedness;
provided that the aggregate principal amount of all Debt described in this
Section 9.02(c) at any one time outstanding shall not to exceed $50,000,000 in
the aggregate;
98



--------------------------------------------------------------------------------



(d) intercompany Debt between the Borrower and any other Credit Party or between
Credit Parties; provided that such Debt is not held, assigned, transferred,
negotiated or pledged to any Person other than a Credit Party; and, provided
further, that any such Debt owed by a Credit Party shall be subordinated to the
Obligations on terms set forth in the Guarantee Agreement;
(e) Debt constituting a guaranty by a Credit Party of Debt permitted to be
incurred under this Section 9.02 and any Permitted Refinancing Debt in respect
thereof;
(f) (i) other Debt not to exceed $100,000,000 in the aggregate at any one time
outstanding, which may be secured as permitted by Section 9.03; provided,
however, that the Borrowing Base shall have been adjusted to the extent required
by Section 2.06(e) and (ii) Permitted Refinancing Debt in respect thereof;
(g) Debt arising under Swap Agreements in compliance with Section 9.16;
(h) (i) Specified Additional Debt; provided that (A) immediately after giving
effect to the incurrence or issuance thereof and the use of proceeds therefrom
(and any Transfer, any acquisition, any designation of any Restricted Subsidiary
as an Unrestricted Subsidiary and any other transactions related thereto or in
connection therewith), the Borrower shall be in pro forma compliance with the
covenants set forth in Section 9.01 as of the last day of the immediately
preceding fiscal quarter for which financial statements are available and (B)
the Borrowing Base shall have been adjusted to the extent required by Section
2.06(e) (the “Additional Debt Conditions”) and (ii) any Permitted Refinancing
Debt in respect of Debt described in clause (i);
(i) Debt incurred in the ordinary course of business in respect of obligations
of the Borrower or any Restricted Subsidiary to pay the deferred purchase price
of Property (including “earn-outs” or similar obligations) and purchase price
adjustments in respect of the purchase of Property (including pursuant to any
Permitted Acquisition or Investment permitted hereunder);
(j) (i) Debt of the Borrower or any Restricted Subsidiary assumed in connection
with any acquisition (including any Permitted Acquisition) or other Investment
permitted hereunder subject to the Additional Debt Conditions (“Assumed Debt”);
provided that, with respect to any such Debt incurred after the Effective Date,
(A) immediately after giving effect to the incurrence or issuance thereof and
the use of proceeds therefrom (and any Transfer, any acquisition, any
designation of any Restricted Subsidiary as an Unrestricted Subsidiary and any
other transactions related thereto or in connection therewith), the Borrower
shall be in pro forma compliance with the covenants set forth in Section 9.01 as
of the last day of the immediately preceding fiscal quarter for which financial
statements are available and (B) if secured, secured by Junior Liens subject to
the representative of such Debt becoming party to a Customary Intercreditor
Agreement and (C) the Borrowing Base shall have been adjusted to the extent
required by the Additional Debt Conditions, and (ii) any Permitted Refinancing
Debt in respect of Debt described in Section 9.02(j)(i); and
(k) [reserved].
For purposes of determining compliance with Section 9.02, in the event that an
item of Debt (or any portion thereof) at any time, whether at the time of
incurrence or issuance or upon the application of all or a portion of the
proceeds thereof or subsequently, meets the criteria of more than one of the
categories of permitted Debt described in Sections 9.02(a) through 9.02(j)
above, the Borrower, in its sole discretion, will classify and may subsequently
reclassify such item of Debt (or any portion thereof) in any one or more of the
types of Debt described in Sections 9.02(a) through 9.02(j) and will only be
required to
99



--------------------------------------------------------------------------------



include the amount and type of such Debt in such of the above Sections as
determined by the Borrower at such time. The Borrower will be entitled to divide
and classify an item of Debt in more than one of the types of Debt described in
Sections 9.02(a) through 9.02(j) above.
Section 9.03 Liens. The Borrower will not, nor will it permit any of the
Restricted Subsidiaries to, create, incur, assume or permit to exist any Lien on
any of its Properties (now owned or hereafter acquired), except:
(a) Liens securing the payment of any Obligations;
(b) Excepted Liens;
(c) Liens on deposits of cash or securities securing the performance of bids,
trade contracts, leases, statutory obligations and other obligations of a like
nature incurred in the ordinary course of business;
(d) Liens on cash or securities of the Borrower or any other Credit Party in an
aggregate amount not to exceed $25,000,000 securing obligations arising under
(i) Swap Agreements that are intended to reduce or eliminate the risk of
fluctuations in the price of Hydrocarbons or (ii) any Swap Agreement between a
Credit Party and one or more financial institutions providing for the exchange
of nominal interest obligations between such Credit Party and such financial
institutions or the cap of the interest rate on any Debt of a Credit Party, in
each case, which are not prohibited by the terms of Section 9.16, with
counterparties that were not Secured Swap Parties;
(e) Liens securing Capital Leases and Purchase Money Indebtedness permitted by
Section 9.02(c) but only on the Property under lease or the Property purchased
with such Purchase Money Indebtedness;
(f) Liens on Properties of the Borrower and the other Credit Parties existing on
the Effective Date that are reflected on Schedule 9.03 and any such replacement
thereof that does not increase the principal amount of the Debt secured by such
Lien or expand the Collateral subject to such Lien;
(g) Liens securing Debt pursuant to Section 9.02(h) and Section 9.02(j); and
(h) Liens solely on any cash earnest money deposits made by the Borrower or any
of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement with respect to a Permitted Acquisition or other Investment
not prohibited hereunder; and
(i) additional Liens securing obligations or Debt not in excess of $50,000,000
in the aggregate at any time.
Section 9.04 Restricted Payments. The Borrower will not, nor will it permit any
of the Restricted Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly (collectively in this section, “make”), any Restricted
Payment except:
(a) any Credit Party may make Restricted Payments to any other Credit Party;
(b) the Borrower may make Restricted Payments with respect to its Equity
Interests payable solely in (or in the right to receive) additional Equity
Interests (other than Disqualified Capital
100



--------------------------------------------------------------------------------



Stock) of the Borrower or from the proceeds of a substantially concurrent
issuance of Equity Interests of the Borrower;
(c) [reserved];
(d) the Borrower may repurchase or redeem shares of common Equity Interests of
the Borrower from any holder of less than 100 shares of such common Equity
Interests, provided that the aggregate amount paid for all such repurchases and
redemptions made pursuant to this clause (d) shall not exceed the greater of
$10,000,000 in the aggregate in any fiscal year;
(e) the Borrower may purchase, redeem or acquire, cancel or retire for value
capital stock, or options, warrants, equity appreciation rights or other rights
to purchase or acquire capital stock of the Borrower held by any existing or
former directors, employees or management of the Borrower or any Subsidiary of
the Borrower or their assigns, estates or heirs, in each case, in connection
with employee or director stock option, restricted stock or restricted stock
units, or stock purchase agreements or other agreements to compensate such
management employees or directors; provided that such redemptions or repurchases
pursuant to this Section 9.04(e) will not exceed $30,000,000 in the aggregate
during any calendar year and $120,000,000 in the aggregate for all such
redemptions and repurchases; the distribution, by dividend or otherwise, of
Equity Interests of, or indebtedness owed to the Borrower or a Restricted
Subsidiary by, an Unrestricted Subsidiary or a Person that is not a Restricted
Subsidiary in which any Credit Party or Restricted Subsidiary owns Equity
Interests (or a Restricted Subsidiary that owns Equity Interests in an
Unrestricted Subsidiary or Person that is not a Restricted Subsidiary); provided
that such Restricted Subsidiary owns no assets other than Equity Interests of an
Unrestricted Subsidiary or a Person that is not a Restricted Subsidiary (other
than Unrestricted Subsidiaries or Persons that are not Restricted Subsidiaries
the primary assets of which are cash and/or cash equivalents);
(f) to the extent constituting Restricted Payments, payments permitted pursuant
to Section 9.12;
(g) [reserved]; and
(h) the Borrower may make any other Restricted Payments; provided that (i) no
Borrowing Base deficiency, Default or Event of Default has occurred, is
continuing or would result therefrom, (ii) after giving pro forma effect to such
Restricted Payment, (A) the Liquidity is an amount equal to at least 15% of the
Borrowing Base, and (B) the Leverage Ratio (as of the end of the most recently
ended fiscal quarter or fiscal year for which financial statements have been
delivered pursuant to Section 8.01(a) or Section 8.01(b)) shall not be greater
than 2.50 to 1.00.
Section 9.05 Investments, Loans and Advances. The Borrower will not, nor will it
permit any of the Restricted Subsidiaries to, make or permit to remain
outstanding any Investments in or to any Person, except that the foregoing
restriction shall not apply to:
(a) the Investments existing on the Closing Date and either reflected in the
Financial Statements or disclosed to the Lenders in Schedule 9.05;
(b) accounts receivable arising in the ordinary course of business and payable
in accordance with customary trade terms;
101



--------------------------------------------------------------------------------



(c) direct obligations of the United States or any agency thereof, or
obligations guaranteed by the United States or any agency thereof, in each case
maturing within one year from the date of creation thereof;
(d) commercial paper maturing within one year from the date of creation thereof
rated in one of the two highest grades by S&P or Moody’s;
(e) demand deposits, and time deposits maturing within one year from the date of
creation thereof, with, or issued by any Lender or any office located in the
United States of any other bank or trust company which is organized under the
laws of the United States or any state thereof, has capital, surplus and
undivided profits aggregating at least $500,000,000 (as of the date of such bank
or trust company’s most recent financial reports) and has a short term deposit
rating of no lower than A2 or P2, as such rating is set forth from time to time,
by S&P or Moody’s, respectively;
(f) deposits in money market funds investing exclusively in Investments
described in Section 9.05(c), Section 9.05(d) or Section 9.05(e);
(g) Investments made by (i) any Credit Party in or to any other Credit Party and
(ii) any Credit Party in a Restricted Subsidiary that is not a Credit Party, in
the case of this clause (ii), not to exceed in the aggregate the greater of (x)
$75,000,000 and (y) 3.0% of the Borrowing Base at any time outstanding;
(h) Investments in stock, obligations or securities received in settlement of
debts arising from Investments permitted under this Section 9.05 owing to any
Credit Party as a result of a bankruptcy or other insolvency proceeding of the
obligor in respect of such obligations or upon the enforcement of such
obligations or of any Lien securing such obligations;
(i) Investments constituting Debt permitted under Section 9.02;
(j) other Investments not to exceed $40,000,000 in the aggregate at any time;
(k) Investments in Joint Ventures and Unrestricted Subsidiaries, provided that
(i) the aggregate amount of all such Investments at any one time permitted by
this Section 9.05(k) shall not exceed $100,000,000 (or its equivalent in other
currencies as of the date of Investment) and (ii) Liquidity is an amount equal
to at least 15% of the Borrowing Base immediately before and immediately after
giving effect to such Investment;
(l) to the extent constituting Investments, investments in direct ownership
interests in additional Oil and Gas Properties and gas gathering systems related
thereto or related to or made pursuant to the requirements of farm-out, farm-in,
joint operating, joint venture or area of mutual interest agreements, gathering
systems, pipelines or other similar arrangements which are or become usual and
customary in the oil and gas exploration and production business;
(m) Investments (i) to the extent the consideration for which consists of Equity
Interests of the Borrower or warrants, options or other rights to purchase or
acquire Equity Interests of the Borrower, (ii) with up to 100% of the net cash
proceeds of an offering or issuance of Equity Interests by the Borrower (to the
extent made within 150 days of the closing of such offering), in each case in
(A) joint ventures engaging in businesses conducted by companies in the oil and
gas industry, (B) any Unrestricted Subsidiary or non-Guarantor Restricted
Subsidiary or (C) any other Person or (iii) with Equity Interests in
Unrestricted Subsidiaries or other Persons that are not Restricted Subsidiaries;
102



--------------------------------------------------------------------------------



(n) Permitted Acquisitions and any customary cash earnest money deposits made in
connection with a proposed Permitted Acquisition or other Investment permitted
hereunder;
(o) Investments held by a Person acquired in a Permitted Acquisition to the
extent that such Investments were not made in contemplation of or in connection
with such Permitted Acquisition and were in existence on the date of such
Permitted Acquisition;
(p) to the extent constituting an Investment, escrow deposits to secure
indemnification obligations in connection with a Transfer permitted by Section
9.11, Permitted Acquisition or other Investment permitted hereunder;
(q) the contribution of all or part of the Credit Parties’ Water Services Assets
to the Riptide Entities; and
(r) other Investments without limit to the extent that (i) no Borrowing Base
deficiency, Default or Event of Default has occurred, is continuing or would
result therefrom, (ii) after giving pro forma effect to such Investment, (A) the
Liquidity is an amount equal to at least 15% of the Borrowing Base, and (B) the
Leverage Ratio (as of the end of the most recently ended fiscal quarter or
fiscal year for which financial statements have been delivered pursuant to
Section 8.01(a) or Section 8.01(b)) shall not be greater than 2.50 to 1.00.
Section 9.06 Nature of Business; Organizational Changes. The Borrower (a) will
not, nor will it permit any of the Restricted Subsidiaries to, allow any
material change to be made in the character of their business, taken as a whole,
as an independent oil and gas exploration and production company, and (b) will
provide prior written notice to the Administrative Agent of any change in any
Credit Party’s corporate name, the location of such Credit Party’s chief
executive office, such Credit Party’s identity or corporate, limited liability
or partnership structure or in the jurisdiction in which such Credit Party is
incorporated or formed, such Credit Party’s jurisdiction of organization or such
Credit Party’s organizational identification number in such jurisdiction of
organization, and/or the Credit Party’s federal taxpayer identification number.
Section 9.07 Proceeds of Loans. The Borrower will not, nor will it permit any of
the Restricted Subsidiaries to, permit the proceeds of the Loans to be used for
any purpose other than those permitted by Section 7.21. No Credit Party or any
Person acting on behalf of any Credit Party has taken or will take any action
which might cause any of the Loan Documents to violate Regulations T, U or X or
any other regulation of the Board or to violate section 7 of the Securities
Exchange Act of 1934 or any rule or regulation thereunder, in each case as now
in effect or as the same may hereinafter be in effect. If requested by the
Administrative Agent, the Borrower will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form U-1 or such other form referred to in Regulation U,
Regulation T or Regulation X of the Board, as the case may be.
Section 9.08 ERISA Compliance. No Credit Party will at any time:
(a) engage in, or permit any ERISA Affiliate to engage in, any transaction with
respect to a Plan in connection with which the Credit Party or any ERISA
Affiliate would be subjected to either a civil penalty assessed pursuant to
subsections (c), (i), (l) or (m) of section 502 of ERISA or a tax imposed by
Chapter 43 of Subtitle D of the Code, where such penalty or tax would reasonably
be expected to have a Material Adverse Effect.
103



--------------------------------------------------------------------------------



(b) contribute to or assume an obligation to contribute to, or permit any ERISA
Affiliate to contribute to or assume an obligation to contribute to any employee
pension benefit plan, as defined in Section 3(2) of ERISA, that is subject to
Title IV of ERISA, Section 302 of ERISA or Section 412 of the Code if a Material
Adverse Effect would reasonably be expected to result.
(c) terminate, or permit any ERISA Affiliate to terminate, any Plan in a manner
which would reasonably be expected to have a Material Adverse Effect.
(d) permit to exist, or allow any ERISA Affiliate to permit to exist, any unpaid
minimum required contribution within the meaning of Section 302 of ERISA or
Section 412 of the Code, whether or not waived, with respect to any Plan, which
would reasonably be expected to have a Material Adverse Effect.
(e) incur, or permit any ERISA Affiliate to incur, a liability to or on account
of a Plan or a Multiemployer Plan under Sections 515, 4062, 4063, 4064, 4201 or
4204 of ERISA that would reasonably be expected to result in a Material Adverse
Effect.
Section 9.09 Sale or Discount of Receivables. Except for receivables obtained by
the Borrower or any Restricted Subsidiary out of the ordinary course of business
or the settlement of joint interest billing accounts in the ordinary course of
business or discounts granted to settle collection of accounts receivable or the
sale of defaulted accounts arising in the ordinary course of business in
connection with the compromise or collection thereof and not in connection with
any financing transaction, the Borrower will not, nor will it permit any
Restricted Subsidiary to, discount or sell (with or without recourse) any of its
notes receivable or accounts receivable to any Person other than another Credit
Party.
Section 9.10 Mergers, Etc. The Borrower will not, nor will it permit any
Restricted Subsidiary to, merge into or with or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, transfer, lease or otherwise dispose of (whether in one transaction or in
a series of transactions) all or substantially all of its Property to any other
Person (whether now owned or hereafter acquired) (in this section, any such
transaction, a “consolidation”), or liquidate or dissolve; provided that, so
long as no Event of Default has occurred and is then continuing, (a) any
Subsidiary may participate in a consolidation with the Borrower (provided that
the Borrower shall be the survivor), (b) any other Subsidiary and any
Unrestricted Subsidiary may participate in a consolidation with the Borrower or
any Credit Party (provided that, if the Borrower participates in the
consolidation, the Borrower shall be the surviving entity, and otherwise, such
Credit Party (and not such Unrestricted Subsidiary) shall be the continuing or
surviving entity), (c) the Borrower and Credit Parties may make any Investment
permitted under Section 9.05 and any Transfers permitted under Section 9.11 and
(d) any Credit Party (other than the Borrower) may liquidate or dissolve so long
as all of its assets (if any) are distributed to another Credit Party in
connection with such liquidation or dissolution.
Section 9.11 Sale of Properties. The Borrower will not, nor will it permit any
Restricted Subsidiary to, sell, assign, farm-out, convey, swap, trade or
otherwise transfer (collectively in this section, “Transfer”) any Oil and Gas
Property or any interest in Hydrocarbons produced or to be produced therefrom or
any Equity Interest in any Credit Party that owns any Oil and Gas Property,
commodity Swap Agreement or any interest in Hydrocarbons produced or to be
produced therefrom (in this section, an “E&P Credit Party”) or unwind or
terminate any commodity Swap Agreements, except for:
(a) the sale of Hydrocarbons in the ordinary course of business;
104



--------------------------------------------------------------------------------



(b) farmouts, swaps or trades of undeveloped acreage not included in the most
recently delivered Reserve Report and assignments in connection with such
farmouts, swaps or trades, sales or licenses of intellectual property, seismic,
and other geological or geophysical data, none of which, in the aggregate,
materially impair the operation of the business of any Credit Party, and the
abandonment of intellectual property, seismic, and other geological or
geophysical data that is no longer material to the operation of the business of
any Credit Party;
(c) the Transfer of equipment that is no longer necessary for the business of
the Borrower or such other Credit Party or is replaced by equipment of at least
comparable value and use;
(d) Transfers of Oil and Gas Properties to which no Proved Reserves of oil or
natural gas are attributed;
(e) Transfers of Oil and Gas Properties to which Proved Reserves of oil or gas
are attributed, provided that, at least 75% of the consideration received in
respect of such sale or other disposition shall be cash or Oil and Gas
Properties to which Proved Reserves of oil or gas are attributed and with
respect to which the Administrative Agent has received reasonably satisfactory
Engineering Reports or the assumption of liabilities related to such transferred
Oil and Gas Properties;
(f) Transfers of all (but not less than all) of the Equity Interests
collectively owned by the Borrower and its Subsidiaries in any E&P Credit Party;
(g) the unwinding or termination of commodity Swap Agreements;
(h) Transfers of such Property to the extent permitted by Section 9.04, Section
9.05 or Section 9.10;
(i) exchanges or swaps, including transactions covered by Section 1031 of the
Code, of property or assets (other than Oil and Gas Properties) so long as the
exchange or swap is made for fair value (as reasonably determined by the
Borrower) for like property or assets;
(j) Transfers of the Credit Parties’ Water Services Assets; and
(k) other Transfers of Property not permitted by the preceding clauses (a)
through (i) having a fair market value not to exceed the greater of $25,000,000
in any fiscal year of the Borrower.
To the extent that, since the later of (y) the last Scheduled Redetermination
Date and (z) the date of the last adjustment to the Borrowing Base made pursuant
to any Borrowing Base Adjustment Provision, (1) Oil and Gas Properties with an
aggregate Borrowing Base value in excess of five percent (5%) of the Borrowing
Base value of all Oil and Gas Properties included in the Borrowing Base are
Transferred pursuant to the preceding subsections (e), (f) and/or (h), as
applicable, (2) commodity Swap Agreements of the Credit Parties with an
aggregate Borrowing Base value in excess of five percent (5%) of the Borrowing
Base value of all Oil and Gas Properties included in the Borrowing Base are
unwound or terminated pursuant to the preceding subsection (g), (3) Water
Services Assets with an aggregate Borrowing Base value in excess of seven and
one-half percent (7.5%) of the Borrowing Base value of all Oil and Gas
Properties included in the Borrowing Base are Transferred pursuant to this
Section 9.11 or contributed to the Riptide Entities pursuant to Section 9.05(q)
or (4) Oil and Gas Properties and commodity Swap Agreements of the Credit
Parties with an aggregate Borrowing Base value in excess of seven and one-half
percent (7.5%) of the Borrowing Base value of all Oil and Gas Properties
included in the Borrowing Base are Transferred, contributed or unwound or
terminated pursuant to transactions of the
105



--------------------------------------------------------------------------------



nature described in the preceding clauses (1) and (2), in each case, as
determined by the Required Revolving Credit Lenders, then the Borrowing Base
shall be reduced, effective immediately, by the Borrowing Base value (as
determined by the Required Revolving Credit Lenders) of such Oil and Gas
Properties and/or commodity Swap Agreements that are Transferred or unwound or
terminated; provided that for purposes of this sentence, (i) a commodity Swap
Agreement shall be deemed to have not been unwound or terminated if, (x) such
commodity Swap Agreement is novated from the existing counterparty to a Secured
Swap Party, with the Borrower or the applicable Credit Party being the
“remaining party” for purposes of such novation, or (y) upon its termination or
unwinding, it is replaced, in a substantially contemporaneous transaction, with
one or more commodity Swap Agreements with approximately the same mark-to-market
value and without cash payments to any Credit Party in connection therewith, and
(ii) an Oil and Gas Property shall be deemed to have not been Transferred if
upon its Transfer, it is (A) replaced, in a substantially contemporaneous
transaction, with Oil and Gas Properties with approximately the same value as
evidenced by reasonably satisfactory Engineering Reports delivered to the
Administrative Agent prior to the effectiveness of such transaction and (B)
pledged as Collateral pursuant to a Security Instrument acceptable to the
Administrative Agent delivered to the Administrative Agent contemporaneous with
the effectiveness of such transaction. For the purposes of the preceding
sentence, the Transfer of an E&P Credit Party owning such Oil and Gas Properties
and/or commodity Swap Agreements pursuant to Section 9.11(f) shall be deemed the
Transfer of the Oil and Gas Properties and the unwinding or termination of the
commodity Swap Agreements owned by such E&P Credit Party.
To the extent any Collateral is Transferred as expressly permitted by this
Section 9.11 to any Person other than a Credit Party, such Collateral shall be
sold free and clear of the Liens created by the Loan Documents (and such Liens
shall be automatically released upon the consummation of such Transfer), and, if
requested by the Administrative Agent, upon certification by a Responsible
Officer of the Borrower that such Transfer is permitted by this Agreement, the
Administrative Agent shall be authorized to take any actions deemed appropriate
in order to effect or evidence the foregoing (provided that the Borrower shall
provide such certification prior to the Administrative Agent taking any such
actions in respect of a Transfer of Borrowing Base Properties).
Section 9.12 Transactions with Affiliates. The Borrower will not, nor will it
permit any Restricted Subsidiary to, enter into any transaction, including,
without limitation, any purchase, sale, lease or exchange of Property or the
rendering of any service, with any Affiliate (other than one of the other Credit
Parties) unless such transactions are upon fair and reasonable terms no less
favorable to it than it would obtain in a comparable arm’s length transaction
with a Person not an Affiliate; provided, however, the foregoing provisions of
this Section 9.12 shall not apply to: (i) the performance of employment, equity
award, equity option or equity appreciation agreements, plans or other similar
compensation or benefit plans or arrangements (including vacation plans, health
and insurance plans, deferred compensation plans and retirement or savings
plans) entered into by the Borrower, any Credit Party or any Subsidiary in the
ordinary course of its business with its or for the benefit of its employees,
officers and directors, (ii) fees and compensation to, and indemnity provided on
behalf of, officers, directors, and employees of the Borrower, any Credit Party
or any Subsidiary in their capacity as such, to the extent such fees and
compensation are customary, (iii) the consummation of the Transactions, (iv)
equity issuances, repurchases, retirements, redemptions, Restricted Payments or
other acquisitions or retirements of Equity Interests by the Borrower or any
dividends and distributions, in each case, permitted by Section 9.04, (v) loans,
advances, Investments and other transactions between or among the Borrower, any
Subsidiary or any joint venture (regardless of the form of legal entity) in
which the Borrower or any Subsidiary has invested (and which Subsidiary or joint
venture would not be an Affiliate of the Borrower or such Subsidiary, but for
the Borrower’s or such Subsidiary’s ownership of Equity Interests in such joint
106



--------------------------------------------------------------------------------



venture or such Subsidiary) to the extent permitted under Section 9.05 and (vi)
the entry into and performance under management, transition and other service
and commercial agreements by and between the Borrower, any Credit Party or any
Restricted Subsidiary and any Unrestricted Subsidiary or any Person that is not
a Restricted Subsidiary in which any Credit Party or Restricted Subsidiary owns
Equity Interests.
Section 9.13 [Reserved].
Section 9.14 Negative Pledge Agreements; Dividend Restrictions. The Borrower
will not, nor will it permit any other Credit Party to, create, incur, assume or
suffer to exist any contract, agreement or understanding (other than as
expressly provided for by this Agreement and documents evidencing Debt permitted
by Section 9.02 or creating Permitted Liens) that in any way prohibits or
restricts the granting, conveying, creation or imposition of any Lien on any of
its Property in favor of the Administrative Agent for the benefit of the
Lenders, or restricts any Credit Party from paying dividends or making any other
distributions in respect of its Equity Interests to any Credit Party.
Section 9.15 Gas Imbalances. The Borrower will not, nor will it permit any
Restricted Subsidiary to, allow gas imbalances, take or pay or other prepayments
with respect to the Oil and Gas Properties of the Credit Parties that would
require such Credit Party to deliver Hydrocarbons at some future time without
then or thereafter receiving full payment therefor to exceed five percent (5%)
of the annual production of gas of the Credit Parties for the most recent
calendar year, on an mcf equivalent basis in the aggregate.
Section 9.16 Swap Agreements. The Borrower will not, nor will it permit any
Restricted Subsidiary to, enter into any Swap Agreements with any Person other
than (a) non-speculative Swap Agreements in respect of commodities with an
Approved Counterparty for a term of not more than 60 months and the notional
volumes for which (when aggregated with other commodity Swap Agreements then in
effect other than put or floor options or basis differential swaps on volumes
already hedged pursuant to other Swap Agreements) do not exceed, as of the date
such Swap Agreement is executed, the Applicable Hedge Percentage of the
reasonably anticipated projected production from proved Oil and Gas Properties
based on the most recently delivered Reserve Report for each month during which
such Swap Agreement is in effect for each of crude oil, natural gas, and natural
gas liquids calculated separately, provided that the Borrower shall, without
causing a breach of this Section 9.16, have the option to enter into commodity
Swap Agreements with respect to reasonably forecasted projected production from
proved Oil and Gas Properties not then owned by the Credit Parties but which are
subject to a binding purchase agreement for which one or more of the Credit
Parties are scheduled to acquire such proved Oil and Gas Properties within the
applicable period (based upon the reserve report for such proved Oil and Gas
Properties that has been delivered to the Administrative Agent); provided that,
the notional volume of all production that is forecasted to be produced from the
proved Oil and Gas Properties that are to be acquired under the definitive
purchase agreement that is subject to Swap Agreements shall not exceed thirty
percent (30%) of the aggregate notional volume of crude oil, natural gas, and
natural gas liquids that are permitted to be subject to Swap Agreements pursuant
to this Section 9.16, without giving effect to such proposed purchase; provided
further that, if (A) such purchase agreement does not close for any reason
within sixty (60) days of the date required thereunder, including any binding
extensions thereof or (B) seven (7) Business Days have passed since the
termination of the binding purchase agreement for such proposed acquisition,
then the Credit Parties shall unwind or otherwise terminate the Swap Agreements
entered into with respect to production that was to be acquired thereunder, and
(b) non-speculative Swap Agreements in respect of interest rates with an
Approved Counterparty, the notional amounts of which (when aggregated with all
other Swap Agreements of the Credit Parties then in effect)
107



--------------------------------------------------------------------------------



do not exceed eighty-five percent (85%) of the then outstanding principal amount
of the Borrower’s Debt for borrowed money. In no event shall any Swap Agreement,
other than a master Swap Agreement pursuant to which any Credit Party executes
only put or floor options, contain any requirement, agreement or covenant for
any Credit Party to post collateral or margin to secure its obligations under
such Swap Agreement other than (y) to the extent permitted under Section 9.03(d)
and (z) for the benefit of a Secured Swap Party pursuant to the Security
Instruments as contemplated herein.
Section 9.17 Designation and Conversion of Subsidiaries and Unrestricted
Subsidiaries; Debt of Unrestricted Subsidiaries.
(a) Unless designated as an Unrestricted Subsidiary in accordance with Section
9.17(b), any Person that becomes a Domestic Subsidiary of the Borrower or any of
its Restricted Subsidiaries shall be classified as a Restricted Subsidiary.
(b) The Borrower may designate by written notification thereof to the
Administrative Agent, any Person that would otherwise be a Restricted Subsidiary
of the Borrower, including a newly formed or newly acquired Person that would
otherwise be a Restricted Subsidiary of the Borrower, as an Unrestricted
Subsidiary if (i) prior, and after giving effect, to such designation, neither
an Event of Default has occurred and is continuing nor a Borrowing Base
deficiency would exist, (ii) such Person is not a party to any agreement,
contract, arrangement or understanding with the Borrower or any other Credit
Party unless the terms of such agreement, contract, arrangement or understanding
are permitted by Section 9.12, (iii) such designation is deemed to be an
Investment in an Unrestricted Subsidiary in an amount equal to the fair market
value as of the date of such designation of the Borrower’s direct or indirect
ownership interest in such Person and such Investment would be permitted to be
made at the time of such designation under Section 9.05(k), (iv) such
designation is deemed to be a Transfer pursuant to which the provisions of
Section 9.11 will apply and (v) the Administrative Agent shall have received a
certificate of a Responsible Officer of the Borrower certifying that such
designation complies with the requirements of this Section 9.17(b). For purposes
of the foregoing, the designation of a Person as an Unrestricted Subsidiary
shall be deemed to be the designation of all present and future subsidiaries of
such Person as Unrestricted Subsidiaries.
(c) The Borrower may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary if (a) prior, and after giving effect, to such designation, no Event
of Default has occurred and is continuing, (ii) the Borrower complies with the
requirements of Section 8.14, Section 8.18 and Section 9.12 and any Debt of such
Unrestricted Subsidiary is permitted to be incurred under Section 9.02. Any such
designation shall be treated as a cash dividend in an amount equal to the fair
market value of the Borrower’s direct and indirect ownership interest in such
Person.
Section 9.18 Junior Debt.
(a) Voluntary Redemption. The Borrower will not, and will not permit any
Restricted Subsidiary to voluntarily prepay, repurchase or redeem or otherwise
voluntarily defease prior to its scheduled maturity any Junior Debt (for the
avoidance of doubt, it being understood that payments of regularly-scheduled
cash interest in respect of Junior Debt shall be permitted); provided, however,
that the Borrower or any Restricted Subsidiary may prepay, repurchase, redeem or
defease prior to its scheduled maturity any Junior Debt (i) in exchange for or
with the proceeds of any Permitted Refinancing Debt or other Specified
Additional Debt), (ii) by converting or exchanging any Junior Debt to Equity
Interests (other than Disqualified Capital Stock) or Qualified Preferred Stock
of the Borrower or with the Net Cash Proceeds from any such Equity Interests
(other than Disqualified Capital Stock) or Qualified
108



--------------------------------------------------------------------------------



Preferred Stock of the Borrower, (iii) such Debt is intercompany Debt permitted
hereunder or (iv) so long as, immediately after giving effect thereto, (A) on a
pro forma basis, no Borrowing Base deficiency exists and no Default or Event of
Default shall have occurred and be continuing, (B) Liquidity is at least 15% and
(C) on a pro forma basis the Borrower shall have a Leverage Ratio no greater
than 2.50:1.00.
(b) Amendments. The Borrower will not, nor will it permit any Restricted
Subsidiary to, amend, modify, waive or otherwise change, consent or agree to any
amendment, modification, waiver or other change to, any of the terms of the
documents governing any Junior Debt if (i) the effect thereof would be to
shorten its maturity to a date that is earlier than the 91st day after Revolving
Credit Maturity Date, or (ii) such action adds or amends any representations and
warranties, covenants or events of default to be more restrictive or burdensome
than this Agreement, taken as a whole, in each case, as reasonably determined in
good faith by the Borrower unless the Borrower offers contemporaneously to amend
this Agreement to add similar provisions; provided that the foregoing shall not
prohibit the execution of supplemental agreements to add guarantors if required
by the terms thereof (provided that any such guarantor also guarantees the
Obligations pursuant to a Guarantee Agreement and each of Borrower and such
guarantor otherwise complies with Section 8.14(b)).
Section 9.19 Use of Proceeds and Letters of Credit. The Borrower will not
request any Borrowing or Letter of Credit, and no Credit Party shall use, and
shall procure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Borrowing or
Letter of Credit (a) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (b) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, to the extent such
activities, business or transaction would be prohibited by Sanctions if
conducted by a corporation incorporated in the United States or (c) in any
manner that would result in the violation of any Sanctions applicable to any
party hereto.
Section 9.20 Changes in Fiscal Periods; Accounting Change. The Borrower will
not, nor will it permit any Restricted Subsidiary to (a) have its fiscal year
end on a date other than December 31 or (b) change its method of determining
fiscal quarters or make a change in the method of accounting employed in the
preparation of the Financial Statements, unless required to conform to GAAP,
without the consent of the Administrative Agent (such consent not to be
unreasonably withheld, conditioned or delayed).
ARTICLE X   EVENTS OF DEFAULT; REMEDIES
Section 10.01 Events of Default. One or more of the following events shall
constitute an “Event of Default”:
(a) the Borrower shall fail to pay any principal of any Loan or any
Reimbursement Obligation when and as the same shall become due and payable,
whether at the due date thereof or at a date fixed for prepayment thereof, by
acceleration or otherwise.
(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in Section 10.01(a)) payable
under any Loan Document, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of three (3) Business Days.
(c) any representation or warranty made or deemed made by or on behalf of any
Credit Party in or in connection with any Loan Document or any amendment or
modification of any Loan
109



--------------------------------------------------------------------------------



Document or waiver under such Loan Document, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with any Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect when made
or deemed made (or incorrect in any respect in the case of any such
representation or warranty that is already qualified by materiality or by
reference to Material Adverse Effect).
(d) any Credit Party shall fail to observe or perform any covenant, condition or
agreement contained in Section 8.02, Section 8.03(a) or Article IX.
(e) any Credit Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than to the extent provided in the
covenant contained in Section 8.20 or those specified in Section 10.01(a),
Section 10.01(b) or Section 10.01(d)) or any other Loan Document, and such
failure shall continue unremedied for a period of thirty (30) days after the
earlier to occur of (i) a Responsible Officer of the Borrower or any other any
Credit Party having knowledge of such default or (ii) notice thereof from the
Administrative Agent to the Borrower.
(f) the Borrower or any Restricted Subsidiary shall fail to make any payment of
principal or interest on any Material Indebtedness, when and as the same shall
become due and payable, and such failure to pay shall extend beyond any
applicable period of grace.
(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of such Material Indebtedness or any trustee or agent on its or their behalf to
cause such Material Indebtedness to become due, or to require the Redemption
thereof or any offer to Redeem to be made in respect thereof, prior to its
scheduled maturity or require the Borrower or any Restricted Subsidiary to make
an offer in respect thereof.
(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking liquidation, reorganization or other relief in respect of
the Borrower or any Restricted Subsidiaries (other than Immaterial Subsidiaries
that are not Credit Parties) or their debts, or of a substantial part of its
assets, under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect or the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or any Restricted Subsidiary (other than Immaterial Subsidiaries that
are not Credit Parties) or for a substantial part of its assets, and, in any
such case, such proceeding or petition shall continue undismissed for sixty (60)
days or an order or decree approving or ordering any of the foregoing shall be
entered.
(i) the Borrower or any Restricted Subsidiary (other than Immaterial
Subsidiaries that are not Credit Parties) shall voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or petition
described in Section 10.01(h), apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower or any Restricted Subsidiary (other than Immaterial Subsidiaries
that are not Credit Parties) or for a substantial part of its assets, file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, make a general assignment for the benefit of creditors or take
any action for the purpose of effecting any of the foregoing.
110



--------------------------------------------------------------------------------



(j) the Borrower or any Restricted Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due.
(k) one or more judgments for the payment of money in an aggregate amount in
excess of $100,000,000, (to the extent not covered by independent third party
insurance provided by insurers of the highest claims paying rating or financial
strength as to which the insurer does not dispute coverage and is not subject to
an insolvency proceeding) shall be rendered against the Borrower or any
Restricted Subsidiary or any combination thereof and the same shall remain
undischarged, unvacated or unbonded for a period of 30 consecutive days during
which execution shall not be effectively stayed, or any action shall be legally
taken by a judgment creditor to attach or levy upon any assets of the Borrower
or any Restricted Subsidiary to enforce any such judgment, provided that
judgments arising out of and in connection with the Acquisition shall be
excluded from the calculation of the foregoing amount in this Section 10.01(k).
(l) the Loan Documents after delivery thereof shall for any reason cease to be
in full force and effect and valid, binding and enforceable in accordance with
their terms against the Credit Parties party thereto or shall be repudiated by
any of them.
(m) a Change in Control shall occur.
(n) the occurrence of any Termination Event that results in, or would reasonably
be expected to result in, a Material Adverse Effect.
(o) The Administrative Agent shall fail to have a first priority, perfected Lien
(subject only to Permitted Liens) in any material portion of the Collateral as
determined by the Administrative Agent.
Section 10.02 Remedies.
(a) In the case of an Event of Default other than one described in Section
10.01(h), Section 10.01(i) and Section 10.01(j), at any time thereafter during
the continuance of such Event of Default, the Administrative Agent may, and at
the request of the Majority Revolving Credit Lenders, shall, by notice to the
Borrower, take either or both of the following actions, at the same or different
times: terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and declare the Notes and the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Credit
Parties accrued hereunder and under the Notes and the other Loan Documents
(including, without limitation, the payment of cash collateral to secure the
Letter of Credit Obligations in an amount equal to the greater of (i) 105% of
the amount of such Letter of Credit Obligations and (ii) 105% of the maximum
amount that may be available to be drawn at any time prior to the stated expiry
of all outstanding Letters of Credit), shall become due and payable immediately,
without presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other notice of any kind, all of which are hereby waived by the
Credit Parties; and in case of an Event of Default described in Section
10.01(h), Section 10.01(i) or Section 10.01(j), the Commitments shall
automatically terminate and the Notes and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and the other
obligations of the Credit Parties accrued hereunder and under the Notes and the
other Loan Documents (including, without limitation, the payment of cash
collateral to secure the Letter of Credit Obligations in an amount equal to
111



--------------------------------------------------------------------------------



the greater of (A) 105% of the amount of such Letter of Credit Obligations and
(B) 105% of the maximum amount that may be available to be drawn at any time
prior to the stated expiry of all outstanding Letters of Credit), shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by each Credit Party.
(b) In the case of the occurrence of an Event of Default, the Administrative
Agent and the Lenders will have all other rights and remedies available at law
and equity.
(c) Except as otherwise provided in Section 4.02, all proceeds realized from the
liquidation or other disposition of Collateral or otherwise received after
maturity of the Notes, whether by acceleration or otherwise, shall be applied:
(i) first, to payment or reimbursement of that portion of the Obligations
constituting fees, expenses and indemnities payable to the Administrative Agent
in its capacity as such;
(ii) second, pro rata to payment or reimbursement of that portion of the
Obligations constituting fees, expenses and indemnities payable to the Lenders
as permitted hereunder;
(iii) third, pro rata to payment of accrued interest on the Revolving Credit
Loans and Swing Line Loans;
(iv) fourth, pro rata to payment of (A) principal outstanding on the Revolving
Credit Loans and Swing Line Loans and to serve as cash collateral to secure
outstanding Letter of Credit Obligations, (B) Obligations under Secured Swap
Agreements then due and owing to Secured Swap Parties and (C) liabilities to any
Cash Management Bank arising in connection with Secured Cash Management
Agreements;
(v) fifth, pro rata to any other Obligations;
(vi) sixth, any excess, after all of the Obligations shall have been
indefeasibly paid in full in cash, shall be paid to the Borrower or as otherwise
required by any Governmental Requirement.
Notwithstanding the foregoing, Excluded Swap Obligations with respect to any
Guarantor shall not be paid with amounts received from such Guarantor or its
assets, but appropriate adjustments shall be made with respect to payments from
other Credit Parties to preserve the allocation to the Obligations otherwise set
forth above in this Section 10.02.
ARTICLE XI
THE AGENTS
Section 11.01 Appointment of Administrative Agent. Each Lender and the holder of
each Note (if issued) irrevocably appoints and authorizes Administrative Agent
to act on behalf of such Lender or holder under this Agreement and the other
Loan Documents and to exercise such powers hereunder and thereunder as are
specifically delegated to Administrative Agent by the terms hereof and thereof,
together with such powers as may be reasonably incidental thereto, including
without limitation the power to execute or authorize the execution of financing
or similar statements or notices, and other documents. In performing its
functions and duties under this Agreement, Administrative Agent shall act solely
as agent of Lenders and does not assume and shall not be deemed to have assumed
any obligation towards or relationship of agency or trust with or for any Credit
Party.
112



--------------------------------------------------------------------------------



Section 11.02 [Reserved].
Section 11.03 Scope of Administrative Agent’s Duties. Administrative Agent shall
have no duties or responsibilities except those expressly set forth herein, and
shall not, by reason of this Agreement or by the arranging and other services
provided by the Administrative Agent, Syndication Agent, the Documentation
Agents, the Arrangers or the Joint Bookrunners or otherwise, have a fiduciary
relationship with any Lender (and no implied covenants or other obligations
shall be read into this Agreement against Administrative Agent). None of
Administrative Agent, its Affiliates nor any of their respective directors,
officers, employees or agents shall be liable to any Lender for any action taken
or omitted to be taken by it or them under this Agreement or any document
executed pursuant hereto, or in connection herewith or therewith with the
consent or at the request of the Required Lenders (or all of Lenders for those
acts requiring consent of all of Lenders) (except for its or their own willful
misconduct, bad faith or gross negligence), nor be responsible for or have any
duties to ascertain, inquire into or verify (a) any recitals or warranties made
by any Credit Party or any Affiliate thereof, or any officer thereof contained
herein or therein, (b) the effectiveness, enforceability, validity or due
execution of this Agreement or any document executed pursuant hereto or any
security thereunder (including, for the avoidance of doubt, in connection with
the Administrative Agent’s reliance on any Electronic Signature transmitted by
telecopy, emailed pdf. or any other electronic means that reproduces an actual
executed signature page), (c) the performance by the Credit Parties of their
respective obligations hereunder or thereunder, or (d) the satisfaction of any
condition hereunder or thereunder, including without limitation in connection
with the making of any Loan or the issuance of any Letter of Credit.
Administrative Agent and its Affiliates shall be entitled to rely upon any
certificate, notice, document or other communication (including any cable,
telegraph, telex, facsimile transmission or oral communication) believed by it
to be genuine and correct and to have been sent or given by or on behalf of a
proper person. Administrative Agent may treat the payee of any Note as the
holder thereof. Administrative Agent may employ agents and may consult with
legal counsel, independent public accountants and other experts selected by it
and shall not be liable to Lenders (except as to money or property received by
them or their authorized agents), for the negligence or misconduct of any such
agent selected by it with reasonable care or for any action taken or omitted to
be taken by it in good faith in accordance with the advice of such counsel,
accountants or experts.
Section 11.04 Successor Administrative Agent. Administrative Agent may resign as
such at any time upon at least thirty (30) days prior notice to Borrower and
each of Lenders. If Administrative Agent at any time shall resign or if the
office of Administrative Agent shall become vacant for any other reason,
Majority Revolving Credit Lenders shall, by written instrument, appoint
successor agent(s) (“Successor Administrative Agent”) satisfactory to such
Majority Revolving Credit Lenders and, so long as no Default or Event of Default
has occurred and is continuing, to Borrower (which approval shall not be
unreasonably withheld or delayed); provided, however that any such Successor
Administrative Agent shall be a bank or a trust company or other financial
institution which maintains an office in the United States, or a commercial bank
organized under the laws of the United States or any state thereof, or any
Affiliate of such bank or trust company or other financial institution which is
engaged in the banking business, and shall have a combined capital and surplus
of at least $500,000,000. If the Person serving as Administrative Agent is a
Defaulting Lender pursuant to clause (d) of the definition thereof, the Required
Revolving Credit Lenders may, to the extent permitted by applicable law, by
notice in writing to the Borrower and such Person remove such Person as
Administrative Agent and, in consultation with the Borrower, appoint a Successor
Administrative Agent. If no such Successor Administrative Agent shall have been
so appointed by the Required Revolving Credit Lenders and shall have accepted
such appointment within thirty (30) days (or such earlier day as shall be agreed
by the Required Revolving Credit Lenders) (the “Removal Effective Date”), then
such removal shall nonetheless become effective in accordance with such notice
on the Removal Effective Date. Such Successor Administrative Agent shall
113



--------------------------------------------------------------------------------



thereupon become Administrative Agent hereunder, as applicable, and
Administrative Agent shall deliver or cause to be delivered to any successor
agent such documents of transfer and assignment as such Successor Administrative
Agent may reasonably request. If a Successor Administrative Agent is not so
appointed or does not accept such appointment before the resigning or removed
Administrative Agent’s resignation or removal becomes effective, the resigning
or removed Administrative Agent may appoint a temporary successor to act until
such appointment by the Majority Revolving Credit Lenders or Required Revolving
Credit Lenders, as applicable, and, if applicable, Borrower, is made and
accepted, or if no such temporary successor is appointed as provided above by
the resigning or removed Administrative Agent, the Majority Revolving Credit
Lenders shall thereafter perform all of the duties of the resigning or removed
Administrative Agent hereunder until such appointment by the Majority Revolving
Credit Lenders and, if applicable, Borrower, is made and accepted. Such
Successor Administrative Agent shall succeed to all of the rights and
obligations of the resigning or removed Administrative Agent as if originally
named. The resigning or removed Administrative Agent shall duly assign, transfer
and deliver to such Successor Administrative Agent all moneys at the time held
by the resigning or removed Administrative Agent hereunder after deducting
therefrom its expenses for which it is entitled to be reimbursed hereunder. Upon
such succession of any such Successor Administrative Agent, the resigning or
removed Administrative Agent shall be discharged from its duties and
obligations, in its capacity as Administrative Agent hereunder, except for its
gross negligence, bad faith or willful misconduct arising prior to its
resignation or removal hereunder, and the provisions of this Article XI shall
continue in effect for the benefit of the resigning or removed Administrative
Agent in respect of any actions taken or omitted to be taken by it while it was
acting as Administrative Agent.
Section 11.05 Credit Decisions. Each Lender acknowledges that it has,
independently of Administrative Agent and each other Lender and based on the
financial statements of Credit Parties and such other documents, information and
investigations as it has deemed appropriate, made its own credit decision to
extend credit hereunder from time to time. Each Lender also acknowledges that it
will, independently of Administrative Agent and each other Lender and based on
such other documents, information and investigations as it shall deem
appropriate at any time, continue to make its own credit decisions as to
exercising or not exercising from time to time any rights and privileges
available to it under this Agreement, any Loan Document or any other document
executed pursuant hereto.
Section 11.06 Authority of Administrative Agent to Enforce This Agreement. Each
Lender, subject to the terms and conditions of this Agreement, grants
Administrative Agent full power and authority as attorney-in-fact to institute
and maintain actions, suits or proceedings for the collection and enforcement of
any Obligations outstanding under this Agreement or any other Loan Document and
to file such proofs of debt or other documents as may be necessary to have the
claims of Lenders allowed in any proceeding relative to the Credit Parties, or
their respective creditors or affecting their respective properties, and to take
such other actions which Administrative Agent considers to be necessary or
desirable for the protection, collection and enforcement of the Notes, this
Agreement or the other Loan Documents.
Section 11.07 Indemnification of Administrative Agent. Lenders agree (which
agreement shall survive the expiration or termination of this Agreement) to
indemnify Administrative Agent and its Affiliates (to the extent not reimbursed
by the Credit Parties, but without limiting any obligation of any Credit Party
to make such reimbursement), ratably according to their respective Applicable
Revolving Credit Percentage, from and against any and all claims, damages,
losses, liabilities, costs or expenses of any kind or nature whatsoever
(including, without limitation, reasonable fees and expenses of house and
outside counsel) which may be imposed on, incurred by, or asserted against
Administrative Agent and its Affiliates in any way relating to or arising out of
this Agreement, any of the other Loan Documents or the
114



--------------------------------------------------------------------------------



transactions contemplated hereby or any action taken or omitted by
Administrative Agent and its Affiliates under this Agreement or any of the Loan
Documents; provided, however, that no Lender shall be liable for any portion of
such claims, damages, losses, liabilities, costs or expenses resulting from
Administrative Agent’s or its Affiliate’s gross negligence, bad faith or willful
misconduct. Without limitation of the foregoing, each Lender agrees to reimburse
Administrative Agent and its Affiliates promptly upon demand for its ratable
share of any reasonable out-of-pocket expenses (including, without limitation,
reasonable fees and expenses of house and outside counsel) incurred by
Administrative Agent and its Affiliates in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement or any of
the other Loan Documents, to the extent that Administrative Agent and its
Affiliates are not reimbursed for such expenses by Borrower, but without
limiting the obligation of the Credit Parties to make such reimbursement. Each
Lender agrees to reimburse Administrative Agent and its Affiliates promptly upon
demand for its ratable share of any amounts owing to Administrative Agent and
its Affiliates by Lenders pursuant to this Section, provided that, if
Administrative Agent or its Affiliates are subsequently reimbursed by Borrower
for such amounts, they shall refund to Lenders on a pro rata basis the amount of
any excess reimbursement. If the indemnity furnished to Administrative Agent and
its Affiliates under this Section shall become impaired as determined in
Administrative Agent’s reasonable judgment or Administrative Agent shall elect
in its sole discretion to have such indemnity confirmed by Lenders (as to
specific matters or otherwise), Administrative Agent shall give notice thereof
to each Lender and, until such additional indemnity is provided or such existing
indemnity is confirmed, Administrative Agent may cease, or not commence, to take
any action. Any amounts paid by Lenders hereunder to Administrative Agent or its
Affiliates shall be deemed to constitute part of the Obligations hereunder.
Section 11.08 Knowledge of Default. It is expressly understood and agreed that
Administrative Agent shall be entitled to assume that no Default or Event of
Default has occurred and is continuing, unless the officers of Administrative
Agent immediately responsible for matters concerning this Agreement shall have
received a written notice from a Lender or a Credit Party specifying such
Default or Event of Default and stating that such notice is a “notice of
default.” Upon receiving such a notice, Administrative Agent shall promptly
notify each Lender of such Default or Event of Default and provide each Lender
with a copy of such notice and shall endeavor to provide such notice to Lenders
within three (3) Business Days (but without any liability whatsoever in the
event of its failure to do so). Administrative Agent shall also furnish Lenders,
promptly upon receipt, with copies of all other notices or other information
required to be provided by Borrower hereunder.
Section 11.09 Administrative Agent’s Authorization; Action by Lenders. Except as
otherwise expressly provided herein, whenever Administrative Agent is authorized
and empowered hereunder on behalf of Lenders to give any approval or consent, or
to make any request, or to take any other action on behalf of Lenders (including
without limitation the exercise of any right or remedy hereunder or under the
other Loan Documents), Administrative Agent shall be required to give such
approval or consent, or to make such request or to take such other action only
when so requested in writing by the Majority Revolving Credit Lenders, any other
specified Applicable Revolving Credit Percentage of Lenders or all Lenders, as
applicable hereunder. Action that may be taken by the Majority Revolving Credit
Lenders, any other specified Applicable Revolving Credit Percentage of Lenders
or all of Lenders, as the case may be (as provided for hereunder) may be taken
(a) pursuant to a vote of the requisite percentages of Lenders as required
hereunder at a meeting (which may be held by telephone conference call),
provided that Administrative Agent exercises good faith, diligent efforts to
give all of Lenders reasonable advance notice of the meeting, or (b) pursuant to
the written consent of the requisite percentages of Lenders as
115



--------------------------------------------------------------------------------



required hereunder, provided that all of Lenders are given reasonable advance
notice of the requests for such consent.
Section 11.10 Enforcement Actions by Administrative Agent. Except as otherwise
expressly provided under this Agreement or in any of the other Loan Documents
and subject to the terms hereof, Administrative Agent will take such action,
assert such rights and pursue such remedies under this Agreement and the other
Loan Documents as the Majority Revolving Credit Lenders, any other specified
Applicable Revolving Credit Percentage or all of Lenders, as the case may be (as
provided for hereunder), shall direct; provided, however, that Administrative
Agent shall not be required to act or omit to act if, in the reasonable judgment
of Administrative Agent, such action or omission may expose Administrative Agent
to personal liability for which Administrative Agent has not been satisfactorily
indemnified hereunder or is contrary to this Agreement, any of the Loan
Documents or applicable law. Except as expressly provided above or elsewhere in
this Agreement or the other Loan Documents, no Lender (other than Administrative
Agent, acting in its capacity as agent) shall be entitled to take any
enforcement action of any kind under this Agreement or any of the other Loan
Documents.
Section 11.11 Collateral Matters.
(a) Administrative Agent is authorized on behalf of all Lenders, without the
necessity of any notice to or further consent from Lenders, from time to time to
take any action with respect to any Collateral or the Security Instruments which
may be necessary to perfect and maintain a perfected security interest in and
Liens upon the Collateral granted pursuant to the Loan Documents.
(b) Lenders irrevocably authorize Administrative Agent, in its reasonable
discretion, (i) to release or terminate any Lien granted to or held by
Administrative Agent upon any Collateral (A) upon termination of the Aggregate
Maximum Credit Amount, payment in full of all Obligations (other than contingent
obligations not then due and payable) payable under this Agreement and under any
other Loan Document, and expiration or termination of all Secured Swap
Agreements and payment of all obligations (other than contingent obligations not
then due and payable) due and payable thereunder (or other arrangements are made
to the reasonable satisfaction of the applicable Secured Swap Party); (B)
constituting Property (including, without limitation, Equity Interests in any
Person) sold or to be sold or disposed of as part of or in connection with any
disposition (whether by sale, by merger or by any other form of transaction and
including the Property of any Credit Party that is disposed of as permitted
hereby) permitted in accordance with the terms of this Agreement (including,
without limitation, any Property of a Credit Party that is redesignated as an
Unrestricted Subsidiary in accordance with Section 9.17(b)); (C) constituting
property in which the Credit Parties owned no interest at the time the Lien was
granted or at any time thereafter; or (D) if approved, authorized or ratified in
writing by the Majority Revolving Credit Lenders, or all Lenders, as the case
may be, as provided in Section 12.02; (ii) to subordinate the Lien granted to or
held by Administrative Agent on any Collateral to any other holder of a Lien on
such Collateral which is permitted by Section 9.03(c) and Section 9.03(f); and
(iii) if all of the Equity Interests held by the Credit Parties in any Person
are sold or otherwise transferred to any transferee other than another Credit
Party as part of or in connection with any disposition (whether by sale, by
merger or by any other form of transaction) permitted in accordance with the
terms of this Agreement, to release such Person from all of its obligations
under the Loan Documents (including, without limitation, under any Guarantee
Agreement). Upon request by Administrative Agent at any time, Lenders will
confirm in writing Administrative Agent’s authority to release particular types
or items of Collateral pursuant to this Section 11.11(b).
116



--------------------------------------------------------------------------------



Section 11.12 Agents in their Individual Capacities. JPMorgan Chase Bank, N.A.,
each other Lender named an agent hereunder and each of its respective
Affiliates, successors and assigns shall each have the same rights and powers
hereunder as any other Lender and may exercise or refrain from exercising the
same as though such Lender were not Administrative Agent, Syndication Agent or
Documentation Agent. Each such Person and its Affiliates may (without having to
account therefor to any Lender) accept deposits from, lend money to, and
generally engage in any kind of banking, trust, financial advisory or other
business with the Credit Parties as if such Lender were not acting as
Administrative Agent, Syndication Agent or Documentation Agent hereunder, and
may accept fees and other consideration therefor without having to account for
the same to Lenders.
Section 11.13 Administrative Agent’s Fees. Until the Obligations have been
repaid and discharged in full and no commitment to extend any credit hereunder
is outstanding, Borrower shall pay to Administrative Agent, as applicable, any
agency or other fee(s) set forth (or to be set forth from time to time) in the
applicable Fee Letter on the terms set forth therein. Subject to Section 12.12,
the agency fees referred to in this Section 11.13 shall not be refundable under
any circumstances.
Section 11.14 Syndication Agent, Documentation Agent or other Titles. Any Lender
identified on the facing page or signature page of this Agreement or in any
amendment hereto or as designated with consent of Administrative Agent in any
assignment agreement as Lead Arranger, Syndication Agent, Documentation Agent,
Joint Bookrunner or any similar titles, shall not have any right, power,
obligation, liability, responsibility or duty under this Agreement as a result
of such title other than those applicable to all Lenders as such. Without
limiting the foregoing, Lenders so identified shall not have or be deemed to
have any fiduciary relationship with any Lender as a result of such title. Each
Lender acknowledges that it has not relied, and will not rely, on Lender so
identified in deciding to enter into this Agreement or in taking or not taking
action hereunder.
Section 11.15 No Reliance on Administrative Agent’s Customer Identification
Program.
(a) Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on Administrative Agent to carry
out such Lender’s, Affiliate’s, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to the Beneficial Ownership Regulation, the USA Patriot Act or the
regulations thereunder, including the regulations contained in 31 CFR 103.121
(as hereafter amended or replaced, the “CIP Regulations”), or any other
Anti-Terrorism Law, including any programs involving any of the following items
relating to or in connection with any Credit Party, any of their respective
Affiliates or agents, the Loan Documents or the transactions hereunder: (i) any
identify verification procedures, (ii) any record keeping, (iii) any comparisons
with government lists, (iv) any customer notices or (v) any other procedures
required under the CIP Regulations or such other laws.
(b) Each Lender or assignee or participant of a Lender that is not organized
under the laws of the United States or a state thereof (and is not excepted from
the certification requirement contained in Section 313 of the USA Patriot Act
and the applicable regulations because it is both (i) an affiliate of a
depository institution or foreign bank that maintains a physical presence in the
United States or foreign country, and (ii) subject to supervision by a banking
authority regulating such affiliated depository institution or foreign bank)
shall deliver to Administrative Agent the certification, or, if applicable,
recertification, certifying that such Lender is not a “shell” and certifying to
other matters as required by Section 313 of the USA Patriot Act and the
applicable regulations: (A) within 10 days after the Effective Date, and (B) at
such other times as are required under the USA Patriot Act.
117



--------------------------------------------------------------------------------



Section 11.16 Certain ERISA Matters.
(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
that at least one of the following is and will be true:
(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,
(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable, and the
conditions of such exemption have been satisfied, with respect to such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement, or
(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, and (C) the entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement satisfies the requirements of
sub-sections (a) through (g) of Part I of PTE 84-14,
(b) In addition, unless sub-clause (i) in the immediately preceding clause (a)
is true with respect to a Lender, such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Credit Party, that:
(i) none of the Administrative Agent, the Arrangers or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),
(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),
(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently,
118



--------------------------------------------------------------------------------



both in general and with regard to particular transactions and investment
strategies (including in respect of the Obligations),
(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and
(v) no fee or other compensation is being paid directly to the Administrative
Agent, the Arrangers or any of their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Commitments or this Agreement.
(c) The Administrative Agent and the Arrangers hereby inform the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Commitments and this Agreement, (ii) may recognize a gain if it
extended the Loans, the Letters of Credit or the Commitments for an amount less
than the amount being paid for an interest in the Loans, the Letters of Credit
or the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.
ARTICLE XII   MISCELLANEOUS
Section 12.01 Notices.
(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to Section 12.01(b)), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, to the addresses set forth on Schedule
12.01, and, if to any Lender other than JPMorgan Chase Bank, N.A., to it at its
address (or telecopy number) set forth in its Administrative Questionnaire. The
Borrower shall be entitled to rely on the most recent Administrative
Questionnaire for each Lender furnished to it by the Administrative Agent for
the purpose of providing any notice to the Lenders in accordance herewith.
(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including e-mail and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices pursuant to Article II,
Article III, Article IV and Article V unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
119



--------------------------------------------------------------------------------



procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
Section 12.02 Waivers; Amendments.
(a) No failure on the part of the Administrative Agent, the Issuing Bank or any
Lender to exercise and no delay in exercising, and no course of dealing with
respect to, any right, power or privilege, or any abandonment or discontinuance
of steps to enforce such right, power or privilege, under any of the Loan
Documents shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege under any of the Loan Documents
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies of the Administrative Agent,
any other Agent, the Issuing Bank and the Lenders hereunder and under the other
Loan Documents are cumulative and are not exclusive of any rights or remedies
that they would otherwise have. No waiver of any provision of this Agreement or
any other Loan Document or consent to any departure by the Borrower therefrom
shall in any event be effective unless the same shall be permitted by Section
12.02(b), and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any other Agent, any Lender or the Issuing Bank may
have had notice or knowledge of such Default at the time.
(b) Subject to Section 5.06(b), neither this Agreement nor any provision hereof
nor any Security Instrument nor any provision thereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Majority Revolving Credit Lenders or by the Borrower and
the Administrative Agent with the consent of the Majority Revolving Credit
Lenders; provided that no such agreement shall increase the Commitment, the
Elected Commitment, or the Maximum Credit Amount or postpone the scheduled date
of expiration of any Commitment or any Elected Commitment of any Revolving
Credit Lender without the written consent of such Revolving Credit Lender,
increase the Borrowing Base without the written consent of each Revolving Credit
Lender (other than any Defaulting Lender), decrease or maintain the Borrowing
Base without the consent of the Required Revolving Credit Lenders, or modify
Section 2.06 in any manner without the consent of the Required Revolving Credit
Lenders; provided that a Scheduled Redetermination may be postponed by the
Required Revolving Credit Lenders, reduce the principal amount of any Loan or
Reimbursement Obligation or reduce the rate of interest thereon, or reduce any
fees payable hereunder, or reduce any other Obligations hereunder or under any
other Loan Document, without the written consent of each Lender affected
thereby, postpone the scheduled date of payment or prepayment of the principal
amount of any Loan or Reimbursement Obligation, or any interest thereon, or any
fees payable hereunder, or any other Obligations hereunder or under any other
Loan Document, or reduce the amount of, waive or excuse any such payment, or
postpone or extend the Termination Date without the written consent of each
Lender affected thereby, change Section 4.01(b) or any other term or condition
hereof in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, waive or amend Section
3.03(c), Section 6.01 or Section 10.02(c), without the written consent of each
Lender, release any Guarantor (except as set forth in the Guarantee Agreement or
this Agreement or as a result of a transaction permitted under Section 9.11,
which release
120



--------------------------------------------------------------------------------



shall be automatic), release all or substantially all of the Collateral (other
than as provided in Section 11.11, which release shall be automatic), or reduce
the percentage set forth in Section 8.14(a) to less than 85%, without the
written consent of each Lender, or impose any greater restriction on the ability
of any Revolving Credit Lender to assign any of its rights or obligations
hereunder without the written consent of, if such Lender is a Revolving Credit
Lender, the Majority Revolving Credit Lenders, or change any of the provisions
of this Section 12.02(b) or the definitions of “Applicable Revolving Credit
Percentage,” “Majority Revolving Credit Lenders,” “Required Revolving Credit
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or under any
other Loan Documents or make any determination or grant any consent hereunder or
any other Loan Documents, without the written consent of each Lender; provided
further that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent, any other Agent, the Issuing Bank
or the Swing Line Lender hereunder or under any other Loan Document without the
prior written consent of the Administrative Agent, such other Agent, the Issuing
Bank or the Swing Line Lender, as the case may be. Notwithstanding anything to
the contrary in this Agreement, fees payable hereunder to any Lender may be
reduced with the consent of the Administrative Agent and the affected Lender.
Notwithstanding the foregoing, (i) any supplement to Schedule 8.14 shall be
effective simply by delivering to the Administrative Agent a supplemental
schedule clearly marked as such and, upon receipt, the Administrative Agent will
promptly deliver a copy thereof to the Lenders and (ii) any provision of this
Agreement or any other Loan Document may be amended by an agreement in writing
entered into by the Borrower (or, in the case of any other Loan Document, the
applicable Credit Party thereto) and the Administrative Agent to cure any
ambiguity, omission, defect, or inconsistency.
(c) Notwithstanding anything to the contrary herein, no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that the
Commitment, the Elected Commitment, or the Maximum Credit Amount of such
Defaulting Lender may not be increased or extended without the consent of such
Defaulting Lender (provided that the Administrative Agent may with the consent
of the Borrower amend, modify or supplement the Loan Documents to effectuate an
increase in the Borrowing Base where such Defaulting Lender does not consent to
an increase to the Borrowing Base, including not increasing the Borrowing Base
by the portion thereof applicable to the Defaulting Lender) and no such
amendment, waiver or consent shall disproportionately adversely affect such
Defaulting Lender without its consent as compared to other Lenders (it being
understood that any Commitments or Loans held or deemed held by any Defaulting
Lender shall be excluded for a vote of the Lenders hereunder requiring any
consent of the Lenders).
(d) Notwithstanding anything to the contrary herein, no Lender consent is
required to effect any amendment, modification or supplement to any Customary
Intercreditor Agreement, any subordination agreement or other intercreditor
agreement or arrangement permitted under this Agreement or in any document
pertaining to any Debt permitted hereby that is permitted to be secured by the
Collateral (i) that is for the purpose of adding the holders of such secured or
subordinated Debt permitted to be incurred under this Agreement (or, in each
case, a representative with respect thereto), as parties thereto, as expressly
contemplated by the terms of such Customary Intercreditor Agreement, such
subordination agreement or such other intercreditor agreement or arrangement
permitted under this Agreement, as applicable (it being understood that any such
amendment or supplement may make such other changes to the applicable
intercreditor agreement as, in the good faith determination of the
Administrative Agent, are required to effectuate the foregoing and provided that
such other changes are not adverse, in any material respect (taken as a whole),
to the interests of the Lenders), (ii) that is expressly contemplated by any
Customary Intercreditor Agreement, any subordination agreement or other
121



--------------------------------------------------------------------------------



intercreditor agreement or arrangement permitted under this Agreement or in any
document pertaining to any Debt permitted hereby that is permitted to be secured
by the Collateral or (iii) otherwise, with respect to any other amendments,
modifications or supplements, to the extent such amendment, modification or
supplement is satisfactory to the Administrative Agent in its sole discretion;
provided that, in each case, that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent hereunder or
under any other Loan Document without the prior written consent of the
Administrative Agent; provided further that, in each case, the Administrative
Agent shall post such amendment to the Lenders (which may be posted to the
electronic platforms approved by the Administrative Agent) reasonably promptly
after the effectiveness thereof.
Section 12.03 Expenses, Indemnity; Damage Waiver.
(a) The Borrower shall pay all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent and the Arrangers, limited, in the case of
legal fees, to the reasonable and documented fees, charges and disbursement of
Simpson Thacher & Bartlett LLP and one local counsel as reasonably necessary in
any jurisdiction relevant to the interests of the Lenders taken as a whole (and
in the case of an actual or perceived conflict of interest, one additional
counsel and (if reasonably necessary) one local counsel in each relevant
jurisdiction to the affected Indemnitees similarly situated), including the
reasonable travel, photocopy, mailing, courier, telephone and other similar
expenses, in connection with the syndication of the credit facilities provided
for herein, the preparation, negotiation, execution, delivery and administration
(both before and after the execution hereof and including advice of counsel to
the Administrative Agent as to the rights and duties of the Administrative Agent
and the Lenders with respect thereto) of this Agreement and the other Loan
Documents and any amendments, modifications or waivers of or consents related to
the provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), all reasonable and documented costs,
expenses, Taxes, assessments and other charges incurred by any Agent in
connection with any filing, registration, recording or perfection of any
security interest contemplated by this Agreement or any Security Instrument or
any other document referred to therein, all reasonable and documented
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, all reasonable and documented out-of-pocket expenses
incurred by any Agent or the Issuing Bank or, during the continuance of any
Event of Default, by any Lender, including the fees, charges and disbursements
of any counsel for any Agent, the Issuing Bank or any Lender, in connection with
the enforcement or protection of its rights in connection with this Agreement or
any other Loan Document, including its rights under this Section 12.03, or in
connection with the Loans made or Letters of Credit issued hereunder, including,
without limitation, all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.
(b) THE BORROWER SHALL, AND SHALL CAUSE EACH OTHER CREDIT PARTY TO, INDEMNIFY
EACH AGENT, THE ARRANGERS, THE ISSUING BANK AND EACH LENDER, AND EACH RELATED
PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN
“INDEMNITEE”) AGAINST, AND DEFEND AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY
AND ALL LOSSES, CLAIMS, DAMAGES, PENALTIES, LIABILITIES AND RELATED EXPENSES,
INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY
INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF THE EXECUTION OR DELIVERY OF THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR
THEREBY, THE PERFORMANCE BY THE PARTIES HERETO OR THE PARTIES TO ANY
122



--------------------------------------------------------------------------------



OTHER LOAN DOCUMENT OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER OR
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR BY ANY OTHER LOAN
DOCUMENT, THE FAILURE OF ANY CREDIT PARTY TO COMPLY WITH THE TERMS OF ANY LOAN
DOCUMENT, INCLUDING THIS AGREEMENT, OR WITH ANY GOVERNMENTAL REQUIREMENT, ANY
INACCURACY OF ANY REPRESENTATION OR ANY BREACH OF ANY WARRANTY OR COVENANT OF
ANY CREDIT PARTY SET FORTH IN ANY OF THE LOAN DOCUMENTS OR ANY INSTRUMENTS,
DOCUMENTS OR CERTIFICATIONS DELIVERED IN CONNECTION THEREWITH, ANY LOAN OR
LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREFROM, INCLUDING, WITHOUT
LIMITATION, ANY REFUSAL BY THE ISSUING BANK TO HONOR A DEMAND FOR PAYMENT UNDER
A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO
NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT, OR THE PAYMENT OF A
DRAWING UNDER ANY LETTER OF CREDIT NOTWITHSTANDING THE NON-COMPLIANCE,
NON-DELIVERY OR OTHER IMPROPER PRESENTATION OF THE DOCUMENTS PRESENTED IN
CONNECTION THEREWITH, ANY OTHER ASPECT OF THE LOAN DOCUMENTS, THE OPERATIONS OF
THE BUSINESS OF THE CREDIT PARTIES AND THEIR RESPECTIVE SUBSIDIARIES BY THE
CREDIT PARTIES AND THEIR RESPECTIVE SUBSIDIARIES, ANY ASSERTION THAT THE LENDERS
WERE NOT ENTITLED TO RECEIVE THE PROCEEDS RECEIVED PURSUANT TO THE SECURITY
INSTRUMENTS, ANY LIABILITY ARISING UNDER ENVIRONMENTAL LAW OF THE CREDIT
PARTIES, ANY OF THEIR RESPECTIVE SUBSIDIARIES OR RELATING TO ANY OF THEIR
PROPERTIES OR OPERATIONS, INCLUDING, THE PRESENCE, GENERATION, STORAGE, RELEASE,
THREATENED RELEASE, USE, TRANSPORT, DISPOSAL, ARRANGEMENT OF DISPOSAL OR
TREATMENT OF HAZARDOUS MATERIALS ON OR AT ANY OF THEIR PROPERTIES, THE BREACH OR
NON-COMPLIANCE BY ANY CREDIT PARTY OR ANY OF THEIR RESPECTIVE SUBSIDIARIES WITH
ANY ENVIRONMENTAL LAW APPLICABLE TO ANY CREDIT PARTY OR ANY OF THEIR RESPECTIVE
SUBSIDIARIES, THE PAST OWNERSHIP BY ANY CREDIT PARTY OR ANY OF THEIR RESPECTIVE
SUBSIDIARIES OF ANY OF THEIR PROPERTIES OR PAST ACTIVITY ON ANY OF THEIR
PROPERTIES WHICH, THOUGH LAWFUL AND FULLY PERMISSIBLE AT THE TIME, COULD RESULT
IN PRESENT LIABILITY, THE PRESENCE, USE, RELEASE, STORAGE, TREATMENT, DISPOSAL,
GENERATION, THREATENED RELEASE, TRANSPORT, ARRANGEMENT FOR TRANSPORT OR
ARRANGEMENT FOR DISPOSAL OF HAZARDOUS MATERIALS ON OR AT ANY OF THE PROPERTIES
OWNED OR OPERATED BY ANY CREDIT PARTY OR ANY OF THEIR RESPECTIVE SUBSIDIARIES OR
ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY
PROPERTY OWNED OR OPERATED BY ANY CREDIT PARTY OR ANY OF THEIR RESPECTIVE
SUBSIDIARIES, ANY ENVIRONMENTAL LIABILITY OF OR RELATED TO ANY CREDIT PARTY OR
ANY OF THEIR RESPECTIVE SUBSIDIARIES, OR ANY ACTUAL OR PROSPECTIVE CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING, AND
REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO, AND SUCH INDEMNITY
SHALL EXTEND TO EACH INDEMNITEE NOTWITHSTANDING THE SOLE OR CONCURRENT
NEGLIGENCE OF EVERY KIND OR CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE,
WHETHER AN AFFIRMATIVE ACT OR AN OMISSION, INCLUDING WITHOUT LIMITATION, ALL
TYPES OF NEGLIGENT CONDUCT IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF
ONE OR MORE OF THE INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT
FAULT ON ANY ONE OR MORE OF THE INDEMNITEES; PROVIDED THAT SUCH INDEMNITY SHALL
NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS,
DAMAGES, LIABILITIES OR RELATED
123



--------------------------------------------------------------------------------



EXPENSES ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND
NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE, BAD FAITH OR
WILLFUL MISCONDUCT OF SUCH INDEMNITEE. THIS SECTION 12.03(B) SHALL NOT APPLY
WITH RESPECT TO TAXES OTHER THAN TAXES THAT REPRESENT LOSSES, CLAIMS, DAMAGES,
ETC. ARISING FROM ANY NON-TAX CLAIM.
(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to any Agent, the Arrangers or the Issuing Bank under Section 12.03(a) or
(b), each Revolving Credit Lender severally agrees to pay to such Agent, the
Arrangers or the Issuing Bank, as the case may be, such Lender’s Applicable
Revolving Credit Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against such Agent, the Arrangers or the Issuing Bank in its capacity as such.
(d) TO THE EXTENT PERMITTED BY APPLICABLE LAW, NO PARTY TO THIS AGREEMENT SHALL
ASSERT, AND EACH PARTY HEREBY WAIVES, ANY CLAIM AGAINST ANY OTHER PARTY HERETO,
ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE
DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION
WITH, OR AS A RESULT OF, THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE TRANSACTIONS, ANY
LOAN OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREOF, PROVIDED THAT
NOTHING HEREIN SHALL LIMIT ANY INDEMNITEE’S INDEMNIFICATION RIGHTS.
(e) All amounts due under this Section 12.03 shall be payable not later than ten
(10) days after written demand therefor attaching the relevant invoices and/or
certificate, in each case setting forth the basis for such demand in reasonable
detail.
Section 12.04 Successors and Assigns.
(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender and no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section 12.04. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in Section 12.04(b))
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent, the Issuing Bank and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b) (i) Subject to the conditions set forth in Section 12.04(b)(ii), any Lender
may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:
124



--------------------------------------------------------------------------------



(A) the Borrower; provided that no consent of the Borrower shall be required if
such assignment is to a Lender, an Affiliate of a Lender that is actively
engaged in the making of revolving loans, an Approved Fund or if an Event of
Default under Section 10.01(a), (h) or (i) has occurred and is continuing; and
(B) the Administrative Agent (and in the case of an assignment any Lender’s
Commitment or Revolving Credit Loans, the Issuing Bank and the Swing Line
Lender); provided that no consent of the Administrative Agent, Issuing Bank or
Swing Line Lender shall be required for an assignment to an assignee that is a
Lender immediately prior to giving effect to such assignment.
(ii) Assignments shall be subject to the following additional conditions:
(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent; provided that no such
consent of the Borrower shall be required if an Event of Default under Section
10.01(a), (h) or (i) has occurred and is continuing; continuing; provided
further that the Borrower shall be deemed to have consented unless the Borrower
shall have objected thereto by notice to the Administrative Agent not later than
the tenth Business Day following the date of a written request for such consent
is made;
(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;
(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;
(E) no such assignment shall be made to a natural person, a Disqualified
Institution, any Credit Party, any Affiliate of any Credit Party, or any of
their respective Subsidiaries; and
(F) no such assignment shall be made to a Defaulting Lender.
(iii) Subject to Section 12.04(b)(v) and the acceptance and recording thereof by
the Administrative Agent, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Section
5.01, Section 5.02, Section 5.03 and Section 12.03). Any assignment or transfer
by a Lender of rights or
125



--------------------------------------------------------------------------------



obligations under this Agreement that does not comply with this Section 12.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section
12.04(b).
(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Maximum Credit Amount of, and principal
amount (and stated interest) of the Loans and Reimbursement Obligations owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive, absent manifest error, and the
Borrower, the Administrative Agent, the Issuing Bank and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower,
the Issuing Bank and any Lender, at any reasonable time and from time to time
upon reasonable prior notice. In connection with any changes to the Register, if
necessary, the Administrative Agent will reflect the revisions on Schedule 1.2
and forward a copy of such revised Schedule 1.2 to the Borrower, the Issuing
Bank and each Lender.
(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in Section 12.04(b)(ii)(C) and any
written consent to such assignment required by Section 12.04(b), the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this Section 12.04(b).
(vi) Any Lender may, without the consent of the Borrower, the Administrative
Agent or the Issuing Bank, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that such Lender’s obligations under this
Agreement shall remain unchanged, such Lender shall remain solely responsible to
the other parties hereto for the performance of such obligations, the Borrower,
the Administrative Agent, the Issuing Bank and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and no such participation may be
sold to a natural Person, a Defaulting Lender or a Disqualified Institution. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the proviso to Section 12.02 that
affects such Participant, provided the Participant shall have no right to
consent to any modification to the percentages specified in the definitions of
the terms “Majority Revolving Credit Lenders” and “Required Revolving Credit
Lenders.” In addition such agreement must provide that the Participant be bound
by the provisions of Section 12.03. Subject to Section 12.04(b)(vii), the
Borrower agrees that each Participant shall be entitled to the benefits of
Section 5.01, Section 5.02 and Section 5.03 (subject to the requirements and
limitations therein, including the requirements under Section 5.03(e) (it being
understood that the documentation required under Section 5.03(d) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 12.04(b).
To the extent permitted by law, each
126



--------------------------------------------------------------------------------



Participant also shall be entitled to the benefits of Section 12.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 5.01(c)
as though it were a Lender.
(vii) A Participant shall not be entitled to receive any greater payment under
Section 5.01 or Section 5.03 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent, or to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation.
(viii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations or
Section 1.163-5(b) of the United States Treasury Regulations (or, in each case,
any amended or succession version). The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(c) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including, without limitation, any pledge or assignment to secure
obligations to a Federal Reserve Bank or any other central bank, and this
Section 12.04(c) shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.
(d) Notwithstanding any other provisions of this Section 12.04, no transfer or
assignment of the interests or obligations of any Lender or any grant of
participations therein shall be permitted if such transfer, assignment or grant
would require the Borrower to file a registration statement with the SEC or to
qualify the Loans under the “Blue Sky” laws of any state.
Section 12.05 Survival; Revival; Reinstatement.
(a) All covenants, agreements, representations and warranties made by the Credit
Parties herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any other Agent, the Issuing Bank or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not
127



--------------------------------------------------------------------------------



expired or terminated. The provisions of Section 5.01, Section 5.02, Section
5.03 and Section 12.03 and Article XI shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement, any other Loan
Document or any provision hereof or thereof.
(b) To the extent that any payments on the Obligations or proceeds of any
Collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Obligations so satisfied shall be
revived and continue as if such payment or proceeds had not been received and
the Administrative Agent’s and the Lenders’ Liens, security interests, rights,
powers and remedies under this Agreement and each Loan Document shall continue
in full force and effect. In such event, each Loan Document shall be
automatically reinstated and the Credit Parties shall take such action as may be
reasonably requested by the Administrative Agent and the Lenders to effect such
reinstatement.
Section 12.06 Counterparts; Integration; Effectiveness; Electronic Execution.
(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
(b) This Agreement, the other Loan Documents and any separate letter agreements
with respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and thereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof and thereof. THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND
THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.
(c) Except as provided in Section 6.01, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy, facsimile, as an attachment
to an email or other similar electronic means shall be effective as delivery of
a manually executed counterpart of this Agreement.
(d) Delivery of an executed counterpart of a signature page of (x) this
Agreement, (y) any other Loan Document and/or (z) any document, amendment,
approval, consent, information, notice (including, for the avoidance of doubt,
any notice delivered pursuant to Section 12.01), certificate, request,
statement, disclosure or authorization related to this Agreement, any other Loan
Document and/or the transactions contemplated hereby and/or thereby (each an
“Ancillary Document”) that is an Electronic Signature transmitted by telecopy,
emailed pdf. or any other electronic means that reproduces an image of an actual
executed signature page shall be effective as delivery of a manually executed
counterpart of this Agreement, such other Loan Document or such Ancillary
Document, as applicable. The words “execution,” “signed,” “signature,”
“delivery,” and words of like import in or relating to this Agreement, any other
Loan Document and/or any Ancillary Document shall be deemed to include
Electronic
128



--------------------------------------------------------------------------------



Signatures, deliveries or the keeping of records in any electronic form
(including deliveries by telecopy, emailed pdf. or any other electronic means
that reproduces an image of an actual executed signature page), each of which
shall be of the same legal effect, validity or enforceability as a manually
executed signature, physical delivery thereof or the use of a paper-based
recordkeeping system, as the case may be; provided that nothing herein shall
require the Administrative Agent to accept Electronic Signatures in any form or
format without its prior written consent and pursuant to procedures approved by
it; provided, further, without limiting the foregoing, (i) to the extent the
Administrative Agent has agreed to accept any Electronic Signature, the
Administrative Agent and each of the other parties shall be entitled to rely on
such Electronic Signature purportedly given by or on behalf of any party without
further verification thereof and without any obligation to review the appearance
or form of any such Electronic signature and (ii) upon the request of the
Administrative Agent or any Lender or the reasonable request of the Borrower,
any Electronic Signature shall be promptly followed by a manually executed
counterpart. Without limiting the generality of the foregoing, the Borrower
hereby (A) agrees that, for all purposes, including without limitation, in
connection with any workout, restructuring, enforcement of remedies, bankruptcy
proceedings or litigation among the Administrative Agent, the Lenders, the
Borrower and the Loan Parties, Electronic Signatures transmitted by telecopy,
emailed pdf. or any other electronic means that reproduces an image of an actual
executed signature page and/or any electronic images of this Agreement, any
other Loan Document and/or any Ancillary Document shall have the same legal
effect, validity and enforceability as any paper original, (B) the
Administrative Agent and each of the Lenders may, at its option, create one or
more copies of this Agreement, any other Loan Document and/or any Ancillary
Document in the form of an imaged electronic record in any format, which shall
be deemed created in the ordinary course of such Person’s business, and destroy
the original paper document (and all such electronic records shall be considered
an original for all purposes and shall have the same legal effect, validity and
enforceability as a paper record), (C) waives any argument, defense or right to
contest the legal effect, validity or enforceability of this Agreement, any
other Loan Document and/or any Ancillary Document based solely on the lack of
paper original copies of this Agreement, such other Loan Document and/or such
Ancillary Document, respectively, including with respect to any signature pages
thereto and (D) waives any claim against any Indemnitee for any Liabilities
arising solely from the Administrative Agent’s and/or any Lender’s reliance on
or use of Electronic Signatures and/or transmissions by telecopy, emailed pdf.
or any other electronic means that reproduces an image of an actual executed
signature page, including any Liabilities arising as a result of the failure of
the Borrower and/or any Loan Party to use any available security measures in
connection with the execution, delivery or transmission of any Electronic
Signature.
Section 12.07 Severability. Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.
Section 12.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations (of whatsoever kind, including,
without limitations obligations under Swap Agreements) at any time owing by such
Lender or Affiliate to or for the credit or the account of any Credit Party
against any of and all the obligations of any Credit Party owed to such Lender
now or hereafter existing under this Agreement or any other Loan Document,
irrespective of whether or not such Lender shall have made any demand under this
Agreement or any other Loan Document and although such obligations may be
unmatured. The rights of each Lender under
129



--------------------------------------------------------------------------------



this Section 12.08 are in addition to other rights and remedies (including other
rights of setoff) which such Lender or its Affiliates may have.
Section 12.09 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS; WAIVER
OF TRIAL BY JURY.
(a) THIS AGREEMENT, THE NOTES AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
(b) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS (AND THE
BORROWER SHALL CAUSE EACH OTHER CREDIT PARTY TO SUBMIT) FOR ITSELF AND ITS
PROPERTY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY, OR FOR RECOGNITION AND ENFORCEMENT
OF ANY JUDGMENT IN RESPECT THEREOF, TO THE EXCLUSIVE JURISDICTION OF THE COURTS
OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT; PROVIDED,
THAT NOTHING CONTAINED HEREIN OR IN ANY OTHER LOAN DOCUMENT WILL PREVENT ANY
PARTY FROM BRINGING ANY ACTION TO ENFORCE ANY AWARD OR JUDGMENT OR EXERCISE ANY
RIGHT UNDER THE LOAN DOCUMENTS IN ANY OTHER FORUM IN WHICH JURISDICTION CAN BE
ESTABLISHED. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO
THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN
SUCH RESPECTIVE JURISDICTIONS. THIS SUBMISSION TO JURISDICTION IS NON-EXCLUSIVE
AND DOES NOT PRECLUDE A PARTY FROM OBTAINING JURISDICTION OVER ANOTHER PARTY IN
ANY COURT OTHERWISE HAVING JURISDICTION.
(c) EACH PARTY HEREBY (i) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN; (ii) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW,
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES; (iii) CERTIFIES THAT NO PARTY HERETO NOR ANY
REPRESENTATIVE OR AGENT OF COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (iv) ACKNOWLEDGES THAT IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE LOAN DOCUMENTS AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER
130



--------------------------------------------------------------------------------



THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 12.09.
(d) EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT (i) SERVICE OF
PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE EFFECTED BY MAILING A COPY
THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF
MAIL), POSTAGE PREPAID, TO IT AT ITS ADDRESS SET FORTH IN SECTION 12.01 OR AT
SUCH OTHER ADDRESS OF WHICH THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED
PURSUANT THERETO AND (ii) AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO
EFFECT SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.
Section 12.10 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
Section 12.11 Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any Governmental Authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by any Requirement of Law or by any subpoena or similar
legal process, (d) to any other party to this Agreement, (e) in connection with
the exercise of any remedies under this Agreement or any other Loan Document or
any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section
12.11, to (i) any assignee of or Participant in, or any prospective assignee of
or Participant in, any of its rights or obligations under this Agreement or (ii)
any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Credit Parties and their obligations, (g)
with the consent of the Borrower or (h) to the extent such Information (i)
becomes publicly available other than as a result of a breach of this Section
12.11 or (ii) becomes available to the Administrative Agent, the Issuing Bank or
any Lender on a non-confidential basis from a source other than the Borrower, or
(i) on a confidential basis to (1) any rating agency in connection with rating
the Borrower or its Subsidiaries or the credit facilities provided for herein or
(2) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of identification numbers with respect to the credit
facilities provided for herein. In addition, the Administrative Agent and the
Lenders may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Agents and the Lenders in connection with
the administration of this Agreement, the other Loan Documents, and the
Commitments. For the purposes of this Section 12.11, “Information” means all
information received from the Borrower relating to the Borrower or its business,
other than any such information that is available to the Administrative Agent,
the Issuing Bank or any Lender on a non-confidential basis prior to disclosure
by the Borrower and other than information pertaining to this Agreement provided
by arrangers to data service providers, including league table providers, that
serve the lending industry; provided that, in the case of information received
from the Borrower after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section 12.11 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to
131



--------------------------------------------------------------------------------



maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
EACH LENDER ACKNOWLEDGES THAT INFORMATION (AS DEFINED IN THIS SECTION 12.11)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER, THE OTHER LOAN PARTIES AND THEIR RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED
COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND
THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.
Section 12.12 Interest Rate Limitation. It is the intention of the parties
hereto that each Lender shall conform strictly to usury laws applicable to it.
Accordingly, if the transactions contemplated hereby would be usurious as to any
Lender under laws applicable to it (including the laws of the United States of
America and the State of Texas or any other jurisdiction whose laws may be
mandatorily applicable to such Lender notwithstanding the other provisions of
this Agreement), then, in that event, notwithstanding anything to the contrary
in any of the Loan Documents or any agreement entered into in connection with or
as security for the Notes, it is agreed as follows: the aggregate of all
consideration which constitutes interest under law applicable to any Lender that
is contracted for, taken, reserved, charged or received by such Lender under any
of the Loan Documents or agreements or otherwise in connection with the Notes
shall under no circumstances exceed the maximum amount allowed by such
applicable law, and any excess shall be canceled automatically and if
theretofore paid shall be credited by such Lender on the principal amount of the
Obligations (or, to the extent that the principal amount of the Obligations
shall have been or would thereby be paid in full, refunded by such Lender to the
Borrower); and in the event that the maturity of the Notes is accelerated by
reason of an election of the holder thereof resulting from any Event of Default
under this Agreement or otherwise, or in the event of any required or permitted
prepayment, then such consideration that constitutes interest under law
applicable to any Lender may never include more than the maximum amount allowed
by such applicable law, and excess interest, if any, provided for in this
Agreement or otherwise shall be canceled automatically by such Lender as of the
date of such acceleration or prepayment and, if theretofore paid, shall be
credited by such Lender on the principal amount of the Obligations (or, to the
extent that the principal amount of the Obligations shall have been or would
thereby be paid in full, refunded by such Lender to the Borrower). All sums paid
or agreed to be paid to any Lender for the use, forbearance or detention of sums
due hereunder shall, to the extent permitted by law applicable to such Lender,
be amortized, prorated, allocated and spread throughout the stated term of the
Loans until payment in full so that the rate or amount of interest on
132



--------------------------------------------------------------------------------



account of any Loans hereunder does not exceed the maximum amount allowed by
such applicable law. If at any time and from time to time the amount of interest
payable to any Lender on any date shall be computed at the Highest Lawful Rate
applicable to such Lender pursuant to this Section 12.12 and in respect of any
subsequent interest computation period the amount of interest otherwise payable
to such Lender would be less than the amount of interest payable to such Lender
computed at the Highest Lawful Rate applicable to such Lender, then the amount
of interest payable to such Lender in respect of such subsequent interest
computation period shall continue to be computed at the Highest Lawful Rate
applicable to such Lender until the total amount of interest payable to such
Lender shall equal the total amount of interest which would have been payable to
such Lender if the total amount of interest had been computed without giving
effect to this Section 12.12.
Section 12.13 EXCULPATION PROVISIONS.
(a) EACH OF THE PARTIES HERETO SPECIFICALLY AGREES THAT IT HAS A DUTY TO READ
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND AGREES THAT IT IS CHARGED WITH
NOTICE AND KNOWLEDGE OF THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS; THAT IT HAS IN FACT READ THIS AGREEMENT AND IS FULLY INFORMED AND HAS
FULL NOTICE AND KNOWLEDGE OF THE TERMS, CONDITIONS AND EFFECTS OF THIS
AGREEMENT; THAT IT HAS BEEN REPRESENTED BY INDEPENDENT LEGAL COUNSEL OF ITS
CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING ITS EXECUTION OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS ATTORNEY IN
ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND THAT IT
RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF
THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH
LIABILITY. EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE
VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE
OF SUCH PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”
(b) THE BORROWER HEREBY ACKNOWLEDGES THAT (I) THE CREDIT FACILITIES PROVIDED FOR
HEREUNDER AND ANY RELATED ARRANGING OR OTHER SERVICES IN CONNECTION THEREWITH
(INCLUDING IN CONNECTION WITH ANY AMENDMENT, WAIVER OR OTHER MODIFICATION HEREOF
OR OF ANY OTHER LOAN DOCUMENT) ARE AN ARM’S-LENGTH COMMERCIAL TRANSACTION
BETWEEN THE BORROWER AND THE OTHER CREDIT PARTIES, ON THE ONE HAND, AND THE
ADMINISTRATIVE AGENT THE LENDERS AND THE ISSUING BANK, ON THE OTHER HAND, AND
THE BORROWER AND THE OTHER CREDIT PARTIES ARE CAPABLE OF EVALUATING AND
UNDERSTANDING AND UNDERSTAND AND ACCEPT THE TERMS, RISKS AND CONDITIONS OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND BY THE OTHER LOAN DOCUMENTS (INCLUDING ANY
AMENDMENT, WAIVER OR OTHER MODIFICATION HEREOF OR THEREOF); (II) IN CONNECTION
WITH THE PROCESS LEADING TO SUCH TRANSACTION, EACH OF THE ADMINISTRATIVE AGENT,
THE LENDERS AND THE ISSUING BANK IS AND HAS BEEN ACTING SOLELY AS A PRINCIPAL
AND IS NOT THE FINANCIAL ADVISOR, AGENT OR FIDUCIARY FOR ANY OF THE BORROWER,
ANY OTHER CREDIT PARTY OR ANY OF THEIR RESPECTIVE AFFILIATES, EQUITY HOLDERS,
CREDITORS OR EMPLOYEES OR ANY OTHER PERSON; (III) NEITHER THE ADMINISTRATIVE
AGENT, ANY
133



--------------------------------------------------------------------------------



OTHER AGENT, ANY ARRANGER, ANY LENDER NOR ANY ISSUING BANK HAS ASSUMED OR WILL
ASSUME AN ADVISORY, AGENCY OR FIDUCIARY RESPONSIBILITY IN FAVOR OF THE BORROWER
OR ANY OTHER CREDIT PARTY WITH RESPECT TO ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR THE PROCESS LEADING THERETO, INCLUDING WITH RESPECT TO ANY AMENDMENT,
WAIVER OR OTHER MODIFICATION HEREOF OR OF ANY OTHER LOAN DOCUMENT (IRRESPECTIVE
OF WHETHER THE ADMINISTRATIVE AGENT, ANY OTHER AGENT, ANY ARRANGER, ANY LENDER
OR ANY ISSUING BANK HAS ADVISED OR IS CURRENTLY ADVISING ANY OF THE BORROWER,
THE OTHER CREDIT PARTIES OR THEIR RESPECTIVE AFFILIATES ON OTHER MATTERS) AND
NONE OF THE ADMINISTRATIVE AGENT, ANY OTHER AGENT, ANY ARRANGER, ANY LENDER OR
ANY ISSUING BANK HAS ANY OBLIGATION TO ANY OF THE BORROWER, THE OTHER CREDIT
PARTIES OR THEIR RESPECTIVE AFFILIATES WITH RESPECT TO THE TRANSACTIONS
CONTEMPLATED HEREBY, IN EACH CASE, EXCEPT THOSE OBLIGATIONS EXPRESSLY SET FORTH
HEREIN AND IN THE OTHER LOAN DOCUMENTS; (IV) THE BORROWER, THE OTHER CREDIT
PARTIES AND THEIR RESPECTIVE AFFILIATES WILL NOT ASSERT ANY CLAIM BASED ON
ALLEGED BREACH OF FIDUCIARY DUTY; (V) THE ADMINISTRATIVE AGENT AND ITS
AFFILIATES, EACH LENDER AND ITS AFFILIATES AND EACH ISSUING BANK AND ITS
AFFILIATES MAY BE ENGAGED IN A BROAD RANGE OF TRANSACTIONS THAT INVOLVE
INTERESTS THAT DIFFER FROM THOSE OF THE BORROWER, THE OTHER CREDIT PARTIES AND
THEIR RESPECTIVE AFFILIATES, AND NONE OF THE ADMINISTRATIVE AGENT, ANY LENDER OR
ANY ISSUING BANK HAS ANY OBLIGATION TO DISCLOSE ANY OF SUCH INTERESTS BY VIRTUE
OF ANY ADVISORY, AGENCY OR FIDUCIARY RELATIONSHIP; AND (VI) NEITHER THE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY ISSUING BANK HAS PROVIDED AND NONE WILL
PROVIDE ANY LEGAL, ACCOUNTING, REGULATORY OR TAX ADVICE WITH RESPECT TO ANY OF
THE TRANSACTIONS CONTEMPLATED HEREBY (INCLUDING ANY AMENDMENT, WAIVER OR OTHER
MODIFICATION HEREOF OR OF ANY OTHER LOAN DOCUMENT) AND THE BORROWER HAS
CONSULTED ITS OWN LEGAL, ACCOUNTING, REGULATORY AND TAX ADVISORS TO THE EXTENT
IT HAS DEEMED APPROPRIATE. THE BORROWER HEREBY WAIVES AND RELEASES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY CLAIMS THAT IT MAY HAVE AGAINST THE
ADMINISTRATIVE AGENT WITH RESPECT TO ANY BREACH OR ALLEGED BREACH OF AGENCY OR
FIDUCIARY DUTY.
Section 12.14 Collateral Matters; Swap Agreements; Cash Management. The benefit
of the Security Instruments and of the provisions of this Agreement relating to
any Collateral securing the Obligations shall also extend to and be available to
Secured Swap Parties and to the Cash Management Banks on a pro rata basis (but
subject to the terms of the Loan Documents, including, without limitation,
provisions thereof relating to the application and priority of payments to the
Persons entitled thereto) in respect of any obligations of the Borrower or any
of its Subsidiaries which arise under Secured Swap Agreements or Secured Cash
Management Agreements. No Secured Swap Party shall have any voting rights under
any Loan Document as a result of the existence of obligations owed to it under
any such Swap Agreements. No Cash Management Bank shall have any voting rights
under any Loan Document as a result of the existence of obligations owed to it
under any such Secured Cash Management Agreements.
Section 12.15 No Third Party Beneficiaries. This Agreement, the other Loan
Documents, and the agreement of the Lenders to make Loans and the Issuing Bank
to issue, amend, renew or extend Letters of Credit hereunder are solely for the
benefit of the Borrower, and no other Person (including, without limitation, any
Subsidiary of the Borrower, any obligor, contractor, subcontractor, supplier or
134



--------------------------------------------------------------------------------



materialmen) shall have any rights, claims, remedies or privileges hereunder or
under any other Loan Document against the Administrative Agent, any other Agent,
the Issuing Bank or any Lender for any reason whatsoever. Other than the Secured
Swap Parties and the Cash Management Banks, there are no third party
beneficiaries.
Section 12.16 USA Patriot Act Notice. Pursuant to Section 326 of the USA Patriot
Act, the Administrative Agent and the Lenders hereby notify the Borrower and its
Subsidiaries that if they or any of their Subsidiaries open an account,
including any loan, deposit account, treasury management account, or other
extension of credit with the Administrative Agent or any Lender, the
Administrative Agent or the applicable Lender will request the applicable
Person’s name, tax identification number, business address and other information
necessary to identify such Person (and may request such Person’s organizational
documents or other identifying documents) to the extent necessary for the
Administrative Agent and the applicable Lender to comply with the USA Patriot
Act.
Section 12.17 Keepwell. Each Credit Party that is a Qualified ECP Guarantor at
the time the guaranty or the grant of the security interest under the Loan
Documents, in each case, by any Specified Credit Party, becomes effective with
respect to any Swap Obligation, hereby absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Credit Party with respect to such Swap Obligation as may be needed by such
Specified Credit Party from time to time to honor all of its obligations under
its guaranty and the other Loan Documents in respect of such Swap Obligation
(but, in each case, only up to the maximum amount of such liability that can be
hereby incurred without rendering the such Qualified ECP Guarantor’s obligations
and undertakings under this Section 12.17 voidable under applicable law relating
to fraudulent conveyance or fraudulent transfer, and not for any greater
amount). The obligations and undertakings of each Qualified ECP Guarantor under
this Section shall remain in full force and effect until the Obligations have
been indefeasibly paid and performed in full. Each Qualified ECP Guarantor
intends this Section to constitute, and this Section shall be deemed to
constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of, each Specified Credit Party for all
purposes of the Commodity Exchange Act.
Section 12.18 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
(b) the effects of any Bail-In Action on any such liability, including, if
applicable:
(i) a reduction in full or in part or cancellation of any such liability;
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
135



--------------------------------------------------------------------------------



(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
Section 12.19 Flood Insurance. Notwithstanding any provision in this Agreement,
any Security Instrument or other Loan Document to the contrary, (a) in no event
is (i) any Excluded Asset or (ii) any Building or Manufactured (Mobile) Home (as
defined in the applicable Flood Insurance Regulations) included in the
definition of “Collateral” and (b) no Building or Manufactured (Mobile) Home (as
defined in the applicable Flood Insurance Regulations) shall be subject to a
Lien under any Security Instrument. As used herein, “Flood Insurance
Regulations” means (i) the National Flood Insurance Act of 1968, (ii) the Flood
Disaster Protection Act of 1973, (iii) the National Flood Insurance Reform Act
of 1994 (amending 42 USC 4001, et seq.), (iv) the Flood Insurance Reform Act of
2004 and (v) the Biggert-Waters Flood Insurance Reform Act of 2012, in each case
as now or hereafter in effect or any successor statute thereto and including any
regulations promulgated thereunder.
Section 12.20 Acknowledgement Regarding Any Supported QFCs. (a) To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
hedging agreements or any other agreement or instrument that is a QFC (such
support “QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States).(b) In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
[SIGNATURE PAGES FOLLOW.]




136




--------------------------------------------------------------------------------



The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.

BORROWER:CALLON PETROLEUM COMPANY
By:
Name: Joseph C. Gatto, Jr.Title: President and Chief Executive Officer

ADMINISTRATIVE AGENT, ISSUING BANK, SWING LINE LENDER AND LENDER:JPMORGAN CHASE
BANK, N.A.
By:
Name:
Title:

LENDER:
[●]
By:
Name:
Title:
By:
Name:
Title:

Signature Page
Credit Agreement

